Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED TERM LOAN AGREEMENT

among

ALERIS INTERNATIONAL, INC.,

AURORA ACQUISITION MERGER SUB, INC.

(to be merged with and into Aleris International, Inc.),

ALERIS DEUTSCHLAND HOLDING GMBH,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as SYNDICATION AGENT,

and

PNC BANK, NATIONAL ASSOCIATION,

NATIONAL CITY BUSINESS CREDIT, INC.

and

KEY BANK NATIONAL ASSOCIATION

as CO-DOCUMENTATION AGENTS

Dated as of August 1, 2006

and amended and restated as of December 19, 2006

 

--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

DEUTSCHE BANK SECURITIES INC.

as JOINT LEAD ARRANGERS and

JOINT BOOK RUNNING MANAGERS



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECTION 1.   Defined Terms

   2

SECTION 2.   Amount and Terms of Credit

   56

2.01

   The Commitments    56

2.02

   Minimum Amount of Each Borrowing; Limitation on Euro Rate Loans    56

2.03

   Notice of Borrowing    57

2.04

   Disbursement of Funds    57

2.05

   Notes    58

2.06

   Conversions    59

2.07

   Pro Rata Borrowings    60

2.08

   Interest    60

2.09

   Interest Periods for Euro Rate Loans    61

2.10

   Increased Costs, Illegality, etc.    62

2.11

   Compensation    64

2.12

   Change of Lending Office    65

2.13

   Replacement of Lenders    66

2.14

   Special Provisions Applicable to Lenders Upon the Occurrence of a Conversion
Event    67

SECTION 3.   Fees

   67

3.01

   Fees    67

3.02

   Commitments    67

3.03

   Mandatory Reduction of Commitments    67

SECTION 4.   Prepayments; Payments; Taxes

   68

4.01

   Voluntary Prepayments    68

4.02

   Mandatory Repayments    69

4.03

   Payments and Computations    74

4.04

   Net Payments    75

SECTION 5.   Conditions Precedent to Loans on the Restatement Effective Date

   78

5.01

   Execution of Agreement; Notes    79

5.02

   Opinions of Counsel    79

5.03

   Corporate Documents; Proceedings; etc.    79

5.04

   Consummation of the Merger    80

5.05

   Equity Financing, New Notes, Revolving Loans, etc.    80

5.06

   Refinancing; Excess Availability    80

5.07

   Adverse Change    81

5.08

   Credit Document Acknowledgement; Security Document Amendments; Pledge
Agreements; Luxco Guaranty, etc.    81

5.09

   Mortgage; Title Insurance; Landlord Waivers; etc.    84

5.10

   Intercreditor Agreement    85



--------------------------------------------------------------------------------

5.11

   Financial Statements; Projections    85

5.12

   Solvency Certificate; Insurance Certificates    86

5.13

   Fees, etc.    86

5.14

   Merger Agreement Representations and Warranties    86

5.15

   No Default; Representations and Warranties    86

5.16

   Notice of Borrowing    86

SECTION 6.   Representations and Warranties

   87

6.01

   Organizational Status    87

6.02

   Power and Authority    87

6.03

   No Violation    87

6.04

   Approvals    88

6.05

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; No Material Adverse Effect    88

6.06

   Litigation    90

6.07

   True and Complete Disclosure    90

6.08

   Use of Proceeds; Margin Regulations    90

6.09

   Tax Returns and Payments    90

6.10

   Compliance with ERISA    90

6.11

   The Security Documents    91

6.12

   Properties    92

6.13

   Subsidiaries; etc.    92

6.14

   Compliance with Statutes, etc.    93

6.15

   Investment Company Act    93

6.16

   Environmental Matters    93

6.17

   Employment and Labor Relations    93

6.18

   Intellectual Property, etc.    94

6.19

   Indebtedness    94

6.20

   Insurance    94

6.21

   Senior Indebtedness    94

SECTION 7.   Affirmative Covenants

   94

7.01

   Information Covenants    94

7.02

   Notice of Material Events    97

7.03

   Existence; Franchises    98

7.04

   Performance of Obligations    98

7.05

   Maintenance of Properties    98

7.06

   Books and Records; Inspection Rights    98

7.07

   Compliance with Laws.    99

7.08

   Use of Proceeds    99

7.09

   Insurance    99

7.10

   New Subsidiaries; Additional Security; Further Assurances; etc.    99

7.11

   Designated Senior Indebtedness    102

SECTION 8.   Negative Covenants

   102



--------------------------------------------------------------------------------

8.01

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock    102

8.02

   Limitations on Liens    109

8.03

   Merger, Consolidation or Sale of All or Substantially All Assets    109

8.04

   Limitation on Restricted Payments    111

8.05

   Limitations on Transactions with Affiliates    118

8.06

   Limitations on Asset Sales    120

8.07

   Dividends and Other Payment Restrictions Affecting Restricted Subsidiaries   
122

8.08

   Limitations on Guarantees of Indebtedness by Restricted Subsidiaries    124

8.09

   Limitations on Sale and Lease-Back Transactions    124

8.10

   Amendments to Subordination Provisions    125

8.11

   Business of Aleris and Restricted Subsidiaries    125

8.12

   Changes to Legal Names, Organizational Identification Numbers, Jurisdiction
or Type or Organization    125

8.13

   Negative Covenants of Non U.S. Credit Parties    126

SECTION 9.   Events of Default

   126

9.01

   Payments    126

9.02

   Representations, etc.    126

9.03

   Covenants    126

9.04

   Default Under Other Agreements    126

9.05

   Bankruptcy, etc.    127

9.06

   Judgments    127

9.07

   Guaranties    128

9.08

   Security Documents    128

9.09

   Additional Agreements    128

9.10

   Change of Control    128

SECTION 10.   The Administrative Agent and Collateral Agent

   129

10.01

   Appointment    129

10.02

   Nature of Duties    129

10.03

   Lack of Reliance on the Administrative Agent    130

10.04

   Certain Rights of the Administrative Agent    130

10.05

   Reliance    130

10.06

   Indemnification    131

10.07

   The Administrative Agent in its Individual Capacity    131

10.08

   Holders    131

10.09

   Resignation by the Administrative Agent    132

10.10

   Collateral Matters    132

10.11

   Amendments to Guaranties and Security Documents on the Restatement Effective
Date    133

10.12

   Delivery of Information    134

SECTION 11.   Miscellaneous

   134



--------------------------------------------------------------------------------

11.01

   Payment of Expenses, etc.    134

11.02

   Right of Setoff    135

11.03

   Notices    136

11.04

   Benefit of Agreement; Assignments; Participations    137

11.05

   No Waiver; Remedies Cumulative    139

11.06

   Payments Pro Rata    139

11.07

   Calculations; Computations    140

11.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    140

11.09

   Counterparts    142

11.10

   Effectiveness    142

11.11

   Headings Descriptive    142

11.12

   Amendment or Waiver; etc.    143

11.13

   Survival    145

11.14

   Domicile of Loans    145

11.15

   Register    145

11.16

   Confidentiality    145

11.17

   INTERCREDITOR AGREEMENT    146

11.18

   Aleris as Agent for the German Borrowers    147

11.19

   Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States    148

11.20

   Post-Closing Actions    148

11.21

   The PATRIOT Act    149

11.22

   Judgment Currency    149

11.23

   Pledges of Bank Accounts Under General Terms and Conditions    150

11.24

   Abstract Acknowledgment of Indebtedness and Joint Creditorship    150

11.25

   Special Appointment of Collateral Agent for German Security    151

11.26

   Absence of Back-to-Back Financing    152

11.27

   Conflicting Provisions in Security Documents    154 SECTION 12. U.S. Borrower
Guaranty    154

12.01

   Guaranty    154

12.02

   Reinstatement    154

12.03

   Bankruptcy    155

12.04

   Nature of Liability    155

12.05

   Independent Obligation    155

12.06

   Authorization    155

12.07

   Reliance    156

12.08

   Waiver    156

12.09

   Maximum Liability    158 SECTION 13. Limitation on German Borrower
Obligations    158

SCHEDULES

 

SCHEDULE I

   —    Commitments



--------------------------------------------------------------------------------

SCHEDULE II

   —    Lender Addresses

SCHEDULE III

   —    Real Property

SCHEDULE IV

   —    Certain Tax Matters

SCHEDULE V

   —    Subsidiaries

SCHEDULE VI

   —    Existing Indebtedness

SCHEDULE VII

   —    Insurance

SCHEDULE VIII

   —    Existing Liens

SCHEDULE IX

   —    Existing Investments

SCHEDULE X

   —    Designated Assets

SCHEDULE XI

   —    Post-Closing Actions

SCHEDULE XII

   —    Unrestricted Subsidiaries

SCHEDULE XIII

   —    Aleris’ Website for Electronic Delivery

SCHEDULE XIV

   —    Labor Matters

SCHEDULE XV

   —    Immaterial Subsidiaries

SCHEDULE XVI

   —    Local Law Pledge Agreements

EXHIBITS

 

EXHIBIT A-1

   —    Notice of Borrowing

EXHIBIT A-2

   —    Notice of Conversion/Continuation

EXHIBIT B-1

   —    U.S. Term Note

EXHIBIT B-2

   —    German Term Note

EXHIBIT C

   —    Section 4.04(b)(ii) Certificate

EXHIBIT D-1

   —    Opinion of Fried, Frank, Harris, Shriver & Jacobson

EXHIBIT D-2

   —    Opinion of Fried, Frank, Harris, Shriver & Jacobson

EXHIBIT E

   —    Officers’ Certificate

EXHIBIT F-1

   —    U.S. Pledge Agreement

EXHIBIT F-2

   —    European Parent Pledge Agreement

EXHIBIT F-3

   —    Credit Document Acknowledgment and Amendment

EXHIBIT G-1

   —    U.S. Subsidiaries Guaranty

EXHIBIT G-2

   —    European Subsidiaries Guaranty

EXHIBIT G-3

   —    European Parent Guaranty

EXHIBIT H

   —    U.S. Security Agreement

EXHIBIT I

   —    Solvency Certificate

EXHIBIT J

   —    Compliance Certificate

EXHIBIT K

   —    [Intentionally Omitted]

EXHIBIT L

   —    Term Creditor Mortgage

EXHIBIT M

   —    Intercreditor Agreement

EXHIBIT N

   —    Certification for presentation to the Tax Office for purposes of Section
8a of Germany’s Corporation Tax Law

EXHIBIT O

   —    Joinder Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of August 1, 2006 and amended
and restated as of December 19, 2006, among AURORA ACQUISITION MERGER SUB, INC.,
a Delaware corporation (“Merger Sub”) to be merged with and into ALERIS
INTERNATIONAL, INC., a Delaware corporation (“Aleris”), Aleris, ALERIS
DEUTSCHLAND HOLDING GMBH, a company with limited liability formed under the laws
of Germany (the “German Borrower” and, together with the U.S. Borrower (as
defined below), collectively, the “Borrowers” and each, a “Borrower”), the
Lenders party hereto from time to time, PNC BANK, NATIONAL ASSOCIATION, NATIONAL
CITY BUSINESS CREDIT and KEY BANK NATIONAL ASSOCIATION, as co-documentation
agents, GOLDMAN SACHS CREDIT PARTNERS L.P., as syndication agent and DEUTSCHE
BANK AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrowers, the Existing Lenders and the Administrative Agent are
parties to a Term Loan Agreement, dated as of August 1, 2006 (as the same has
been amended, modified or supplemented to, but not including the Restatement
Effective Date, the “Existing Term Loan Agreement”);

WHEREAS, the Borrowers have requested that the Existing Term Loan Agreement be
amended and restated in its entirety and, subject to and upon the terms and
conditions set forth herein, the Borrowers have requested the credit facilities
more fully provided pursuant to the terms of this Agreement, namely (i) the
facility evidenced by the German Commitments (and the loans made pursuant
thereto), which loans shall be made to the German Borrower and (ii) the facility
evidenced by the U.S. Commitments (and the loans made pursuant thereto), which
loans shall be made to the U.S. Borrower; and

WHEREAS, the loans to the German Borrower hereunder shall be guaranteed by the
U.S. Credit Parties, the European Parent Guarantors and Subsidiaries of the
German Borrower (but shall not be guaranteed by the Swiss CE and the
Distribution Subsidiaries); and

WHEREAS, all obligations of the U.S. Credit Parties hereunder (whether as
borrowers or guarantors) shall be secured pursuant to the relevant U.S. Security
Documents executed and delivered by the U.S. Credit Parties, with the intent
being that (x) First Priority security interests be granted to secure the Term
Obligations in all Term Priority Collateral of the U.S. Credit Parties and
(y) second priority security interests be granted to secure the Term Obligations
in all ABL Priority Collateral of the U.S. Credit Parties; and

WHEREAS, all obligations of the European Credit Parties (whether as borrowers or
guarantors) shall be secured by First Priority security interest in all
Collateral provided by the German Borrower and certain European Subsidiary
Guarantors; and

WHEREAS, Collateral consisting of all Equity Interests in the European Parent
Guarantors and any Collateral provided by them pursuant to the Security
Documents entered into and delivered by them will be shared (with the creditors
pursuant to the ABL Credit Agreement



--------------------------------------------------------------------------------

and any refinancing thereof as permitted pursuant to the Intercreditor
Agreement) on the basis provided in the Intercreditor Agreement; and

WHEREAS, the ABL Credit Agreement is being entered into substantially
concurrently with the amendment and restatement of this Agreement, and all
Collateral provided by the U.S. Credit Parties is intended to provide the ABL
Secured Parties pursuant to the ABL Credit Agreement with second priority
security interests in the Term Priority Collateral, and with First Priority
security interests in the ABL Priority Collateral, granted pursuant to the
relevant security documents securing the ABL Obligations; and

WHEREAS, a portion of the loans made available pursuant to the ABL Credit
Agreement shall be borrowed directly by the Swiss CE, which, as of the
Restatement Effective Date, shall be a sister subsidiary of the German Borrower
(with each of the German Borrower and the Swiss CE being owned by a common
parent which is a European Parent Guarantor), and the ABL Obligations may be
secured by assets of the Swiss CE and the Distribution Subsidiaries, which
assets shall not secure the Term Obligations; and

WHEREAS, this Agreement (and all Lenders from time to time party hereto) shall
be subject to the terms and conditions of the Intercreditor Agreement, which
more fully describes the sharing arrangements referenced above (and which in the
event of any conflict with this Agreement, including the above description,
shall be binding); and

WHEREAS, subject to the terms and conditions of this Agreement and the other
Credit Documents, and subject to the terms of the Intercreditor Agreement, the
Lenders are willing, subject to and upon the terms and conditions set forth
herein, to amend and restate the Existing Term Loan Agreement, and to make
available to the Borrowers the respective credit facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ABL Collateral Agent” shall mean the “Collateral Agent” as defined in the ABL
Credit Agreement.

“ABL Credit Agreement” shall mean the amended and restated credit agreement,
dated as of August 1, 2006 and amended and restated as of the date hereof, by
and among Aleris, each other U.S. Borrower party thereto, Corus S.E.C./Corus
L.P., acting and represented by its general partner Corus Aluminum Inc., Aleris
Switzerland GmbH, each other Subsidiary of Aleris party thereto, the lenders
party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent, and Deutsche Bank AG, Canada Branch, as Canadian
Administrative Agent, as it may be amended (including any amendment and
restatement thereof), extended, renewed, restated, supplemented or otherwise
modified (in whole or in part, and without limitation as to amount, terms,
conditions, covenants and other provisions, provided that any increase in amount
is permitted under Section 8.01) from time to time, including one or more credit
facilities, credit agreements, loan agreements, indentures, commercial paper
facilities or

 

-2-



--------------------------------------------------------------------------------

similar agreements extending the maturity of, refinancing, refunding, replacing
or otherwise restructuring (including increasing the amount of available
borrowings thereunder or adding Subsidiaries of Aleris as additional borrowers
or guarantors thereunder; provided that any increase in amount is permitted
under Section 8.01 and the incurrence of such obligations by any additional
borrowers is permitted under Sections 8.01 and 8.02) all or any portion of the
Indebtedness under such agreement or agreements or any successor or replacement
agreement or agreements and whether by the same or any other agent, lender or
group of lenders, or other investors and whether involving the same or different
group of Aleris and its Subsidiaries as principal obligors or guarantors;
provided that, in the event it is secured by any Collateral securing the
obligations under the Credit Documents, the parties to any such credit
facilities, credit agreements, loan agreements, indentures, commercial paper
facilities or similar agreements (or any agent on their behalf) shall have
executed the Intercreditor Agreement or the joinder agreement in respect
thereof.

“ABL Obligations” shall mean the ABL Obligations under (and as defined in) the
ABL Credit Agreement.

“ABL Priority Collateral” shall mean and shall include all “ABL Priority
Collateral” as defined in the Intercreditor Agreement.

“ABL Secured Parties” shall have the meaning provided in the ABL Credit
Agreement.

“ABL Security Documents” shall mean “Security Documents” as defined in the ABL
Credit Agreement.

“Account” shall mean an “account” (as such term is defined in Article 9 of the
UCC), and any and all supporting obligations (as such term is defined in Article
9 of the UCC) in respect thereof.

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

“Additional Interest” shall mean all liquidated damages then owing pursuant to
the Registration Rights Agreement.

“Additional Security Document” shall mean each additional security agreement,
pledge, mortgage or other document granting a lien in the Collateral delivered
pursuant to Section 7.10 (as amended, modified or supplemented from time to
time).

“Adjustment Date” shall mean the first day of each Fiscal Quarter of Aleris.

 

-3-



--------------------------------------------------------------------------------

“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 10.09.

“Affected Loans” shall have the meaning provided in Section 4.02(i).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender nor any Affiliate thereof
shall, as a result of its acting as such, be considered an Affiliate of Aleris
or any Subsidiary thereof.

“Affiliate Transaction” has the meaning provided in Section 8.05.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents and the Joint Lead Arrangers.

“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Aleris” shall have the meaning provided in the first paragraph of this
Agreement.

“Applicable Excess Cash Flow Repayment Percentage” shall mean 50%; provided,
however, that (i) if the Consolidated Leverage Ratio of Aleris and its
Subsidiaries as of the last day of the applicable Excess Cash Flow Payment
Period is equal to or less than 2.75:1.00 but greater than 2.25:1.00, then the
Applicable Excess Cash Flow Repayment Percentage instead shall be 25%, and
(ii) if the Consolidated Leverage Ratio of Aleris and its Subsidiaries as of the
last day of the applicable Excess Cash Flow Payment Period is equal to or less
than 2.25:1.00, then the Applicable Excess Cash Flow Repayment Percentage shall
be 0%.

“Applicable Margin” shall mean (x) if prior to the date a certificate is
delivered pursuant to Section 7.01(c) in respect of the Fiscal Quarter ending
March 31, 2007, a percentage per annum equal to (I) in the case of U.S. Loans
maintained as (A) Base Rate Loans, 1.375% and (B) Eurodollar Loans, 2.375% and
(II) in the case of German Loans maintained as Euro Rate Loans, 2.50% and (y) if
on or after the date a certificate is delivered pursuant to Section 7.01(c) in
respect of the Fiscal Quarter ending March 31, 2007, the percentage per annum
set forth below opposite the respective Level (i.e., Level 1 or Level 2, as the
case may be) of the Consolidated Leverage Ratio indicated to have been achieved
as set forth in the most recent certificate delivered pursuant to
Section 7.01(c):

 

-4-



--------------------------------------------------------------------------------

Level

  

Consolidated
Leverage Ratio

  

U.S. Loans
maintained as
Eurodollar Loans

  

U.S. Loans
maintained as
Base Rate
Loans

  

German Loans
maintained as
Euro Rate Loans

2

   Greater than or
equal to 4.00:1.00    2.375%    1.375%    2.50%

1

   Less than
4.00:1.00    2.125%    1.125%    2.25%

The Applicable Margins as so determined shall become effective as of the first
Business Day immediately following the date a certificate is delivered pursuant
to Section 7.01(c); provided that if an Event of Default shall have occurred and
be continuing at the time any reduction in the Applicable Margin would otherwise
be implemented, no reduction shall be implemented until the date on which such
Event of Default shall have been cured or waived.

“Asset Sale” shall mean (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Lease-Back Transaction) of Aleris or
any Restricted Subsidiary (each referred to in this definition as a
“disposition”), and (b) the issuance or sale of Equity Interests of any
Restricted Subsidiary, whether in a single transaction or a series of related
transactions, in each case, other than:

(i) a disposition of cash, Cash Equivalents or Investment Grade Securities or
excess, damaged, obsolete or worn out assets in the ordinary course of business
or any disposition of inventory or goods held for sale in the ordinary course of
business;

(ii) the disposition of all or substantially all of the assets of Aleris in a
manner permitted pursuant to Section 8.03 or any disposition that constitutes a
Change of Control;

(iii) the making of any Permitted Investment or the making of any Restricted
Payment that is not prohibited by Section 8.04;

(iv) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in each case that do not or would not upon issuance
constitute Fixed Assets, in any transaction or series of transactions with an
aggregate fair market value of less than $25,000,000;

 

-5-



--------------------------------------------------------------------------------

(v) any disposition of Fixed Assets in any transaction or series of transactions
with an applicable fair market value of less than $10,000,000;

(vi) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to Aleris or by Aleris or a Restricted Subsidiary to a
Restricted Subsidiary;

(vii) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(viii) the lease, assignment, license, sub-license or sub-lease of any real or
personal property in the ordinary course of business;

(ix) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(x) foreclosures on assets;

(xi) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility; and

(xii) the unwinding of any Hedging Obligations.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction shall mean,
as at the time of determination, the present value (discounted at the cash
interest rate borne by the Loans, compounded annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such Sale and Lease-Back Transaction (including any period for which
such lease has been extended); provided, however, that if such Sale and
Lease-Back Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

“Available Currency” shall mean (i) with respect to U.S. Loans, U.S. Dollars and
(ii) with respect to German Loans, Euros.

“Bank Certificate” shall have the meaning provided in Section 11.26(a).

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

 

-6-



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the U.S. Borrower at the time of the incurrence thereof or conversion thereto.

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement. Unless the context otherwise requires, each reference in this
Agreement to “each Borrower” or “the respective Borrower” shall be deemed to be
a reference to (x) the U.S. Borrower or (y) the German Borrower, as the case may
be.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche by
either the U.S. Borrower or the German Borrower, from all the Lenders having
Commitments of the respective Tranche on the Restatement Effective Date (or
resulting from a conversion or conversions on a given date) having in the case
of Euro Rate Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of Euro Rate Loans.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close, and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on or with respect to, Euro Rate Loans, any day which is
a Business Day described in clause (i) and which is also (A) in the case of
Eurodollar Loans, a day for trading by and between banks in deposits in U.S.
Dollars in the London interbank market and (B) in relation to any transaction in
Euros, a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open.

“Capital Expenditures” shall mean, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Aleris and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of Aleris and the
Restricted Subsidiaries and (b) the value of all assets under Capitalized Lease
Obligations incurred by Aleris and its Restricted Subsidiaries during such
period; provided that the term “Capital Expenditures” shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced,

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

 

-7-



--------------------------------------------------------------------------------

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not applied to prepay Loans pursuant to
Section 4.02(c),

(iv) expenditures that constitute Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by Aleris or any
Restricted Subsidiary and that actually are paid for by a Person other than
Aleris or any Restricted Subsidiary and for which neither a Borrower nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period),

(vi) the book value of any asset owned by a Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period, provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or

(vii) expenditures that constitute acquisitions of Persons or business units
permitted hereunder.

“Capital Stock” shall mean (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency,
instrumentality or sponsored corporation thereof and backed by the full faith
and credit of the United States, and in each case having maturities of not more
than 24 months from the date of acquisition, (ii) U.S. Dollar denominated time
deposits, certificates of deposit, overnight bank deposits and bankers’
acceptances having maturities within one year from the date of acquisition
thereof issued by any Lender or any commercial bank of recognized standing,
having capital and surplus in excess of $250,000,000, (iii) repurchase
obligations for underlying securities of the types described in clauses (i) and
(ii) above and entered into with any commercial bank meeting the qualifications
specified in clause (ii) above, (iv) other investment instruments having
maturities within 180

 

-8-



--------------------------------------------------------------------------------

days from the date of acquisition thereof offered or sponsored by financial
institutions having capital and surplus in excess of $500,000,000, (v) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having maturities within 180 days from the date of
acquisition thereof and having, at the time of acquisition thereof, one of the
two highest rating categories obtainable from either Moody’s or S&P (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (vi) commercial paper rated, at the time
of acquisition thereof, at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), in each case maturing within one year after the date of
acquisition, (vii) investments in money market funds which invest substantially
all their assets in securities of the types described in clauses (i) through
(vi) above, (viii) in the case of any Foreign Subsidiary of Aleris,
(x) certificates of deposit or bankers’ acceptances of any bank organized under
the laws of Canada, Japan or any country that is a member of the European
economic and monetary union pursuant to the Treaty whose short term commercial
paper, at the time of acquisition thereof, is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), or, if no such commercial paper
rating is available, a long-term debt rating, at the time of acquisition
thereof, of at least A or the equivalent thereof by S&P or at least A-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency), in
each case maturing not more than one year from the date of acquisition by such
Foreign Subsidiary, (y) overnight deposits and demand deposit accounts
maintained with any bank that such Foreign Subsidiary regularly transacts
business and (z) securities of the type and maturity described in clause
(i) above but issued by the principal Governmental Authority in which such
Foreign Subsidiary is organized so long as such security has the highest rating
available from either S&P or Moody’s, (ix) Indebtedness or Preferred Stock
issued by Persons with a rating of “A” or higher from S&P or “A2” or higher from
Moody’s with maturities of one year or less from the date of acquisition,
(x) U.S. Dollars and (xi) Canadian dollars, Japanese yen, pounds sterling, Euros
or, in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean the occurrence of any of the following:

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of Aleris and its Subsidiaries, taken as
a whole, to any person other than a Permitted Holder;

(ii) Aleris becomes aware of (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b) under the Exchange Act,

 

-9-



--------------------------------------------------------------------------------

or any successor provision), other than the Permitted Holders, in a single
transaction or in a series of related transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of
Aleris or any of its direct or indirect parent companies; or

(iii) a “change of control” or similar event shall occur as provided in the ABL
Credit Agreement and/or any permitted refinancing thereof, and/or as provided in
the documentation relating to the New Senior Notes or the New Senior
Subordinated Notes or, in each case, any Refinancing Indebtedness relating
thereto.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder. Section references to the
Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

“Co-Documentation Agents” shall mean each of PNC Bank, National Association,
National City Business Credit Inc. and Key Bank National Association, in their
respective capacities as Co-Documentation Agents, and any successors thereto.

“Co-Investors” shall mean Persons (and their Affiliates) who, on the Restatement
Effective Date, are limited partners of TPG Partners IV, L.P. or TPG Partners V,
L.P.

“Collateral” shall mean, collectively, the Term Priority Collateral and the ABL
Priority Collateral.

“Collateral Access Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person (other than Aleris or any other Credit Party) in possession of,
having a Lien upon, or having rights or interests in the books, Equipment or
Inventory of any Borrower or any Subsidiary of a Borrower, in each case, in form
and substance reasonably satisfactory to the Collateral Agent.

“Collateral Agent” shall mean DBNY, in its capacity as Collateral Agent for the
Lenders hereunder, and shall include any successor to the Collateral Agent
appointed pursuant to Section 10.09.

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
U.S. Commitment or the German Commitment.

“Company Material Adverse Effect” shall mean a material adverse effect on
(i) the business, results of operations or condition (financial or otherwise) of
Aleris and its Subsidiaries taken as a whole or (ii) the ability of Aleris to
timely consummate the transactions contemplated by the Merger Agreement,
provided, that, a Company Material Adverse Effect shall not be deemed to include
effects to the extent resulting from (A) changes in general economic conditions,
(B) general changes or developments in the industries in which Aleris or its
Subsidiaries operate, (C) changes in securities markets generally, (D) any act
of war or terrorism (other than any of the foregoing that causes any damage or
destruction to or renders unusable any facility or property of Aleris or any of
its Subsidiaries), (E) changes, after the date

 

-10-



--------------------------------------------------------------------------------

hereof, in generally accepted accounting principles or interpretations thereof,
(F) changes, after the date hereof, in Laws (as defined in the Merger
Agreement), rules or regulations of general applicability or interpretations
thereof by courts or Governmental Entities (as defined in the Merger Agreement),
(G) the announcement of the Merger Agreement and the transactions contemplated
thereby or (H) changes in the market price of the Shares (as defined in the
Merger Agreement), unless in the case of the foregoing clauses (A), (B), (E) and
(F), such changes referred to therein have a disproportionate effect on Aleris
and its Subsidiaries, taken as a whole, when compared to other companies
operating in the same industries in which Aleris or its Subsidiaries operate.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Aleris, dated November 2006.

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and other related
non-cash charges of such Person and its Restricted Subsidiaries for such period
on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period,

(a) increased by (without duplication): (i) provision for taxes based on income
or profits, plus franchise or similar taxes, of such Person for such period
deducted in computing Consolidated Net Income, plus (ii) consolidated Fixed
Charges of such Person for such period to the extent the same was deducted in
computing Consolidated Net Income, plus (iii) Consolidated Depreciation and
Amortization Expense of such Person for such period to the extent deducted in
computing Consolidated Net Income, plus (iv) any expenses or charges related to
any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred
hereunder including a refinancing thereof (whether or not successful) and any
amendment or modification to the terms of any such transactions, including such
fees, expenses or charges related to the Corus Transaction and the Transaction,
in each case, deducted in computing Consolidated Net Income, plus (v) the amount
of any restructuring charge or reserve deducted in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with (x) acquisitions after the Restatement Effective Date or (y) the closing of
any production or manufacturing facilities after the Restatement Effective Date,
plus (vi) any write offs, write downs or other non-cash charges reducing
Consolidated Net Income for such period, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
plus (vii) the amount of any minority interest expense deducted in computing
Consolidated Net Income, plus (viii) the amount of management, monitoring,
consulting and advisory fees and related expenses paid (or any accruals related
to such fees or related expenses) during such period to the Sponsor and the
Co-Investors to the extent permitted under Section 8.05, plus (ix)(A) the amount
of cost savings projected by Aleris in good faith to be realized as a result of
actions taken or expected to be taken during such period (calculated on a pro
forma basis as though such cost savings had been

 

-11-



--------------------------------------------------------------------------------

realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (x) such cost
savings are reasonably identifiable and factually supportable, (y) such actions
are taken within 36 months after the Restatement Effective Date and (z) the
aggregate amount of cost savings added pursuant to this clause (A) shall not
exceed $40,000,000 for any four consecutive quarter period (which adjustments
may be incremental to pro forma adjustments made pursuant to the second
paragraph of the definition of “Fixed Charge Coverage Ratio”) and (B) the amount
of (i) cost savings or (ii) increases in Consolidated EBITDA, in each case
projected by Aleris in good faith to be realized as the result of the
replacement of or modification to contractual arrangements with unaffiliated
third parties (calculated on a pro forma basis as though such cost savings or
increases in Consolidated EBITDA had been realized on the first day of such
period) and, in the case of cost savings, net of the amount of actual benefits
realized during such period from such action; provided that such contractual
arrangements were entered into with a Person that was acquired by Aleris or its
Restricted Subsidiaries within 12 months of any such replacement or
modification, plus (x) any costs or expenses incurred by Aleris or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Aleris or net cash proceeds of
issuance of Equity Interests of Aleris (other than Disqualified Stock that is
Preferred Stock) in each case, solely to the extent that such cash proceeds are
excluded from the calculation set forth in Section 8.04(a)(iii);

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in computing Consolidated EBITDA in accordance with this
definition); and

(c) increased or decreased, as applicable, by (without duplication) (i) any net
gain or loss resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards #133, (ii) any net
gain or loss resulting in such period from currency translation gains or losses
related to currency re-measurements of Indebtedness and (iii) the amount of gain
or loss resulting in such period from a sale of receivables and related assets
to a Receivables Subsidiary in connection with a Receivables Facility.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances,
(iii) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations and (v) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding

 

-12-



--------------------------------------------------------------------------------

(A) Additional Interest, (B) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (C) any expensing of bridge,
commitment and other financing fees and (D) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
Receivables Facility, plus (b) consolidated capitalized interest of such Person
and its Restricted Subsidiaries for such period, whether paid or accrued, less
(c) interest income for such period. For purposes of this definition, interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Lease Expense” shall mean for any period, all rental expenses of
Aleris and its Restricted Subsidiaries during such period under operating leases
for real or personal property (including in connection with Sale and Lease-Back
Transactions permitted hereunder), excluding real estate taxes, insurance costs
and common area maintenance charges and net of sublease income, other than
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to an acquisition of a Person or business unit to the extent such rental
expenses relate to operating leases in effect at the time of (and immediately
prior to) such acquisition and related to periods prior to such acquisition and
(c) all Capitalized Lease Obligations, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Leverage Ratio”, with respect to any Person as of any date of
determination, shall mean the ratio of (a) Consolidated Total Indebtedness of
such Person as of the end of the most recent Fiscal Quarter for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur to (b) the aggregate
amount of Consolidated EBITDA of such Person for the period of the most recently
ended four full consecutive quarters for which internal financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and Consolidated EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio”.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication:

(a) any net after-tax extraordinary gains or losses or any non-recurring or
unusual gains or losses (less all fees and expenses relating thereto) or
expenses (including, but not limited to, any expenses relating to severance,
relocation, one-time compensation charges and the Transactions and any expenses
directly attributable to the implementation of cost-saving initiatives) shall be
excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period, whether effected through a
cumulative effect adjustment or a retroactive application in each case in
accordance with GAAP,

 

-13-



--------------------------------------------------------------------------------

(c) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

(d) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Capital Stock of any Person other than in the ordinary course of business,
as determined in good faith by Aleris, shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary of
Aleris, or is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be excluded; provided that Consolidated Net Income
of such Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to the referent Person or a Restricted Subsidiary thereof in respect of
such period (subject in the case of dividends, distributions or other payments
made to a Restricted Subsidiary to the limitations contained in clause
(f) below),

(f) solely for the purpose of determining the amount available for Restricted
Payments under Section 8.04(a)(iii)(A), the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded if the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination wholly
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
Aleris will be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or to the extent converted into cash) to
Aleris or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein,

(g) any increase in amortization or depreciation or other non-cash charges
resulting from the application of purchase accounting in relation to the Corus
Transaction, the Transaction or any acquisition that is consummated after the
Restatement Effective Date, net of taxes, shall be excluded,

(h) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(i) any impairment charge or asset write-off, in each case pursuant to GAAP, and
the amortization of intangibles arising pursuant to GAAP shall be excluded, and

(j) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights to officers,
directors or employees shall be excluded.

 

-14-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of Section 8.04 only (other than
clause (a)(iii)(D) thereof), there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by Aleris and the Restricted Subsidiaries, any repurchases and
redemptions of Restricted Investments from Aleris and the Restricted
Subsidiaries, any repayments to Aleris or a Restricted Subsidiary of loans and
advances that constitute Restricted Investments, any sale of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under Section 8.04(a)(iii)(D).

“Consolidated Secured Debt Ratio” as of any date of determination shall mean the
ratio of (a) Consolidated Total Indebtedness of Aleris and the Restricted
Subsidiaries that is secured by Liens as of the end of the most recent Fiscal
Quarter for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (b) the aggregate amount of Consolidated EBITDA of Aleris and the
Restricted Subsidiaries for the most recently ended consecutive four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur, in each case with such pro forma adjustments to Consolidated Total
Indebtedness and Consolidated EBITDA as are appropriate and consistent with the
pro forma adjustment provisions set forth in the definition of “Fixed Charge
Coverage Ratio”.

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of Aleris and the Restricted Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations, Attributable Debt in respect of Sale and
Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding (x) any undrawn letters of credit and (y) all obligations
relating to Receivables Facilities) and (b) the aggregate amount of all
outstanding Disqualified Stock of Aleris and all Disqualified Stock and
Preferred Stock of the Restricted Subsidiaries (excluding items eliminated in
consolidation), with the amount of such Disqualified Stock and Preferred Stock
equal to the greater of their respective voluntary or involuntary liquidation
preferences and Maximum Fixed Repurchase Prices, in each case determined on a
consolidated basis in accordance with GAAP. For purposes of this definition, the
“Maximum Fixed Repurchase Price” of any Disqualified Stock or Preferred Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Stock or Preferred Stock as if such
Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by Aleris.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Aleris and its
Restricted Subsidiaries at such date over (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current

 

-15-



--------------------------------------------------------------------------------

liabilities” (or any like caption) on a consolidated balance sheet of Aleris and
its Restricted Subsidiaries on such date, including deferred revenue but
excluding, without duplication, (i) the current portion of any Funded Debt,
(ii) the current portion of interest and (iii) the current portion of current
and deferred income taxes.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (the “primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

“Conversion Event” shall mean (i) the occurrence of any Event of Default with
respect to either Borrower pursuant to Section 9.05, (ii) the declaration of the
termination of any Commitment, or the acceleration of the maturity of any Loans,
in each case pursuant to the penultimate paragraph of Section 9 or (iii) the
failure of either Borrower to pay any principal of, or interest on, Loans of any
Tranche on or before the tenth Business Day following the Final Maturity Date.

“Converted German Loan” shall have the meaning provided in Section 2.01(b).

“Converted U.S. Loan” shall have the meaning provided in Section 2.01(a).

“Corus Acquired Business” shall mean the business acquired pursuant to the Corus
Acquisitions.

“Corus Acquisitions” shall mean, the acquisition consummated on August 1, 2006
by Aleris and its Subsidiaries of (i) all of the limited partnership interests
in Corus L.P., a limited partnership organized under the laws of Quebec and all
of the shares of Corus Aluminium Inc., a corporation organized under the laws of
Quebec and each of their respective Subsidiaries and (ii) all of the beneficial
interest in the entire share capital of Corus Hylite BV, Corus Aluminium Rolled
Products BV, Corus Aluminium NV, Corus Aluminium GmbH, Corus Aluminium Corp. and
Hoogovens Aluminium Europe Inc. and each of their respective Subsidiaries.

“Corus Transaction” shall mean, collectively, (i) the entering into of the
Existing Term Loan Agreement and the related documentation and the incurrence of
Loans on the Original Effective Date, (ii) the refinancing of certain existing
Indebtedness of Aleris and the Corus Acquired Business on the Original Effective
Date, (iii) the consummation of the Corus Acquisitions, (iv) the incurrence of
the Existing Senior Bridge Loans on the Original Effective Date, (v) the
incurrence of the revolving loans and the issuance of letters of credit under
the Existing ABL Credit Agreement on the Original Effective Date, (vi) all
intercompany loans, equity contributions, repayments of intercompany loans,
dividends, distributions and other

 

-16-



--------------------------------------------------------------------------------

intercompany Investments related to the foregoing and (vii) the payment of all
fees and expenses in connection with the foregoing.

“Credit Document Acknowledgement and Amendment” shall mean the Credit Document
Acknowledgement and Amendment in the form of Exhibit F-3, as amended, modified,
restated or supplemented from time to time.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Guaranty and each Security Document.

“Credit Party” shall mean each Borrower and each Guarantor.

“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.

“Decree” shall have the meaning provided in Section 11.26(a).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, unless cured or waived, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Derivative Transaction” shall mean (a) an interest-rate transaction, including
an interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Aleris or its Subsidiaries shall be a Derivative Transaction.

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by Aleris or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an officers’ certificate, setting forth the basis of such valuation,
executed by an executive vice president and the principal financial officer of
Aleris (or a parent company thereof), less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-cash Consideration.

 

-17-



--------------------------------------------------------------------------------

“Designated Preferred Stock” shall mean Preferred Stock of Aleris or any parent
company thereof (in each case other than Disqualified Stock) that is issued for
cash (other than to Aleris or a Restricted Subsidiary) and is so designated as
Designated Preferred Stock pursuant to an officers’ certificate executed by an
executive vice president and the principal financial officer of Aleris or the
applicable parent company thereof, as the case may be, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation set forth
in Section 8.04(a)(iii).

“Disqualified Lender” shall mean any Person designated by Aleris in writing to
the Administrative Agent in accordance with that certain letter agreement dated
as of August 7, 2006 between Holdings, Deutsche Bank AG Cayman Islands Branch,
Deutsche Bank Securities Inc. and DBNY.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case
prior to the date that is 91 days after the earlier of the Final Maturity Date
and the date the Loans are no longer outstanding; provided that if such Capital
Stock is issued to any plan for the benefit of employees of Aleris or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by Aleris or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or any obligation under any such plan.

“Distribution Subsidiary” shall mean each Subsidiary of the Swiss CE.

“Documents” shall mean the Credit Documents and the Merger Documents.

“Dollar Denominated Loan” shall mean all Loans incurred in U.S. Dollars (and all
Loans converted into U.S. Dollars pursuant to Section 2.14, after the conversion
thereof).

“Dollar Equivalent” shall mean, in the case of any Euro Denominated Loan, the
amount of U.S. Dollars which could be purchased with the amount of Euros
involved in such computation at (x) the spot exchange rate as shown in the Wall
Street Journal on the date which is one Business Day prior to any such
determination (or on such other basis as is satisfactory to the Administrative
Agent) or (y) if the provisions of the foregoing clause (x) are not applicable,
the “official” exchange rate (if applicable) or the spot exchange rate for Euros
calculated by the Administrative Agent (each such exchange rate, the “Spot
Exchange Rate”); provided that notwithstanding anything to the contrary
contained in this definition, at any time that a Default or an Event of Default
then exists, the Administrative Agent may revalue the Dollar Equivalent of any
amounts outstanding under the Credit Documents in Euros in its reasonable
discretion using the Spot Exchange Rates therefor.

 

-18-



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean each Subsidiary of Aleris incorporated or
organized in the United States or any State or territory thereof.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” as defined in Regulation D of the
Securities Act) (but excluding natural persons), but in any event excluding the
Permitted Holders and their Affiliates and Holdings and its Subsidiaries;
provided, however, that, unless otherwise agreed by Aleris, during the existence
of an Event of Default, no Person (other than a Lender) shall be an “Eligible
Transferee” if the assignment of any Loans to such Person would cause such
Person to have Loans in excess of 25% of the aggregate outstanding Loans at such
time.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, written demands, demand letters, directives, claims,
liens, notices of noncompliance or violation, investigations or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign,
multi-national or local statute, law, rule, regulation, ordinance, code,
directive, guidance or policy having the effect of law, and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment or Hazardous
Materials, including, without limitation, CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.

“Equipment” shall mean “equipment” (as such term is defined in Article 9 of the
UCC) and includes machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles), computer hardware, tools, parts,
and goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

“Equity Financing” shall have the meaning provided in Section 5.05.

 

-19-



--------------------------------------------------------------------------------

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of Aleris or any of its direct or indirect parent companies
(excluding Disqualified Stock), other than (a) public offerings with respect to
Aleris’ or any direct or indirect parent company’s common stock registered on
Form S-4 or Form S-8, (b) any such public or private sale that constitutes an
Excluded Contribution and (c) an issuance to Aleris or any Subsidiary of Aleris.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that together with Aleris is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Aleris or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Aleris or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by Aleris or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Aleris or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Aleris or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Euro Denominated Loan” shall mean each German Loan denominated in Euros at the
time of the incurrence thereof (unless and until converted into Dollar
Denominated Loans pursuant to Section 2.14).

“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Denominated
Loans, (i) the rate per annum for deposits in Euros as determined by the
Administrative Agent for a period corresponding to the duration of the relevant
Interest Period which appears on Reuters Page EURIBOR-01 (or any successor page)
at approximately 11:00 a.m. (Brussels time) on the date which is two Business
Days prior to the commencement of such Interest Period or (ii) if such rate is
not shown on Reuters Page EURIBOR-01 (or any successor page), the average
offered quotation to prime banks in the Euro-zone interbank market by the
Administrative Agent for Euro deposits of amounts comparable to the principal
amount of the Euro Denominated Loan

 

-20-



--------------------------------------------------------------------------------

to be made by the Administrative Agent as part of such Borrowing (or, if the
Administrative Agent is not a Lender with respect thereto, taking the average
principal amount of Euro Denominated Loans then being made by the various
Lenders pursuant thereto) with maturities comparable to the Interest Period to
be applicable to such Loan (rounded upward to the next whole multiple of 1/16 of
1%), determined as of 11:00 a.m. (Brussels time) on the date which is two
Business Days prior to the commencement of such Interest Period; provided that
in the event the Administrative Agent has made any determination pursuant to
Section 2.10(a)(i) in respect of Euro Denominated Loans, or in the circumstances
described in clause (i) to the proviso to Section 2.10(b) in respect of Euro
Denominated Loans, Euro LIBOR determined pursuant to this definition shall
instead be the rate determined by the Administrative Agent as the all-in-cost of
funds for the Administrative Agent (or such other Lenders) to fund a Borrowing
of Euro Denominated Loans with maturities comparable to the Interest Period
applicable thereto.

“Euro Rate” shall mean and include each of the Eurodollar Rate and Euro LIBOR.

“Euro Rate Loan” shall mean and include each Eurodollar Loan and each Euro
Denominated Loan.

“Eurodollar Loans” shall mean each Dollar Denominated Loan designated as such by
the U.S. Borrower at the time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean the rate per annum obtained by dividing (i)(a) the
per annum rate that appears on page 3750 of the Dow Jones Markets Screen (or any
successor page) for U.S. Dollar deposits with maturities comparable to the
Interest Period applicable to the Eurodollar Loan subject to the respective
Borrowing commencing two Business Days thereafter as of 10:00 a.m. (New York
time) on the date which is two Business Days prior to the commencement of the
respective Interest Period or (b) if such a rate does not appear on page 3750 of
the Dow Jones Markets Screen (or any successor page), the offered quotation to
first-class banks in the New York interbank Eurodollar market by the
Administrative Agent for U.S. Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the applicable
Eurodollar Loan for which the Eurodollar Rate is being determined with
maturities comparable to the Interest Period applicable to such Eurodollar Loan
commencing two Business Days thereafter as of 10:00 a.m. (New York time) on the
applicable Interest Determination Date, in each case (and rounded upward to the
nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).

“European Credit Party” shall mean the German Borrower, each European Parent
Guarantor and each European Subsidiary Guarantor.

“European Manufacturing Subsidiaries” shall mean each of the Subsidiaries of
Aleris organized in any country which is a member state of the European
Community established pursuant to the Treaty or any other jurisdiction
reasonably satisfactory to the Administrative Agent, designated by Aleris in
writing to the Administrative Agent as a “European

 

-21-



--------------------------------------------------------------------------------

Manufacturing Subsidiary”; provided that in no event shall such term include the
Swiss CE or any of its Subsidiaries. On the Restatement Effective Date, the
European Manufacturing Subsidiaries consist of the Subsidiaries designated as
such on Schedule V.

“European Parent Guarantor” shall mean each of (i) the direct parent of each of
the Swiss CE and German Borrower and (ii) the direct or indirect parent of the
entity described in preceding clause (i) which is not a U.S. Credit Party. On
the Restatement Effective Date, the European Parent Guarantors are Dutch
Aluminum CV and IMCO Recycling Holding BV.

“European Parent Guaranty” shall mean the European Parent Guaranty in the form
of Exhibit G-3 (as amended, modified or supplemented from time to time).

“European Parent Pledge Agreement” shall mean each European Parent Pledge
Agreement in the form of Exhibit F-2 or such other pledge agreement in form and
substance reasonably satisfactory to the Administrative Agent (as amended,
modified or supplemented from time to time).

“European Security Agreement” shall mean each security agreement or document
delivered by a European Credit Party pursuant to the Existing Term Loan
Agreement (as amended, modified or supplemented from time to time).

“European Security Documents” shall mean each European Security Agreement and
each Additional Security Document covering assets of the European Credit
Parties.

“European Subsidiaries Guaranty” shall mean the European Subsidiaries Guaranty
in the form of Exhibit G-2 (as amended, modified or supplemented from time to
time).

“European Subsidiary” shall mean any Subsidiary of the German Borrower that is
incorporated or organized under the laws of any country which is a member state
of the European Community established pursuant to the Treaty.

“European Subsidiary Guarantor” shall mean (i) on the Restatement Effective
Date, the Subsidiaries of the German Borrower designated as European Subsidiary
Guarantors on Schedule V hereto and (ii) from and after the Restatement
Effective Date, any Foreign Subsidiary of Aleris that is a Wholly-Owned
Subsidiary (other than the Swiss CE and its Subsidiaries, the German Borrower
and the European Parent Guarantors) that becomes a European Subsidiary Guarantor
pursuant to Section 7.10, in each case until such time as the respective
European Subsidiary Guarantor is released from all of its obligations under its
European Subsidiaries Guaranty in accordance with the terms and provisions
thereof.

“Euros” and the designation “€” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European economic and
monetary union pursuant to the Treaty.

“Event of Default” shall have the meaning provided in Section 9.

“Excess Cash Flow” shall mean, for any Fiscal Year, an amount equal to the
excess of:

 

-22-



--------------------------------------------------------------------------------

(a) the sum, without duplication, of: (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital and long-term account receivables for such period
(other than any such decreases arising from acquisitions or dispositions by
Aleris and its Restricted Subsidiaries completed during such period), (iv) an
amount equal to the aggregate net non-cash loss on the sale, lease, transfer or
other disposition of assets by Aleris and its Restricted Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; and (v) the amount of all
cash payments during such period that are associated with any income and
withholding taxes that reduced Excess Cash Flow in a previous period pursuant to
clause (b)(xiii) below; over

(b) the sum, without duplication, of: (i) an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income and cash
charges included in clauses (a) through (j) of the definition of Consolidated
Net Income, (ii) without duplication of amounts deducted pursuant to clause
(xi) below in prior periods, the amount of Capital Expenditures made in cash
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness of Aleris or its Restricted
Subsidiaries, (iii) the aggregate amount of all principal payments of
Indebtedness of Aleris and its Restricted Subsidiaries (including (x) the
principal component of payments in respect of Capitalized Lease Obligations and
(y) the amount of any prepayment of Loans pursuant to Section 4.01, 4.02(c) or
(d) made with the proceeds of an Asset Sale or Recovery Event to the extent such
Asset Sale or Recovery Event resulted in an increase to Consolidated Net Income
and not in excess of the amount of such increase, but excluding all other
prepayments of the Loans and (z) prepayments of loans under the ABL Credit
Agreement to the extent there is an equivalent permanent reductions in
commitments thereunder) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other long-term Indebtedness of Aleris or its Restricted
Subsidiaries, (iv) an amount equal to the aggregate net non-cash gain on the
sale, lease, transfer or other disposition of assets by Aleris and its
Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent included in arriving at such Consolidated Net
Income, (v) increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions of a Person or business unit by Aleris and its Restricted
Subsidiaries during such period), (vi) cash payments by Aleris and its
Restricted Subsidiaries during such period in respect of long-term liabilities
of Aleris and its Restricted Subsidiaries other than Indebtedness, (vii) without
duplication of amounts deducted pursuant to clause (xi) below in prior periods,
the amount of Investments and acquisitions made during such period to the extent
permitted hereunder, to the extent that such Investments and acquisitions were
financed with internally generated cash flow of Aleris and its Restricted
Subsidiaries, (viii) the amount of Restricted Payments made during such period
to the extent permitted under Section 8.04(b)(xvi), to the extent that such
Restricted Payments were financed with internally generated cash flow of Aleris
and its Restricted Subsidiaries, (ix) the aggregate amount of expenditures
actually made by Aleris and the Restricted Subsidiaries in cash

 

-23-



--------------------------------------------------------------------------------

during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period, (x) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by Aleris and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness,
(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions or Capital Expenditures to be consummated or made during the
period of four consecutive Fiscal Quarters following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such acquisitions or Capital Expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive Fiscal Quarters,
(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period and (xiii) an amount equal to the income and withholding taxes (as
estimated in good faith by senior financial or senior accounting officer of
Aleris giving effect to the overall tax position of Aleris and its Subsidiaries)
payable in the period following the period for which Excess Cash Flow is
determined in respect of that amount of Excess Cash Flow that is attributable to
the actual repatriation to Aleris or any of its Subsidiaries of undistributed
earnings of Foreign Subsidiaries of Aleris to enable Aleris to prepay the Loans
as required under Section 4.02(e) in respect of Excess Cash Flow for such
period.

“Excess Cash Flow Payment Date” shall mean the date occurring 105 days after the
last day of each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2007).

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding Fiscal
Year.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Contribution” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by Aleris from (a) contributions to its common
equity capital, and (b) the sale (other than to a Subsidiary of Aleris or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of Aleris) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of Aleris, in each case designated as
Excluded Contributions pursuant to an officers’ certificate executed by an
executive vice president and the principal financial officer of Aleris on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
Section 8.04(a)(iii).

“Existing ABL Credit Agreement” shall mean the Credit Agreement, dated as of
August 1, 2006, by and among Aleris, each other U.S. borrower party thereto,
Corus S.E.C./Corus L.P., acting and represented by its general partner Corus
Aluminium Inc., Aleris

 

-24-



--------------------------------------------------------------------------------

Switzerland GmbH, each other Subsidiary of Aleris party thereto, the lenders
party thereto, Deutsche Bank AG New York Branch, as administrative agent and
Deutsche Bank AG, Canada Branch, as Canadian administrative agent.

“Existing German Loan” shall mean each “German Loan” under, and as defined in,
the Existing Term Loan Agreement as of the Restatement Effective Date.

“Existing Indebtedness” shall have the meaning provided in Section 6.19.

“Existing Lender” shall mean each “Lender” under, and as defined in, the
Existing Term Loan Agreement as of the Restatement Effective Date.

“Existing Loans” shall mean each “Loan” under, and as defined in, the Existing
Term Loan Agreement as of the Restatement Effective Date.

“Existing Mortgage Policy” shall mean each mortgagee title insurance policy
issued in connection with the Existing Term Creditor Mortgages.

“Existing Senior Bridge Loan Agreement” shall mean the Bridge Loan Credit
Agreement dated August 1, 2006 among Aleris and the lenders party thereto as in
effect on the Restatement Effective Date.

“Existing Senior Bridge Loans” shall mean the loans made under the Senior Bridge
Loan Agreement.

“Existing Term Creditor Mortgages” shall mean the mortgages, debentures or deeds
of trust delivered pursuant to the Existing Term Loan Agreement.

“Existing Term Loan Agreement” shall have the meaning provided in the recitals.

“Existing U.S. Loan” shall mean a “U.S. Loan” under, and as defined in, the
Existing Term Loan Agreement as of the Restatement Effective Date.

“Existing U.S. Mortgaged Properties” shall have the meaning provided in
Section 5.09.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“Final Maturity Date” shall mean December 19, 2013.

 

-25-



--------------------------------------------------------------------------------

“Financial Officer” of any Person shall mean the chief financial officer,
controller or treasurer of such Person.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than Permitted Collateral Liens.

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Aleris and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Assets” shall mean at any time (i) all of the Term Priority Collateral at
such time, (ii) Equity Interests of any Person and (iii) all other Material Real
Property and other property, plant, equipment and intellectual property of
Aleris and its Restricted Subsidiaries, in each case with a fair market value in
excess of $2,500,000 at such time.

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
period, the ratio of Consolidated EBITDA of such Person for such period to the
Fixed Charges of such Person for such period. In the event that Aleris or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than Indebtedness incurred under any
revolving credit facility that has been permanently repaid and has not been
replaced) or issues or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee, redemption, retirement or
extinguishing of Indebtedness, or such issuance or redemption of Disqualified
Stock or Preferred Stock, as if the same had occurred at the beginning of the
applicable four Fiscal Quarter period (the “reference period”).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by Aleris or any
Restricted Subsidiary during the reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charges and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the reference period. If
since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into Aleris or any Restricted
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation or
disposed operation had occurred at the beginning of the reference period.

 

-26-



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Aleris. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of Aleris
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as Aleris may designate.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of (a) Consolidated Interest Expense of such Person for such period, (b) all
cash dividend payments (excluding items eliminated in consolidation) on any
series of Preferred Stock made during such period, and (c) all cash dividend
payments (excluding items eliminated in consolidation) on any series of
Disqualified Stock made during such period.

“Foreign Lender” shall mean a Lender to the U.S. Borrower that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code).

“Foreign Pension Plan” shall mean a material registered pension plan which is
subject to applicable pension legislation other than ERISA or the Code, which
Aleris or a Subsidiary of Aleris sponsors or maintains, or to which it makes or
is obligated to make contributions with respect to which any liability is borne,
outside the 50 states of the United States.

“Foreign Plan” shall mean each Foreign Pension Plan, and each material deferred
compensation or other retirement or superannuation plan, fund, program,
agreement, commitment or arrangement whether oral or written, funded or
unfunded, sponsored, established, maintained or contributed to, or required to
be contributed to, or with respect to which any liability is borne, outside the
fifty states of the United States of America, by Aleris or any of its
Subsidiaries, which plan, fund, agreement, commitment or arrangement provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment and which plan
is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean each Subsidiary of Aleris that is incorporated
or organized under the laws of any jurisdiction other than the United States or
any State or territory thereof.

“Foreign Subsidiary Total Assets” shall mean the total amount of all assets of
Foreign Subsidiaries of Aleris and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP as shown on the most recent balance
sheet of Aleris.

 

-27-



--------------------------------------------------------------------------------

“Funded Debt” shall mean all Indebtedness of Aleris and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 8, including defined terms as used therein, are
subject (to the extent provided therein) to Section 11.07(a).

“German Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“German Borrower Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent or any Lender by the German Borrower pursuant to the
terms of this Agreement or any other Credit Document.

“German Borrowing Party” means a Borrower subject to corporation income tax or
income tax in the Federal Republic of Germany or a company which is deemed to be
a borrower according to paragraph 5 of section 8a of the German Corporation Tax
Act (Körperschaftssteuergesetz).

“German Commitment” shall mean, for each Lender, the amount set forth opposite
such Lender’s name in Schedule I directly below the column entitled “German
Commitment,” as the same may be (x) reduced from time to time or terminated
pursuant to Sections 3.02, 3.03 and/or 9, as applicable, or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 11.04(b).

“German Lender” shall mean each Lender which has a German Commitment or which
has any outstanding German Loans. Unless the context otherwise requires, each
reference in this Agreement to a Lender includes each German Lender and shall
include references to any Affiliate of any such Lender which is acting as a
German Lender.

“German Loan” shall have the meaning provided in Section 2.01(b).

“German Security” shall have the meaning provided in Section 11.25(b).

“German Term Note” shall have the meaning provided in Section 2.05(a).

“Governmental Authority” shall mean any federal (including the federal
government of Canada), state, local, provincial, foreign, multi-national or
other governmental or administrative body, instrumentality, department, board,
or agency or any court, tribunal, administrative hearing body, arbitration
panel, commission, or other similar dispute-resolving panel or body.

 

-28-



--------------------------------------------------------------------------------

“Guaranteed Creditors” shall mean and include (x) the Administrative Agent, the
Collateral Agent and each Lender and (y) each Other Creditor.

“Guaranteed Party” shall mean (x) the German Borrower and (y) each Subsidiary of
Aleris party to a Secured Hedging Agreement.

“Guarantor” shall mean Aleris, each U.S. Subsidiary Guarantor, each European
Parent Guarantor, each European Subsidiary Guarantor, the VAW-IMCO Guarantor and
the Luxco Guarantor.

“Guaranty” shall mean the U.S. Borrower Guaranty, the U.S. Subsidiaries
Guaranty, each European Parent Guaranty, each European Subsidiaries Guaranty,
the VAW-IMCO Guaranty and the Luxco Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and dielectric fluid containing levels of
polychlorinated biphenyls; (b) any chemicals, materials or substances defined as
or included in the definition of “hazardous substances,” “hazardous waste,”
“hazardous materials,” “extremely hazardous substances,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
under any applicable Environmental Law; and (c) any other chemical, material or
substance, the exposure to, or Release of which is prohibited, limited or
regulated by any Governmental Authority under any applicable Environmental Law.

“Hedge Agreement” shall mean any agreement with respect to any Derivative
Transaction between Aleris or any Subsidiary and any other Person.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Holdings” shall mean Aurora Acquisition Holdings, Inc., a Delaware corporation.

“IFRS” shall mean the body of pronouncements issued by the International
Accounting Standards Board (IASB), including International Financial Reporting
Standards and interpretations approved by the IASB, International Accounting
Standards and Standing Interpretations Committee interpretations approved by the
predecessor International Accounting Standards Committee and adapted for use in
the European Union.

“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary designated as such in writing by Aleris that (i) contributed 2.5% or
less of Consolidated EBITDA of Aleris and its Restricted Subsidiaries for the
period of four Fiscal Quarters most recently ended more than 45 days prior to
the date of determination and (ii) had consolidated assets representing 2.5% or
less of Total Assets on the last day of the most recent

 

-29-



--------------------------------------------------------------------------------

Fiscal Quarter ended more than 45 days prior to the date of determination. The
Immaterial Subsidiaries as of the Restatement Effective Date are listed on
Schedule XV.

“incur” has the meaning set forth in Section 8.01.

“incurrence” has the meaning set forth in Section 8.01.

“Indebtedness” shall mean, with respect to any Person, (a) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof),
(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except any such balance that
constitutes a trade payable or similar obligation to a trade creditor, in each
case accrued in the ordinary course of business, or (iv) representing any
Hedging Obligations, if and to the extent that any of the foregoing Indebtedness
(other than letters of credit and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP; (b) to the extent not otherwise included, any
obligation by such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the obligations of the type referred to in clause (a) of another
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; (c) to the extent not otherwise
included, the obligations of the type referred to in clause (a) of another
Person secured by a Lien on any asset owned by such Person, whether or not such
obligations are assumed by such Person and whether or not such obligations would
appear upon the balance sheet of such Person; provided that the amount of such
Indebtedness will be the lesser of the fair market value of such asset at the
date of determination and the amount of Indebtedness so secured; and
(d) Attributable Debt in respect of Sale and Lease-Back Transactions; provided,
however, that notwithstanding the foregoing, Indebtedness will be deemed not to
include (A) Contingent Obligations incurred in the ordinary course of business
and (B) obligations under, or in respect of, Receivables Facilities.

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of Aleris,
qualified to perform the task for which it has been engaged and that is
independent of Aleris and its Affiliates.

“Indirect Section 4.04 Indemnitee” shall mean each Section 4.04 Indemnitee that
is not a Lender or the Administrative Agent.

“Initial Lien” shall have the meaning provided in Section 8.02.

“Intercreditor Agreement” shall have the meaning provided in Section 5.10.

“Interest Determination Date” shall mean, with respect to any Euro Rate Loan for
any Interest Period, the second Business Day prior to the commencement of such
Interest Period.

 

-30-



--------------------------------------------------------------------------------

“Interest Period” shall mean as to any Borrowing of Euro Rate Loans, the
interest period applicable to such Borrowing of Euro Rate Loans selected
pursuant to, and otherwise subject to the provisions of, Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean “inventory” (as such term is defined in Article 9 of the
UCC).

“Investment Grade Securities” shall mean (a) securities issued or directly and
fully guaranteed or insured by the government of the United States of America or
any agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with a rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s or the equivalent of such rating by such rating organization,
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any other nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among Aleris and its
subsidiaries, (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b), which fund may also
hold immaterial amounts of cash pending investment or distribution and
(d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (including by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others, but excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 8.04, (a) “Investments” shall include the portion (proportionate to
Aleris’ equity interest in such Subsidiary) of the fair market value of the net
assets of a Subsidiary of Aleris at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, Aleris shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (i) Aleris’ “Investment” in such Subsidiary at the time of
such redesignation, less (ii) the portion (proportionate to Aleris’ equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation, and (b) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer, in each case as determined in good faith by
Aleris.

“Joinder Agreement” shall have the meaning provided in Section 7.10.

 

-31-



--------------------------------------------------------------------------------

“Joint Book Running Managers” shall mean Deutsche Bank Securities Inc. and
Goldman Sachs Credit Partners L.P.

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc. and Goldman
Sachs Credit Partners L.P. in their capacities as Joint Lead Arrangers, and any
successors thereto.

“Judgment Currency” shall have the meaning provided in Section 11.22(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 11.22(a).

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
11.04(b).

“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing, (ii) a
Lender having notified in writing any Credit Party and/or the Administrative
Agent that such Lender does not intend to comply with its obligations under
Section 2.01 or (iii) for purposes of Section 2.13 or 4.01(b) only, the
commencement of insolvency proceedings with respect to a Lender or the takeover
by any Governmental Authority of the assets or management of a Lender.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction; provided that in no event
shall an operating lease be deemed to constitute a Lien.

“Loan” shall mean each U.S. Loan and each German Loan.

“Local GAAP” shall mean with respect to any Foreign Subsidiary of Aleris
generally accepted accounting principles in the jurisdiction of organization of
such Subsidiary as in effect from time to time or, at the option of such Foreign
Subsidiary, IFRS.

“Local Law Pledge Agreement” shall have the meaning provided in Section 5.08(h).

“LTIBR” shall mean any interest bearing receivables as defined in marginal notes
20 and 37 of the Decree of the Federal Ministry of Finance (Bundesministerium
für Finanzen) IV A “ – S 2742a – 20/04 dated 15 July 2004, Federal Tax Gazette I
2004, 593 (“Decree of 15 July 2004”) together with marginal note 1 of the Decree
of the Federal Ministry of Finance IV B 7 – S 2742a – 31/05 dated 22 July 2005,
Federal Tax Gazette I 2005, 829 (“Decree of 22 July 2005”), or as defined in any
future administrative pronouncement of the German tax authorities

 

-32-



--------------------------------------------------------------------------------

which overrule the definition contained in marginal notes 20 and 37 of the
Decree of 15 July 2004 and marginal note 1 of the Decree of 22 July 2005.

“Luxco Guarantor” shall mean Aleris Luxembourg S.A.R.L.

“Luxco Guaranty” shall mean the Guaranty by the Luxco Guarantor in favor of the
Administrative Agent guaranteeing all of the obligations of the Borrowers, which
Guaranty shall be in form and substance reasonably satisfactory to the
Administrative Agent (as the same may be amended, modified, or supplemented from
time to time).

“Luxco Pledge Agreement” shall mean the Pledge Agreement by the Luxco Guarantor
in favor of the Collateral Agent, which pledge agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent (as the same may
be amended, modified, or supplemented from time to time).

“Management Services Agreement” shall mean the agreement among Aleris and the
Sponsor dated as of the Restatement Effective Date, pursuant to which the
Sponsor agrees to provide certain advisory services to Aleris in exchange for
certain fees.

“Management Stockholders” shall mean the members of management of Aleris (or its
direct parent) who are holders of Equity Interests of Aleris (or any of its
direct or indirect parent companies) on the Restatement Effective Date.

“Mandatory Cost” shall mean the cost imputed to each Lender of compliance with
any reserve asset requirements of the European Central Bank.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, results of operations or business of Aleris and its
Subsidiaries taken as a whole, (b) Aleris and its Subsidiaries’ collective
ability to pay the Term Obligations in accordance with the terms thereof or
(c) the rights of, or remedies available to the Administrative Agent, the
Collateral Agent and the Lenders under, this Agreement and the other Credit
Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedge Agreements, of any one or more of
Aleris and its Subsidiaries in an aggregate principal amount exceeding
$40,000,000. For purposes of determining Material Indebtedness, the
“obligations” of Aleris or any Subsidiary in respect of any Hedge Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Aleris or such Subsidiary would be required to pay if such
Hedge Agreement were terminated at such time.

“Material Real Property” shall mean any Real Property owned in fee by Aleris or
any of its Subsidiaries the fair market value of which (as determined in good
faith by Aleris) is equal to or greater than $2,500,000.

 

-33-



--------------------------------------------------------------------------------

“Merger” shall mean the merger of Merger Sub with and into Aleris pursuant to
the Merger Agreement, with Aleris as the Surviving Corporation (as defined in
the Merger Agreement) of the merger.

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
August 7, 2006, among Holdings, Merger Sub and Aleris, as amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof and
hereof.

“Merger Documents” shall mean the Merger Agreement, and each other agreement,
document or instrument related to any of the foregoing.

“Merger Sub” shall have the meaning provided in the first paragraph of this
Agreement.

“Minimum Borrowing Amount” shall mean (i) in the case of U.S. Dollar Denominated
Loans (excluding Dollar Denominated Loans maintained as Base Rate Loans),
$1,000,000 (ii) in the case of Loans maintained from time to time as Base Rate
Loans, $1,000,000 and (iii) in the case of Euro Denominated Loans, €1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean each Existing Term Creditor Mortgage, each Term Creditor
Mortgage with such modifications as local counsel to the Collateral Agent may
deem reasonably necessary or appropriate in order to create and perfect the
mortgage liens intended to be created thereby under the local law of the
jurisdiction in which the relevant Real Property is located.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned by Aleris or any other
Credit Party which is required to be encumbered by a Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Debt Proceeds” shall mean, with respect to any incurrence or issuance of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions and other reasonable fees, expenses and costs
associated therewith including, without limitation, those of attorneys,
accountants and other professionals) received by the respective Person from the
respective incurrence of such Indebtedness for borrowed money.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

 

-34-



--------------------------------------------------------------------------------

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds (net of costs incurred by Aleris or any of its Restricted
Subsidiaries in good faith in connection with such Recovery Event) received by
the applicable Person in connection with such Recovery Event, and shall be net
of (i) any taxes paid or payable in connection with the applicable Recovery
Event and taxes paid or payable as a result of any transactions effected or
deemed effected in order to make the related required prepayment of the Term
Obligations under Section 4.02(d), including, without limitation, in respect of
proceeds received by any Foreign Subsidiary of Aleris, taxes that are or would
be payable if such proceeds were repatriated to any direct or indirect parent of
such Foreign Subsidiary which has made all or a portion of any required
prepayment of the Term Obligations under Section 4.02(d) in respect of such
proceeds, (ii) all appropriate amounts that must be set aside as a reserve in
accordance with GAAP or Local GAAP, as applicable, against any liabilities
associated with such Recovery Event, provided that, upon any termination of such
reserve, all amounts not paid-out in connection therewith shall be deemed to be
“Net Insurance Proceeds” of such Recovery Event and (iii) required payments of
any Indebtedness (other than Indebtedness secured pursuant to the Security
Documents) which is secured by the respective assets which were subject to such
Recovery Event. Notwithstanding the foregoing, no Net Insurance Proceeds
calculated in accordance with the foregoing shall constitute Net Insurance
Proceeds for purposes of Section 4.02(d) (i) unless such Net Insurance Proceeds
shall exceed $2,500,000 from any single Recovery Event and (ii) until the
aggregate amount of all such Net Insurance Proceeds in any applicable Fiscal
Year (together with any Net Sale Proceeds from Asset Sales in such Fiscal Year)
exceed $35,000,000 (and thereafter only Net Insurance Proceeds in excess of such
amount shall constitute Net Insurance Proceeds for purposes of Section 4.02(d).

“Net Sale Proceeds” shall mean, for any Asset Sale (including an Asset Swap),
the gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received by Aleris or any Restricted Subsidiary from such sale of
assets, in each case net of (i) the costs of such Asset Sale incurred by Aleris
or any of its Subsidiaries in good faith (including fees and commissions,
attorneys’ and other professional fees, payments of unassumed liabilities
relating to the assets sold and required payments of any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents) which is secured
by the respective assets which were sold), (ii) taxes paid or payable as a
result of such Asset Sale and taxes paid or payable as a result of any
transactions effected or deemed effected in order to make the related required
prepayment of the Term Obligations under Section 4.02(c), including in respect
of any proceeds received by any Foreign Subsidiary of Aleris, taxes that are or
would be payable if such proceeds were repatriated to any direct or indirect
parent of such Foreign Subsidiary which has made all or a portion of any
required prepayment of the Term Obligations under Section 4.02(c) in respect of
such proceeds, (iii) all appropriate amounts that must be set aside as a reserve
in accordance with GAAP or Local GAAP, as applicable, against any liabilities
associated with the asset sold pursuant to such Asset Sale; provided that, upon
any termination of such reserve, all amounts not paid-out in connection
therewith shall be deemed “Net Sale Proceeds” of such Asset Sale and (iv) the
amount of any payments to be made by Aleris or any Subsidiary as agreed between
such Person and the purchaser of any assets sold pursuant to such sale in
connection therewith; provided, further, that Net Sale Proceeds arising from any
Asset Sale to a non-Wholly-Owned Subsidiary shall equal the amount of such Net
Sale Proceeds calculated as provided above less the percentage thereof equal to
the percentage of any Equity Interests of such non-Wholly-Owned

 

-35-



--------------------------------------------------------------------------------

Subsidiary owned by Aleris and its Subsidiaries. Notwithstanding the foregoing,
no Net Sale Proceeds calculated in accordance with the foregoing shall
constitute Net Sale Proceeds for purposes of Section 4.02(c) until the aggregate
amount of all such Net Sale Proceeds in any applicable Fiscal Year (together
with any Net Insurance Proceeds in such Fiscal Year from Recovery Events where
the Net Insurance Proceeds exceed $2,500,000) exceed $35,000,000 (and thereafter
only Net Sale Proceeds in excess of such amount shall constitute Net Sale
Proceeds for purposes of Section 4.02(c)).

“New Note Documents” shall mean, collectively, the New Senior Subordinated Note
Documents and the New Senior Note Documents.

“New Notes” shall mean, collectively, the New Senior Notes and the New Senior
Subordinated Notes.

“New Senior Note Documents” shall mean and include each of the documents,
instruments (including the New Senior Notes) and other agreements entered into
by Aleris or any other U.S. Credit Party (including, without limitation, the New
Senior Note Indenture and any documents in respect of any New Senior Notes
issued upon the exchange offer as contemplated by the New Senior Note Indenture)
relating to the issuance by Aleris of the New Senior Notes, as in effect on the
Restatement Effective Date and as the same may be entered into, supplemented,
amended or modified from time to time in accordance with the terms hereof and
thereof.

“New Senior Note Indenture” shall mean an Indenture entered into by and between
Aleris and LaSalle Bank National Association, as trustee thereunder, with
respect to New Senior Notes as in effect on the Restatement Effective Date and
as the same may be modified, amended or supplemented from time to time in
accordance with the terms hereof and thereof.

“New Senior Notes” shall mean the 9% Senior Notes due 2014 in an initial
aggregate amount of $600,000,000 and issued by Aleris under the New Senior Note
Indenture and all New Senior Notes issued upon the exchange offer as
contemplated in the New Senior Note Indenture, as in effect on the Restatement
Effective Date and as the same may be issued, supplemented, amended or modified
from time to time in accordance with the terms thereof and hereof.

“New Senior Subordinated Note Documents” shall mean and include each of the
documents, instruments (including the New Senior Subordinated Notes) and other
agreements entered into by Aleris or any other U.S. Credit Party (including,
without limitation, the New Senior Subordinated Note Indenture and any documents
in respect of any New Senior Subordinated Notes issued upon the exchange offer
as contemplated by the New Senior Subordinated Note Indenture) relating to the
issuance by Aleris of the New Senior Subordinated Notes, as in effect on the
Restatement Effective Date and as the same may be entered into, supplemented,
amended or modified from time to time in accordance with the terms hereof and
thereof.

“New Senior Subordinated Note Indenture” shall mean an Indenture entered into by
and between Aleris and LaSalle Bank National Association, as trustee thereunder,
with

 

-36-



--------------------------------------------------------------------------------

respect to New Senior Subordinated Notes as in effect on the Restatement
Effective Date and as the same may be modified, amended or supplemented from
time to time in accordance with the terms hereof and thereof.

“New Senior Subordinated Notes” shall mean the 10% Senior Subordinated Notes due
2016 in an initial aggregate amount of $400,000,000 and issued by Aleris under
the New Senior Subordinated Note Indenture and all New Senior Subordinated Notes
issued upon the exchange offer as contemplated in the New Senior Subordinated
Note Indenture, as in effect on the Restatement Effective Date and as the same
may be issued, supplemented, amended or modified from time to time in accordance
with the terms thereof and hereof.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each U.S. Term Note and each German Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, MS NYC60-0208, New York, New
York 10005, Attention: Marguerite Sutton (telephone: (212) 250-6150; facsimile:
(212) 797-4655), and (ii) for operational notices, the office of the
Administrative Agent located at 222 S. Riverside Plaza, Chicago, Illinois
60606-5808, Attention: Lianne Jaworski (telephone: (312) 537-4578; facsimile:
(312) 537-1325), or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

“Obligation Currency” shall have the meaning provided in Section 11.22(a).

“Original Effective Date” shall mean August 1, 2006.

“Other Creditors” shall mean, collectively, each person (other than any Credit
Party or any Subsidiary of Aleris) party to (or participating in) a Secured
Hedging Agreement.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Pari Passu Lien Obligations” shall mean (i) any Indebtedness constituting
debt securities incurred pursuant to an indenture with an institutional trustee
or loans incurred in the bank credit market (including institutional investor
participation therein) and not constituting Indebtedness subordinated in right
of payment to the Term Obligations, which Indebtedness and other obligations are
secured on Term Loan Priority Collateral on an equal and ratable basis with the
Term Obligations pursuant to intercreditor arrangements reasonably satisfactory
to the Collateral Agent and (ii) all obligations with respect to such
Indebtedness.

 

-37-



--------------------------------------------------------------------------------

“Participant” shall mean a Lender that acquires a participation following the
occurrence of a Conversion Event pursuant to an agreement among the Lenders and
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that a Lender shall be considered a
Participant only in respect of its interest in the acquired participation.

“PATRIOT Act” shall have the meaning provided in Section 7.01(j).

“Payment Office” shall mean (i) in respect of Dollar Denominated Loans and other
amounts owing in U.S. Dollars, 60 Wall Street, MS NYC60-0208, New York, NY 10005
or such other office as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto and (ii) in respect of Euro
Denominated Loans and other amounts owing in Euros, to Deutsche Bank AG,
Frankfurt, 0-11-18-DBAG (Mainzer), Mainzer Landstrabe 16, Frankfurt, Germany
60325 or, in each case, such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto or, in each
case, such other office as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” of any Lender at any time shall be that percentage which is equal
to a fraction (expressed as a percentage) the numerator of which is the
Commitment of such Lender at such time and the denominator of which is the Total
Commitment at such time, provided that if any such determination is to be made
after the Total Commitment (and the related Commitments of the Lenders) has
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Aleris or any of its Restricted Subsidiaries and
another Person that is not Aleris or any of its Restricted Subsidiaries;
provided that any cash or Cash Equivalents received must be applied in
accordance with Section 4.02(c).

“Permitted Collateral Liens” shall mean:

(a) Liens securing any Other Pari Passu Lien Obligations; provided, however,
that, at the time of incurrence and after giving pro forma effect thereto, the
Consolidated Secured Debt Ratio would be no greater than 3.00 to 1.00;

(b) Liens existing on the Restatement Effective Date;

(c) Liens described in clauses (a), (c), (d), (f), (h), (i), (l),(m), (o),
(q) (but only with respect to clauses (g), (h), (i) and (r) (but only with
respect to Section 8.01(b)(vi) and Section 8.01(b)(xix) referred to therein)
referred to therein), (r) (but only with respect to Sections 8.01(b)(vi) and
(b)(xxii)(A) referred to therein), (t), (u) and (aa) (to the extent constituting
Secured Hedging Agreements), (bb) and (dd) of the definition of “Permitted
Liens”; and

 

-38-



--------------------------------------------------------------------------------

(d) Liens on the Term Priority Collateral in favor of the Administrative Agent
relating to the Administrative Agent’s administrative expenses with respect to
the Term Priority Collateral.

“Permitted Debt” shall have the meaning provided in Section 8.01(b).

“Permitted Encumbrance” shall mean, collectively, (i) those Liens and other
matters affecting title to any Mortgaged Property listed in the Mortgage
Policies in respect thereof which, on the date of delivery of such Mortgage
Policies to the Collateral Agent in accordance with the terms hereof, are
reasonably acceptable by the Collateral Agent and (ii) zoning, building codes,
land/use and other similar laws and municipal ordinances which are not violated
in any material respect by the existing improvements and the present use by the
mortgagor of the U.S. Mortgaged Property.

“Permitted Holders” shall mean each of the Sponsor, the Management Stockholders,
the Co-Investors and any Subsequent Co-Investors; provided that, the Sponsor,
the Co-Investors and the Management Stockholders, collectively, have beneficial
ownership of at least 50% of the total voting power of the Voting Stock of
Aleris or any of its direct or indirect parent companies. Any Person or group
whose acquisition of beneficial ownership constitutes a Change of Control which
has been waived by the Required Lenders in accordance with Section 11.12 will
thereafter, together with its Affiliates, constitute an additional Permitted
Holder.

“Permitted Investments” shall mean:

(a) any Investment in Aleris or any Restricted Subsidiary;

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) (i) any Investment by Aleris or any Restricted Subsidiary of Aleris in a
Person that is engaged in a Similar Business if as a result of such Investment
(A) such Person becomes a Restricted Subsidiary of Aleris or (B) such Person, in
one transaction or a series of related transactions, is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, Aleris or a Restricted Subsidiary of Aleris,
and (ii) any Investment held by such Person;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 8.06 or any other disposition of assets not
constituting an Asset Sale;

(e) any Investment existing on the Restatement Effective Date or made pursuant
to legally binding written commitments in existence on the Restatement Effective
Date and described on Schedule IX;

(f) loans and advances to, and guarantees of Indebtedness of, employees of
Aleris (or any of its direct or indirect parent companies) or a Restricted
Subsidiary not in excess of $8,000,000 outstanding at any one time, in the
aggregate;

 

-39-



--------------------------------------------------------------------------------

(g) any Investment acquired by Aleris or any Restricted Subsidiary (i)(x) in
exchange for any other Investment or accounts receivable held by Aleris or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the Person in which such other
Investment is made or which is the obligor with respect to such accounts
receivable or (y) in good faith settlement of delinquent obligations of, and
other disputes with, customers, trade debtors, licensors, licensees and
suppliers arising in the ordinary course; or (ii) as a result of a foreclosure
by Aleris or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

(h) Hedging Obligations permitted under Section 8.01(b)(xii);

(i) loans and advances to officers, directors and employees of Aleris (or any of
its direct or indirect parent companies) or a Restricted Subsidiary for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice or to fund such Person’s purchase of Equity Interests of Aleris or any
direct or indirect parent company thereof under compensation plans approved by
the Board of Directors of Aleris in good faith;

(j) Investments the payment for which consists of Equity Interests of Aleris, or
any of its direct or indirect parent companies (exclusive of Disqualified
Stock); provided that such Equity Interests will not increase the amount
available for Restricted Payments under Section 8.04(a)(iii);

(k) guarantees of Indebtedness permitted under Section 8.01 and performance
guarantees in the ordinary course of business and the creation of liens on the
assets of Aleris or any of its Restricted Subsidiaries in compliance with
Section 8.02;

(l) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with the provisions of Section 8.05(b) (other than any
transaction set forth in clauses (ii), (vi) and (xi) of Section 8.05(b));

(m) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment or the licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons;

(n) Investments in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (n) that
are at that time outstanding (without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities), not to exceed the greater of (i) $100,000,000
and (ii) 3.0% of Total Assets at the time of each Investment (with the fair
market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

(o) Investments relating to a Receivables Facility; provided that in the case of
Receivables Facilities established after the Restatement Effective Date, such
Investments are necessary or advisable (in the good faith determination of
Aleris) to effect such Receivables Facility;

 

-40-



--------------------------------------------------------------------------------

(p) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (p) that are at that
time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (i) $125,000,000 and
(ii) 4.0% of Total Assets (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); and

(q) Investments in joint ventures having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (q) that are at
that time outstanding, not to exceed the greater of (x) $100,000,000 and
(y) 3.0% of Total Assets (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value).

“Permitted Liens” shall mean, with respect to any Person:

(a) Liens to secure Indebtedness incurred under Sections 8.01(b)(i) or (b)(ii);
provided that neither the German Borrower nor any of its Subsidiaries (other
than Transitory European Subsidiaries) may (except as provided in the
Intercreditor Agreement) grant Liens securing the ABL Obligations;

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits,
prepayments or cash pledges to secure bids, tenders, contracts (other than for
the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

(c) Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens, in each case, for sums not yet overdue
for a period of more than 30 days or are being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP;

(d) Liens for taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

-41-



--------------------------------------------------------------------------------

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(g) Liens existing on the Restatement Effective Date and described on Schedule
VIII;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by Aleris or any Restricted Subsidiary;

(i) Liens on property at the time Aleris or a Restricted Subsidiary acquired the
property, including any acquisition by means of a merger or consolidation with
or into Aleris or any Restricted Subsidiary; provided that such Liens are not
created or incurred in connection with, or in contemplation of, such
acquisition; provided, further, that the Liens may not extend to any other
property owned by Aleris or any Restricted Subsidiary;

(j) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to Aleris or another Restricted Subsidiary permitted to be incurred in
accordance with Section 8.01;

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of Aleris or any of the Restricted Subsidiaries and do not
secure any Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state laws regarding (i) operating leases entered into by Aleris and its
Restricted Subsidiaries in the ordinary course of business and (ii) goods
consigned or entrusted to or bailed with a Person in connection with the
processing, reprocessing, recycling or tolling of such goods;

(n) Liens in favor of any Credit Party;

 

-42-



--------------------------------------------------------------------------------

(o) Liens on inventory or equipment of Aleris or any Restricted Subsidiary
granted in the ordinary course of business to Aleris’ client at which such
inventory or equipment is located;

(p) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (a), (g), (h), (i), (r) and (aa) of this definition;
provided that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
and (y) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (a), (g),
(h), (i), (r) and (aa) of this definition at the time the original Lien became a
Permitted Lien pursuant this Agreement, and (B) an amount necessary to pay any
fees and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;

(r) Liens securing Indebtedness permitted to be incurred pursuant to
Section 8.01(b)(vi), (b)(xix), (b)(xx), (b)(xxii)(A) and (b)(xxiii); provided
that (A) Liens securing Indebtedness permitted to be incurred pursuant to
Section 8.01(b)(vi) do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds and the products
thereof, (B) Liens securing Indebtedness permitted to be incurred pursuant to
Section 8.01(b)(xix) are solely on acquired property or the assets of the
acquired entity, as the case may be and (C) Liens securing Indebtedness
permitted to be incurred pursuant to Section 8.01(b)(xx) extend only to the
assets of Foreign Subsidiaries;

(s) deposits in the ordinary course of business to secure liability to insurance
carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.06, so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation or
exportation of goods in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including

 

-43-



--------------------------------------------------------------------------------

the right of set-off) and which are within the general parameters customary in
the banking industry;

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Aleris or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Aleris and its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of Aleris or any of its Restricted
Subsidiaries in the ordinary course of business;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(z) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed $50,000,000;

(aa) Liens securing Hedging Obligations; and

(bb) Liens incurred to secure obligations in respect of any Indebtedness
permitted to be incurred pursuant to Section 8.01; provided that, at the time of
incurrence and after giving pro forma effect thereto, the Consolidated Secured
Debt Ratio would be no greater than 3.00 to 1.00.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA but in
all cases other than a Foreign Plan or Foreign Pension Plan.

“Pledge Agreement Collateral” shall mean all “Collateral”, “Charged Assets”,
“Shares”, “Pledged Shares” or any similar term, in each case, as defined in the
U.S. Pledge Agreement.

“Pledge Agreements” shall mean the U.S. Pledge Agreement, the European Parent
Pledge Agreement and the Local Law Pledge Agreements.

“Pledgee” shall have the meaning provided in the U.S. Pledge Agreement.

 

-44-



--------------------------------------------------------------------------------

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prime Lending Rate” shall mean the rate which the Administrative Agent publicly
announces from time to time as its prime lending rate through its office in New
York City, the Prime Lending Rate to change when and as such prime lending rate
changes. The Prime Lending Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer by the
Administrative Agent, which may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

“Projections” shall mean the projections for the seven Fiscal Years ended after
the Restatement Effective Date (prepared on an annual basis) that were prepared
by or on behalf of Aleris in connection with the Transaction and delivered to
the Joint Lead Arrangers and the Lenders prior to the Restatement Effective
Date.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by Aleris
in good faith.

“Qualified Public Offering” shall mean any public or private sale of common
stock or Preferred Stock of Aleris or any direct or indirect parent of Aleris
pursuant to an effective registration statement filed with the Securities and
Exchange Commission in accordance with the Securities Act (other than a
registration on Form S-8 or any successor form).

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Restatement Effective Date.

“Real Property” shall mean all land, improvements and fixtures of any Person,
including all the right, title and interest of such Person in and to land,
improvements and fixtures, including Leaseholds.

“Receivables Facility” shall mean one or more receivables financing facilities,
as amended, supplemented, modified, extended, renewed, restated, refunded,
replaced or refinanced from time to time, the Indebtedness of which is
non-recourse (except for standard representations, warranties, covenants and
indemnities made in connection with such facilities) to Aleris and its
Restricted Subsidiaries pursuant to which Aleris or any of its Restricted
Subsidiaries sells its accounts receivable to either (a) a Person that is not a
Restricted Subsidiary or (b) a Receivables Subsidiary that in turn sells its
accounts receivable to a Person that is not a Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” shall mean any Subsidiary formed solely for the purpose
of engaging, and that engages only, in one or more Receivables Facilities.

 

-45-



--------------------------------------------------------------------------------

“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

“Recovery Event” shall mean the receipt by Aleris or any of its Subsidiaries of
any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of Aleris or any of its Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 7.09
(other than business interruption insurance and insurance proceeds relating to
loss of rental payments).

“Refinancing” shall mean the refinancing transactions described in Section 5.06.

“Refinancing Indebtedness” shall have the meaning provided in
Section 8.01(b)(xv).

“Refunding Capital Stock” shall have the meaning provided in
Section 8.04(b)(ii).

“Register” shall have the meaning provided in Section 11.15.

“Registration Rights Agreement” shall mean the Registration Rights Agreement
relating to the New Senior Notes and the New Senior Subordinated Notes, dated as
of the Restatement Effective Date, among Aleris, each U.S. Subsidiary Guarantor
and Deutsche Bank Securities Inc.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Aleris or a Restricted Subsidiary in exchange for assets transferred
by Aleris or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Related Pass Through Entity” shall mean, with respect to an Indirect
Section 4.04 Indemnitee, the pass through entity for tax purposes which such
Indirect Section 4.04 Indemnitee, by virtue of being a partner or member
thereof, is an Indirect

 

-46-



--------------------------------------------------------------------------------

Section 4.04 Indemnitee; provided that such entity shall be a Related Pass
Through Entity only if it is a Lender or the Administrative Agent.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping or migrating, into or upon any land or water or air, or
otherwise entering into the environment.

“Relevant Term Loan Guaranteed Obligations” shall mean, in the case of the
U.S. Borrower Guaranty provided by the U.S. Borrower, (a) the principal and
interest on each Note issued by the German Borrower to each Lender, and all
Loans made to the German Borrower under this Agreement, together with all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or any other stay under any other
applicable bankruptcy law, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of the German Borrower to
any Guaranteed Creditor now existing or hereafter incurred under, arising out of
or in connection with this Agreement and each other Credit Document and (b) all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or any other applicable bankruptcy law,
would become due) and liabilities of each other Guaranteed Party owing under any
Secured Hedging Agreement entered into by such Guaranteed Party with an Other
Creditor, whether now in existence or hereafter arising.

“Remedial Action” shall mean all actions to (a) clean up, remove, remediate,
contain, treat, monitor or investigate Hazardous Materials in the indoor or
outdoor environment, (b) prevent or minimize a Release or threatened Release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, or (d) perform any pre-remedial,
restoration or reclamation studies, investigations, or post-remedial,
restoration or reclamation operation and maintenance activities.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Loans represent at least a majority of the sum of the Loans of
Non-Defaulting Lenders at such time.

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” of any Person shall mean the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Restatement
Effective Date (but subject to the express requirements set forth in Section 5),

 

-47-



--------------------------------------------------------------------------------

shall include any secretary or assistant secretary of a Credit Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restatement Effective Date” shall have the meaning provided in Section 11.10.

“Restricted” shall mean, when referring to cash or Cash Equivalents of Aleris or
any of its Subsidiaries, that such cash or Cash Equivalents (i) appear (or would
be required to appear) as “restricted” on a consolidated balance sheet of Aleris
or of any such Subsidiary, (ii) are subject to any Lien (other than Liens
permitted pursuant to clauses (a), (d), (r) (with respect Indebtedness pursuant
to Section 8.01(b)(xx)) and (v) of the definition of “Permitted Liens”) in favor
of any Person other than the Collateral Agent for the benefit of the Secured
Creditors or (iii) are not otherwise generally available for use by Aleris or
any of its Subsidiaries.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning provided in Section 8.04(a).

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of Aleris (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary”.

“Retired Capital Stock” shall have the meaning provided in Section 8.04(b)(ii).

“Returns” shall have the meaning provided in Section 6.09.

“Revolving Loans” shall mean the Revolving Loans under (and as defined in) the
ABL Credit Agreement.

“S&P” shall mean Standard & Poor’s Rating Services, a division of McGraw-Hill,
Inc., or any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement with any Person
providing for the leasing by Aleris or any Restricted Subsidiary of any real or
tangible personal property, which property has been or is to be sold or
transferred by Aleris or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“Sample” shall have the meaning provided in Section 11.26(a).

“Scheduled German Term Loan Repayment” shall have the meaning provided in
Section 4.02(a)(ii).

“Scheduled German Term Loan Repayment Date” shall have the meaning provided in
Section 4.02(a)(ii).

 

-48-



--------------------------------------------------------------------------------

“Scheduled Term Loan Repayment” shall mean a Scheduled U.S. Term Loan Repayment
or a Scheduled German Term Loan Repayment, as the context requires.

“Scheduled Term Loan Repayment Date” shall mean a Scheduled U.S. Term Loan
Repayment Date or a Scheduled German Term Loan Repayment Date, as the context
requires.

“Scheduled U.S. Term Loan Repayment” shall have the meaning provided in
Section 4.02(a)(i).

“Scheduled U.S. Term Loan Repayment Date” shall have the meaning provided in
Section 4.02(a)(i).

“Section 4.04 Indemnitee” shall mean a Lender or the Administrative Agent (and,
in the case of a Lender or Administrative Agent that is a flow-through entity
for tax purposes, each member or partner of such Lender or Administrative Agent,
as the case may be). For this purpose, the term “Lender” shall include any
Participant.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Secured Creditors” shall mean the Term Secured Parties.

“Secured Debt Agreement” shall mean and include (x) this Agreement, (y) the
other Credit Documents and (z) the Secured Hedging Agreements entered into with
any Other Creditors.

“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements provided that (i) such Interest Rate Protection
Agreement and/or Other Hedging Agreement expressly states that (x) it
constitutes a “Secured Hedging Agreement” for purposes of this Agreement and the
other Credit Documents and (y) does not constitute a “Secured Hedging Agreement”
for purposes of the ABL Credit Agreement, the ABL Security Documents or any
guaranties relating to the ABL Credit Agreement, (ii) Aleris and the other
parties thereto shall have delivered to the Collateral Agent a written notice
specifying that such Interest Rate Protection Agreement and/or Other Hedging
Agreement (x) constitutes a “Secured Hedging Agreement” for purposes of this
Agreement and the other Credit Documents, (y) does not constitute a “Secured
Hedging Agreement” for purposes of the ABL Credit Agreement, the ABL Security
Documents or any guaranties relating to the ABL Credit Agreement and (z) in the
case of Aleris, that such Interest Rate Protection Agreement and/or Other
Hedging Agreement and the obligations of Aleris and its Subsidiaries thereunder
have been, and will be, incurred in compliance with this Agreement and
(iii) such Other Creditor has entered into an intercreditor agreement with
respect to the relevant Interest Rate Protection Agreement or Other Hedging
Agreement on terms reasonably satisfactory to the Collateral Agent.

“Secured Indebtedness” shall mean any Indebtedness secured by a Lien.

 

-49-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the U.S. Security Agreement and each European
Security Document.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
respective Security Agreement.

“Security Document Amendment” shall have the meaning provided
in Section 5.08(b).

“Security Documents” shall mean and include each Pledge Agreement, each Security
Agreement, each Mortgage, the Intercreditor Agreement and each other Additional
Security Document.

“Significant Event of Default” shall mean any Event of Default under
Section 9.01 or 9.05.

“Significant Subsidiary” shall mean any Restricted Subsidiary of Aleris that
would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the date hereof.

“Similar Business” shall mean any business conducted by Aleris and its
Restricted Subsidiaries on the Restatement Effective Date or any business that
is similar, reasonably related, incidental or ancillary thereto.

“Specified European Manufacturing Subsidiary” shall mean Corus Aluminium NV,
Corus Aluminium Walzprodukte GmbH, Corus Aluminium Profiltechnik Bonn GmbH,
Corus Aluminium Profiltechnik GmbH, Corus Aluminium Profiltechnik Bitterfeld
GmbH and VAW-IMCO and any other Subsidiary of Aleris which shall be reasonably
satisfactory to the Administrative Agent.

“Sponsor” shall mean Texas Pacific Group and its Affiliates excluding any
portfolio companies thereof.

“Subordinated Indebtedness” shall mean (a) with respect to Aleris, any
Indebtedness of Aleris that is by its terms subordinated in right of payment to
the Term Obligations, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor that is by its terms subordinated in right of payment to the
Guaranty of such Guarantor.

“Subsequent Co-Investors” shall mean any Person (other than the Sponsor and the
Co-Investors) and its Affiliates who, in connection with the acquisition of
Equity Interests of Aleris (or any of its direct or indirect parent companies)
after the Restatement Effective Date, is part of a group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) in which any of the Sponsor, the Co-Investors or the Management
Stockholders is a member.

 

-50-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, with respect to any Person, (a) any
corporation, association, or other business entity (other than a partnership,
joint venture, limited liability company or similar entity) of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of that Person or a combination thereof and (b) any partnership,
joint venture, limited liability company or similar entity of which (i) more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general or limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other subsidiaries of that Person or a combination thereof whether in the form
of membership, general, special or limited partnership or otherwise, and
(ii) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity. Notwithstanding the foregoing
(and except for the purposes of the definition of Unrestricted Subsidiary
contained herein) unless the context otherwise requires, an Unrestricted
Subsidiary of Aleris shall be deemed not to be a Subsidiary of Aleris or any of
its other Subsidiaries for the purposes of this Agreement; provided that, for
purposes of Sections 6.06, 6.09, 6.10, 6.13, 7.04 and 7.07 only, references to
Subsidiaries shall be deemed also to be references to Unrestricted Subsidiaries.

“Successor Borrower” shall have the meaning provided in Section 8.03(a)(i).

“Successor Person” shall have the meaning provided in Section 8.03(c)(i).

“Sum” shall have the meaning provided in Section 4.02(f).

“Supermajority Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Loans represent at least 66-2/3% of the sum of the Loans of
Non-Defaulting Lenders at such time.

“Swiss CE” shall mean Aleris Switzerland GmbH.

“Syndication Agent” shall mean Goldman Sachs Credit Partners L.P., in its
capacity as Syndication Agent, and any successor thereto.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to payments made by any Credit Party under any Credit
Document (but excluding any tax imposed on or measured by the net income or net
profits (or any franchise or similar tax imposed in lieu of a net income or net
profits tax and any branch profits tax imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrowers or any
other Credit Party is located) of a Section 4.04 Indemnitee pursuant to the laws
of the country or national jurisdiction (or any political subdivision thereof)
in which such Section 4.04 Indemnitee is organized or the country or national
jurisdiction (or any political subdivision thereof) in which the principal
office or applicable lending office of such Section 4.04 Indemnitee is located),
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges.

 

-51-



--------------------------------------------------------------------------------

“Term Creditor Mortgage” shall mean a mortgage substantially in the form of
Exhibit L with such modifications thereto as any local counsel of the Collateral
Agent may deem necessary or appropriate in order to create and perfect the
mortgage liens intended to be created thereby under the local law of the
jurisdiction in which the relevant property is located.

“Term Obligations” shall mean all obligations (including guaranty obligations)
of every nature of each Credit Party from time to time owed to the Agents
(including former Agents), the Lenders or any of them, under any Credit
Document, whether for principal, premium, interest (including interest accruing
after the filing of a petition in bankruptcy or a similar proceeding with
respect to such Credit Party) fees, expenses, indemnification (including,
without limitation, pursuant to Section 11.01) or otherwise.

“Term Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“Term Secured Parties” shall mean (i) the Lenders and Agents and (ii) the Other
Creditors.

“Test Period” shall mean each period of four consecutive Fiscal Quarters then
last ended (in each case taken as one accounting period).

“Total Assets” shall mean the total amount of all assets of Aleris and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP as shown on the most recent balance sheet of Aleris.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total German Commitment” at any time shall mean the sum of the German
Commitments of each of the Lenders at such time.

“Total U.S. Commitment” shall mean, at any time, the sum of the U.S. Commitments
of each of the Lenders at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., U.S. Loans and
German Loans.

“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans on the Restatement Effective Date,
(ii) the Refinancing, (iii) the consummation of the Merger, (iv) the issuance of
the New Notes on the Restatement Effective Date, (v) the incurrence of the
Revolving Loans and the issuance of letters of credit under the ABL Credit
Agreement on the Restatement Effective Date, (vi) the consummation of the Equity
Financing, (vii) all intercompany loans, equity contributions, repayments of
intercompany loans, dividends, distributions and other intercompany Investments
related to the foregoing and (viii) the payment of all fees and expenses in
connection with the foregoing.

“Transitory European Subsidiary” shall mean each Subsidiary of Aleris acquired
pursuant to an Investment or other acquisition permitted pursuant to
Section 8.04 which has

 

-52-



--------------------------------------------------------------------------------

guaranteed the ABL Obligations and secured its guaranty with a pledge of the
Accounts owed by it and/or sold Accounts to the Swiss CE.

“Treaty” shall mean the Treaty establishing the European Community being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1986,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and
the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan or a Euro
Denominated Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or the priority
of the Liens of the Collateral Agent in any Collateral is governed by the
Uniform Commercial Code as in effect in a United States jurisdiction other than
New York, “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of Aleris that at the
time of determination is an Unrestricted Subsidiary (as designated by Aleris, as
provided below) and (b) any Subsidiary of an Unrestricted Subsidiary.

Aleris may designate any Subsidiary of Aleris (including any existing Subsidiary
and any newly acquired or newly formed Subsidiary) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on, any property of,
Aleris or any Subsidiary of Aleris (other than any Subsidiary of the Subsidiary
to be so designated) or of the German Borrower; provided that (i) any
Unrestricted Subsidiary must be an entity of which shares of the Capital Stock
or other Equity Interests (including partnership interests) entitled to cast at
least a majority of the votes that may be cast by all shares of Capital Stock or
Equity Interests having ordinary voting power for the election of directors or
other governing body are owned, directly or indirectly, by Aleris, (ii) such
designation complies with Section 8.04 and (iii) each of (A) the Subsidiary to
be so designated and (B) its subsidiaries has not at the time of designation,
and does not thereafter, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable with respect to any Indebtedness pursuant
to which the lender has recourse to any of the assets of Aleris or any
Restricted Subsidiary.

Aleris may designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided that, immediately after giving effect to such designation no Default or
Event of Default shall have occurred and be continuing and either (x) Aleris
could incur at least $1.00 of additional Indebtedness pursuant to the Fixed
Charge Coverage Ratio test described in the first paragraph of Section 8.01 or
(y) the Fixed Charge Coverage Ratio for Aleris and its Restricted Subsidiaries
would be greater than such ratio for Aleris and its Restricted Subsidiaries

 

-53-



--------------------------------------------------------------------------------

immediately prior to such designation, in each case on a pro forma basis taking
into account such designation.

Any such designation by Aleris shall be notified by Aleris to the Administrative
Agent by promptly delivering to the Administrative Agent a copy of any
applicable board resolution giving effect to such designation and an officers’
certificate certifying that such designation complied with the foregoing
provisions. Notwithstanding the foregoing, as of the Restatement Effective Date,
all of the Subsidiaries of Aleris will be Restricted Subsidiaries.

“U.S. Borrower” shall mean, collectively, (i) prior to the Merger, Merger Sub
(with respect to any U.S. Loans made on the Restatement Effective Date) and
(ii) Aleris (prior to the Merger, with respect to each Converted U.S. Loan and
following the Merger, with respect to all U.S. Loans).

“U.S. Borrower Guaranty” shall mean the guaranty of the U.S. Borrower pursuant
to Section 12.

“U.S. Commitment” shall mean, for each Lender, the amount set forth opposite
such Lender’s name in Schedule I directly below the column entitled “U.S.
Commitment,” as the same may be (x) reduced from time to time or terminated
pursuant to Sections 3.02, 3.03 and/or 9, as applicable, or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 11.04(b).

“U.S. Credit Party” shall mean the U.S. Borrower and each U.S. Subsidiary
Guarantor.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.

“U.S. Lender” shall mean each Lender which has a U.S. Commitment or which has
any outstanding U.S. Loans.

“U.S. Loan” shall have the meaning provided in Section 2.01(a).

“U.S. Mortgaged Property” shall mean each Real Property located in the United
States or any State or territory thereof with respect to which a Mortgage is
required to be delivered pursuant to the terms of this Agreement.

“U.S. Pledge Agreement” shall have the meaning provided in Section 5.08(a).

“U.S. Security Agreement” shall shall have the meaning provided in
Section 5.08(c).

“U.S. Security Documents” shall mean the U.S. Pledge Agreement, the
U.S. Security Agreement, the Intercreditor Agreement and each Mortgage and such
Additional Security Document covering the assets of a U.S. Credit Party.

“U.S. Subsidiaries Guaranty” shall have the meaning provided in Section 5.08(b).

 

-54-



--------------------------------------------------------------------------------

“U.S. Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Aleris which executes and delivers a U.S. Subsidiaries Guaranty, in each case,
unless and until such time as the respective U.S. Subsidiary Guarantor is
released from all of its obligations under the U.S. Subsidiaries Guaranty in
accordance with terms and provisions thereof (it being understood that no
Domestic Subsidiary of Aleris which is also a Subsidiary of a Foreign Subsidiary
of Aleris shall be a U.S. Subsidiary Guarantor).

“U.S. Term Note” shall have the meaning provided in Section 2.05(a).

“VAW-IMCO” shall mean VAW-IMCO GUSS Und Recycling GmbH, a company with limited
liability organized under the laws of Germany.

“VAW-IMCO Guaranty” shall mean the guaranty entered into by VAW-IMCO, on the
Original Effective Date guaranteeing all of the obligations of the German
Borrower as more fully provided therein.

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (1) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment, by (2) the sum of all such payments.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.

“Wholly-Owned European Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a European Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Equity Interests (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time, provided that Corus Aluminum GmbH, VAW-IMCO or any other Subsidiary of
Aleris which is organized in Germany which owns real property shall constitute a
“Wholly-Owned Subsidiary” for all purposes of the Credit Documents so long as no
more than 5.1% of the Equity Interests of such Subsidiary are owned by a Person
other than Aleris or a Wholly-Owned Subsidiary of Aleris so long as (i) the
holder of such Equity Interests is reasonably satisfactory to the Administrative
Agent and (ii) all of the economic interests attributable to the Equity
Interests in such Subsidiary are owned directly or indirectly by Aleris and its
Subsidiaries.

 

-55-



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 2. Amount and Terms of Credit.

2.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein, each Lender with a U.S. Commitment severally agrees (A) that, on the
Restatement Effective Date, each Existing U.S. Loan made by such Existing Lender
to the U.S. Borrower shall convert into a new term loan owing by the U.S.
Borrower (each a “Converted U.S. Loan”) and (B) to make, on the Restatement
Effective Date, a term loan or term loans to the U.S. Borrower (together with
each Converted U.S. Loan, each, a “U.S. Loan”), which U.S. Loans (i) shall be
denominated in U.S. Dollars; (ii) shall, at the option of the U.S. Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all U.S. Loans comprising the same Borrowing shall at all times
be of the same Type; (iii) in the case of the Converted U.S. Loans, shall not
exceed in aggregate principal amount for any Lender at the time of the
conversion thereof the amount of its U.S. Commitment; and (iv) shall not be made
(and shall not be required to be made) by any U.S. Lender in any instance where
the incurrence thereof would cause (x) the U.S. Loans (including any Converted
U.S. Loans) of such U.S. Lender to exceed the amount of its U.S. Commitment and
(y) the aggregate amount of U.S. Loans (including any Converted U.S. Loans) to
exceed the Total U.S. Commitment. Once repaid, U.S. Loans borrowed hereunder may
not be reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a German Commitment severally agrees (A) that, on the Restatement Effective
Date, each Existing German Loan made by such Existing Lender to the German
Borrower shall convert into a new term loan owing by the German Borrower (each a
“Converted German Loan”) and (B) to make, on the Restatement Effective Date, a
term loan or term loans to the German Borrower (together with each Converted
German Loan, each, a “German Loan”), which German Loans (i) shall (subject to
Section 2.14) be denominated in Euros; (ii) shall be incurred and maintained as
Euro Rate Loans; (iii) in the case of the Converted German Loans, shall not
exceed in aggregate principal amount for any Lender at the time of conversion
thereof the amount of its German Commitment; and (iv) shall not be made (and
shall not be required to be made) by any German Lender in any instance where the
incurrence thereof would cause the Dollar Equivalent (x) of the German Loans
(including any Converted German Loans) of such German Lender to exceed the
amount of its German Commitment and (y) of the aggregate amount of German Loans
(including any Converted German Loans) to exceed the Total German Commitment.
Once repaid, German Loans borrowed hereunder may not be reborrowed.

2.02 Minimum Amount of Each Borrowing; Limitation on Euro Rate Loans. The
aggregate principal amount of each Borrowing of Loans under a respective Tranche
of Loans shall not be less than the Minimum Borrowing Amount applicable to such
Tranche of Loans. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than 15 Borrowings of Euro Rate Loans in
the aggregate for all Tranches of Loans.

 

-56-



--------------------------------------------------------------------------------

2.03 Notice of Borrowing. (a) If a Borrower desires to incur (x) Euro Rate Loans
hereunder, such Borrower shall give the Administrative Agent at the Notice
Office no later than 2:00 p.m. (New York time) at least three Business Days’
prior notice of each Euro Rate Loan to be incurred hereunder and (y) Base Rate
Loans hereunder, such Borrower shall give the Administrative Agent prior notice
at the Notice Office no later than 2:00 p.m. (New York time) at least one
Business Day prior notice of each Base Rate Loan is to be incurred hereunder.
Each such notice (each a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A-1,
appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing (stated in the applicable Available
Currency), (ii) the date of such Borrowing (which shall be a Business Day),
(iii) whether the respective Borrowing shall consist of U.S. Loans or German
Loans, (iv) in the case of Dollar Denominated Loans, whether the Dollar
Denominated Loans being made pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or Eurodollar Loans and, if Eurodollar Loans, the
Interest Period to be initially applicable thereto, and (v) in the case of Euro
Denominated Loans, the Interest Period to be initially applicable thereto.

(b) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from the president, the chief executive
officer or a Financial Officer of such Borrower, or from any other authorized
officer of such Borrower designated in writing by such Borrower to the
Administrative Agent as being authorized to give such notices, prior to receipt
of written confirmation. In each such case, such Borrower hereby waives the
right to dispute the Administrative Agent’s record of the terms of such
telephonic notice of such Borrowing or prepayment of Loans, as the case may be,
absent manifest error.

2.04 Disbursement of Funds. No later than 1:00 p.m. (New York time) on the date
specified in each Notice of Borrowing, each Lender with a Commitment under the
relevant Tranche of Loans will make available its pro rata portion (determined
in accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in the relevant Available
Currency, and in immediately available funds at the Payment Office, and the
Administrative Agent will make such amounts available to the respective Borrower
or Borrowers. Unless the Administrative Agent shall have been notified by any
Lender prior to the Restatement Effective Date that such Lender does not intend
to make available to the Administrative Agent such Lender’s portion of any
Borrowing to be made on the Restatement Effective Date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
relevant Borrower or Borrowers a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the relevant Borrower or Borrowers
and such Borrower or Borrowers shall immediately pay such corresponding amount
to the Administrative Agent. The Administrative Agent also shall be

 

-57-



--------------------------------------------------------------------------------

entitled to recover on demand from such Lender or the relevant Borrower or
Borrowers, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to such Borrower or Borrowers until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate (or in the case of Euro Denominated Loans, the cost to the Administrative
Agent of acquiring overnight funds in Euros) for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter, and
(ii) if recovered from the relevant Borrower or Borrowers, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which any Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.

2.05 Notes. (a) Each Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 11.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of U.S. Loans, by a promissory
note duly executed and delivered by each U.S. Borrower substantially in the form
of Exhibit B-1, with blanks appropriately completed in conformity herewith (each
a “U.S. Term Note” and, collectively, the “U.S. Term Notes”) and (ii) in the
case of German Loans, by a promissory note duly executed and delivered by each
German Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “German Term Note” and,
collectively, the “German Term Notes”).

(b) The U.S. Term Note issued to each Lender that has a U.S. Commitment or
outstanding U.S. Loans shall (i) be executed by the U.S. Borrower, (ii) be
payable to such Lender or its registered assigns and be dated the Restatement
Effective Date (or, if issued after the Restatement Effective Date, be dated the
date of the issuance thereof), (iii) be in a stated principal amount (expressed
in U.S. Dollars) equal to the U.S. Loans of such Lender at such time and be
payable in the outstanding principal amount of the U.S. Loans evidenced thereby
from time to time, (iv) mature on the Final Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repayment as provided in Section 4.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

(c) The German Term Note issued to each Lender that has a German Commitment or
outstanding German Loans shall (i) be executed by the German Borrower, (ii) be
payable to such Lender or its registered assigns and be dated the Restatement
Effective Date (or, if issued after the Restatement Effective Date, be dated the
date of the issuance thereof), (iii) be in a stated principal amount (expressed
in Euros) equal to the principal amount of the German Loans of such Lender at
such time and be payable in the outstanding principal amount of the German Loans
evidenced thereby from time to time, (iv) with respect to each German Loan
evidenced thereby, be payable (subject to Section 2.14) in Euros, provided that
the obligations with respect to each German Loan evidenced thereby shall be
subject to conversion into Dollar Denominated Loans as provided in (and in the
circumstances contemplated by) Section 2.14, (v) mature on the Final Maturity
Date, (vi) bear interest as provided in the appropriate clause of

 

-58-



--------------------------------------------------------------------------------

Section 2.08, (vii) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (viii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(d) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.

(e) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to any
Borrower shall affect or in any manner impair the obligations of the applicable
Borrower to pay the Loans (and all related Term Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in preceding clause
(d). At any time when any Lender requests the delivery of a Note to evidence any
of its Loans, the applicable Borrower shall promptly execute and deliver to the
relevant Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.

2.06 Conversions. Each Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Dollar Denominated Loans made pursuant to
one or more Borrowings (so long as of the same Tranche) of one or more Types of
Dollar Denominated Loans into a Borrowing (of the same Tranche) of another Type
of Dollar Denominated Loan, provided that (i) except as otherwise provided in
Section 2.10(b), Eurodollar Loans may be converted into Base Rate Loans only on
the last day of an Interest Period applicable to the Loans being converted and
no such partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of such Eurodollar Loans made pursuant to a single Borrowing to
less than the Minimum Borrowing Amount applicable thereto, (ii) Loans maintained
as Base Rate Loans may not be converted into Eurodollar Loans if any Event of
Default is in existence on the date of the conversion and the Administrative
Agent, at the request of the Required Lenders, so notifies the relevant
Borrower, and (iii) no conversion pursuant to this Section 2.06 shall result in
a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 2.02. Each such conversion shall be effected by the respective Borrower
by giving the Administrative Agent at the Notice Office prior to 2:00 p.m. (New
York time) at least three Business Days’ prior notice (each a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Loans were incurred and, if to be converted into Eurodollar Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Loans. Upon any such conversion the proceeds thereof will be deemed
to be applied directly on the day of such conversion to prepay the outstanding
principal amount of the Loans being converted.

 

-59-



--------------------------------------------------------------------------------

2.07 Pro Rata Borrowings. All Borrowings of Loans under each Tranche shall be
incurred from the Lenders pro rata on the basis of their Commitments under such
Tranche. It is understood that no Lender shall be responsible for any default by
any other Lender of its obligation to make Loans hereunder and that each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

2.08 Interest. (a) The U.S. Borrower agrees to pay (in the case of U.S. Loans)
and the German Borrower agrees to pay (in the case of a conversion of any German
Loan into a Dollar Denominated Loan pursuant to Section 2.14) interest in
respect of the unpaid principal amount of each Base Rate Loan (including any
German Loan converted into a Dollar Denominated Loan pursuant to Section 2.14)
from the date of Borrowing thereof (or, in the case of a conversion of any
German Loan into a Dollar Denominated Loan pursuant to Section 2.14, from the
date of the conversion of such Loan) until the earlier of (i) the maturity
thereof (whether by acceleration or otherwise) and (ii) the conversion of such
Base Rate Loan to a Eurodollar Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin as in effect from time to time plus the Base Rate as in effect
from time to time.

(b) The U.S. Borrower agrees to pay (in the case of U.S. Loans) and the German
Borrower agrees to pay (in the case of German Loans) interest in respect of the
unpaid principal amount of each Euro Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) in the case of Eurodollar Loans, the conversion of such
Eurodollar Loan to a Base Rate Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the relevant Euro Rate
for such Interest Period plus in the case of Euro Denominated Loans, any
Mandatory Costs.

(c) To the extent permitted by law, overdue principal and overdue interest in
respect of each Loan and any other overdue amount payable hereunder and under
any other Credit Document shall, in each case, bear interest at a rate per annum
(1) in the case of overdue principal of, and interest or other overdue amounts
owing with respect to, Euro Denominated Loans, equal to 2% plus the Applicable
Margin for Euro Rate Loans plus the relevant Euro Rate for such successive
periods not exceeding one month as the Administrative Agent may determine from
time to time in respect of amounts comparable to the amount not paid plus any
Mandatory Costs and (2) in all other cases, equal to the greater of (x) the rate
which is 2% in excess of the rate then borne by such Loans and (y) the rate
which is 2% in excess of the rate otherwise applicable to Base Rate Loans of the
respective Tranche of Loans from time to time. Interest that accrues under this
Section 2.08(c) shall be payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of the respective Tranche of Loans being so repaid or prepaid, and
(z) at maturity (whether by acceleration or otherwise) and, after such maturity,
on demand, and (ii) in respect of each Euro Rate Loan, (x) on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period

 

-60-



--------------------------------------------------------------------------------

in excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, (y) on the date of any repayment or
prepayment (on the amount repaid or prepaid), and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the relevant Euro Rate for each Interest Period applicable to the
relevant Euro Rate Loans and shall promptly notify Aleris and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

2.09 Interest Periods for Euro Rate Loans. At the time any Borrower gives any
Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any Euro Rate Loan (such notice shall be given
(x) in the case of the initial Interest Period applicable thereto or prior to
12:00 Noon, on the same date of the making of, or conversion into, such Euro
Rate Loan, and (y) in the case of any subsequent Interest Period, no later than
12:00 noon (New York time) on the third Business Day prior to the expiration of
an Interest Period applicable to such Euro Rate Loan), such Borrower shall have
the right to elect the Interest Period applicable to such Euro Rate Loan, which
Interest Period shall, at the option of such Borrower be a one, two, three or
six month (or, if agreed by all Lenders with Commitments and/or Loans under the
relevant Tranche, nine or twelve month) period, provided that (in each case):

(i) all Euro Rate Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Euro Rate Loan shall commence on the
date of Borrowing of such Euro Rate Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Euro Rate Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Euro Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Euro Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) no Interest Period for any Borrowing of Eurodollar Loans may be selected at
any time when any Event of Default is then in existence and the Administrative
Agent, at the request of the Required Lenders, has notified the relevant
Borrower of same; and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Euro Rate
Loans shall be selected which extends beyond the Final Maturity Date.

 

-61-



--------------------------------------------------------------------------------

If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Euro Rate Loans,
any Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected, (x) if Eurodollar Loans to convert such
Eurodollar Loans into Base Rate Loans and (y) if Euro Denominated Loans, to
select a one-month Interest Period for such Euro Denominated Loans, in any case,
effective as of the expiration date of such current Interest Period.

Notwithstanding the foregoing, the German Borrower may split a Borrowing of
German Loans into two or more Borrowings at the end of the Interest Period
applicable thereto and may combine Borrowings of German Loans (with Interest
Periods ending on the same date) into a single Borrowing of a German Loan at the
end of the Interest Period applicable thereto, in each case by appropriate
notice in the respective Notice of Conversion/Continuation and so long as the
resultant Borrowings comply with all provisions of this Agreement (including
Section 2.02).

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined in good faith (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clauses (i) and (iv) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Restatement Effective Date affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the relevant Euro Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan
because of any change since the Restatement Effective Date in any applicable law
or governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in taxes that are determined by reference to the net income or net
profits or franchise taxes imposed in lieu thereof of such Lender or, in the
case of a Lender that is a flow-through entity for tax purposes, a member or a
partner of such Lender, pursuant to the laws of the country or national
jurisdiction (or any political subdivision thereof) in which it is organized or
in which its principal office or applicable lending office is located) and (B) a
change in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
relevant Euro Rate (provided that increased costs or reductions in the amounts
received or receivable with respect to Taxes shall be dealt with exclusively
pursuant to Section 4.04); or

(iii) at any time, that the making or continuance of any Euro Rate Loan has been
made (x) unlawful by any change since the Restatement Effective Date in any

 

-62-



--------------------------------------------------------------------------------

applicable law or governmental rule, regulation or order or (y) impossible by
compliance by any Lender in good faith with any governmental request (whether or
not having force of law) made after the Restatement Effective Date; or

(iv) if applicable, at any time that Euros are not available in sufficient
amounts, as determined in good faith by the Administrative Agent, acting
reasonably, to fund any Euro Denominated Loans requested pursuant to
Section 2.01;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the affected Borrower and, except in the case
of clauses (i) and (iv) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (w) in the case of clause (i) above, (A) in the event
Eurodollar Loans are so affected, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the U.S. Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the U.S. Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by such U.S. Borrower, and (B) in the event that any Euro
Denominated Loan is so affected, Euro LIBOR shall be determined on the basis
provided in the proviso to the definition of Euro LIBOR, (x) in the case of
clause (ii) above, the affected Borrower agrees to pay to such Lender, upon such
Lender’s written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amount or amounts owed to such Lender, showing in reasonable detail the basis
for and the calculation thereof, submitted to the Borrower by such Lender shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto), (y) in the case of clause (iii) above, the affected Borrower shall take
one of the actions specified in Section 2.10(b) as promptly as possible and, in
any event, within the time period required by law and (z) in the case of clause
(iv) above, Euro Denominated Loans (exclusive of any such Euro Denominated Loans
that have theretofore been funded), shall no longer be available until such time
as the Administrative Agent notifies the German Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or notice pursuant to Section 2.03
given by the respective German Borrower with respect to such Euro Denominated
Loans which have not been incurred shall be deemed rescinded by the German
Borrower. Each of the Administrative Agent and each Lender agrees that if it
gives notice to any Borrower of any of the events described in clause (i), (ii),
(iii) or (iv) above, it shall promptly notify such Borrower and, in the case of
any such Lender, the Administrative Agent, promptly after it actually becomes
aware that such event has ceased to exist.

(b) At any time that any Euro Rate Loan is affected by the circumstances
described in Section 2.10(a)(ii), the affected Borrower may, and in the case of
a Euro Rate Loan affected by the circumstances described in
Section 2.10(a)(iii), the affected Borrower shall, either (x) if the affected
Euro Rate Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing (or the conversion thereof) by giving the Administrative Agent

 

-63-



--------------------------------------------------------------------------------

telephonic notice (confirmed in writing) on the same date on which such Borrower
was notified by the affected Lender or the Administrative Agent pursuant to
Section 2.10(a)(ii) or (iii), or (y) if the affected Euro Rate Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, (A) in the case of a Eurodollar Loan, require the affected
Lender to convert such Eurodollar Loan into a Base Rate Loan and (B) in the case
of any Euro Denominated Loan, repay such affected Euro Denominated Loan in full
in accordance with the applicable requirements of Section 4.01; provided that,
if the circumstances described in Section 2.10(a)(iii) apply to any Euro
Denominated Loan, the Borrowers may, in lieu of taking the actions described
above, maintain such Euro Denominated Loan outstanding, in which case, Euro
LIBOR shall be determined on the basis provided in the proviso to the definition
of Euro LIBOR unless the maintenance of such Euro Denominated Loan outstanding
on such basis would not stop the conditions described in Section 2.10(a)(iii)
from existing (in which case the actions described above, without giving effect
to this proviso, shall be required to be taken).

(c) If any Lender reasonably determines that after the Restatement Effective
Date the introduction of or any change in any applicable law or governmental
rule, regulation, order, guideline, directive or request (whether or not having
the force of law) concerning capital adequacy, or any change in interpretation
or administration thereof by the NAIC or any Governmental Authority, central
bank or comparable agency charged with the administration thereof, will have the
effect of increasing the amount of capital required or expected to be maintained
by such Lender or any corporation controlling such Lender based on the existence
of such Lender’s Commitments hereunder or its obligations hereunder, then each
affected Borrower agrees to pay to such Lender, upon its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital. In determining such
additional amounts, each Lender shall act reasonably and in good faith and shall
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to each affected Borrower, which notice shall show in reasonable detail
the basis for calculation of such additional amounts.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that (x) the affected Borrower or Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs or reduction incurred more than 180 days prior to the date on
which such Lender notifies such Borrower or Borrowers of the change in law
described in Section 2.10(a)(ii) or 2.10(c) giving rise to such increased costs
or reduction and of such Lender’s intention to claim compensation therefor and
(y) if such change in law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.11 Compensation. Each Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss,

 

-64-



--------------------------------------------------------------------------------

expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Euro Rate Loans but
excluding loss of anticipated profits and Mandatory Costs) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, Euro Rate
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn by the applicable
Borrower or Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (ii) if
any prepayment or repayment (including any prepayment or repayment made pursuant
to Section 4.01, Section 4.02 or as a result of an acceleration of the Loans
pursuant to Section 9) or conversion of any of its Euro Rate Loans occurs on a
date which is not the last day of an Interest Period with respect thereto;
(iii) if any prepayment of any of its Euro Rate Loans is not made on any date
specified in a notice of prepayment given by any Borrower; or (iv) as a
consequence of (x) any other default by any Borrower to repay Euro Rate Loans
when required by the terms of this Agreement or any Note held by such Lender or
(y) any election made pursuant to Section 2.10(b). Any Lender’s or the
Administrative Agent’s determination of compensation owing to it under this
Section 2.11 shall, absent manifest error, be final and conclusive and binding
on all the parties hereto.

2.12 Change of Lending Office. (a) Each Lender may at any time or from time to
time designate, by written notice to the Administrative Agent to the extent not
already reflected on Schedule II, one or more lending offices (which, for this
purpose, may include Affiliates of the respective Lender) for the various Loans
made by such Lender; provided that, for designations made after the Restatement
Effective Date (unless such designation is made after the occurrence of a
Conversion Event) to the extent such designation shall result in increased costs
under Section 2.10 or 4.04 in excess of those which would be charged in the
absence of the designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrowers shall not be obligated
to pay such excess increased costs (although the Borrowers, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay the costs which would apply in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation). Each lending office and Affiliate
of any Lender designated as provided above shall, for all purposes of this
Agreement, be treated in the same manner as the respective Lender (and shall be
entitled to all indemnities and similar provisions in respect of its acting as
such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 4.04 with
respect to such Lender, it will, if requested by any Borrower, use reasonable
efforts to designate another lending office for any Loans affected by such
event, provided that such designation is made on such terms that would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect, with the
object of avoiding or mitigating the consequence of the event giving rise to the
operation of such Section. The applicable Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation. Nothing in this Section 2.12(b) shall affect or postpone any of the
obligations of the Borrowers or the right of any Lender provided in Sections
2.10 and 4.04.

 

-65-



--------------------------------------------------------------------------------

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
an event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 4.04 with respect to any Lender which results in such
Lender charging to any Borrower increased costs or (z) in the case of a refusal
by a Lender to consent to certain proposed changes or waivers with respect to
this Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 11.12(d) but which require the consent of each
Lender or each directly affected Lender, Aleris shall have the right either
(A) to replace such Lender with one or more other Eligible Transferees, none of
whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be reasonably
acceptable to the Administrative Agent or (B) to replace only (a) the Commitment
(and sub-commitments and outstandings pursuant thereto) of the Replaced Lender
with an identical Commitment provided by the Replacement Lender or (b) in the
case of a replacement as provided in Section 11.12(d) where the consent of the
respective Lender is required with respect to less than all Tranches of its
Loans or Commitments, the Commitments, sub-commitments and/or outstanding Loans
of such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments, sub-commitments
and/or Loans of the applicable Tranche provided by the Replacement Lender (each
such Lender which is replaced by a Replacement Lender or whose Commitment (or
any portion thereof) or Loans (or any portion thereof) is replaced (either
pursuant to preceding clause (A) or (B)) is referred to herein as a “Replaced
Lender”); provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with all fees payable pursuant to
said Section 11.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and all then
outstanding Loans (or, in the case of the replacement of less than all the
Tranches of Commitments and outstanding Loans of the relevant Replaced Lender,
all the Commitments and/or all then outstanding Loans relating to the Tranche or
Tranches with respect to which such Lender is being replaced) of the Replaced
Lender and, in connection therewith, shall pay to (w) the Replaced Lender in
respect thereof an amount equal to the sum of (A) an amount equal to (in the
relevant currency or currencies) the aggregate principal of, and all accrued and
unpaid interest on, all then outstanding Loans of the respective Replaced Lender
under each Tranche with respect to which such Replaced Lender is being replaced
and (B) an amount equal to all accrued, but theretofore unpaid, Fees owing to
the Replaced Lender (but only with respect to the relevant Tranche or Tranches,
in the case of the replacement of less than all Tranches then held by the
relevant Replaced Lender) pursuant to Section 3.01; and

(ii) all obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) of this
Section 2.13 in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and

 

-66-



--------------------------------------------------------------------------------

authorized to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 11.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (i) and (ii) of this Section 2.13, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the relevant Borrowers and the satisfaction of the other
applicable conditions in Section 11.04(b), the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.06 and
11.01), which shall survive as to such Replaced Lender.

2.14 Special Provisions Applicable to Lenders Upon the Occurrence of a
Conversion Event. On the date of the occurrence of a Conversion Event,
automatically (and without the taking of any action) (x) all then outstanding
Euro Denominated Loans shall be automatically converted into Loans of the German
Borrower (of the same Tranche) maintained in U.S. Dollars (in an amount equal to
the Dollar Equivalent of the aggregate principal amount of the respective Loans
on the date such Conversion Event first occurred, which Loans (i) shall continue
to be owed by the German Borrower and (ii) shall at all times thereafter be
deemed to be Base Rate Loans), and (y) all principal, accrued and unpaid
interest and other amounts owing with respect to such Euro Denominated Loans
shall be payable in U.S. Dollars, taking the Dollar Equivalent of such
principal, accrued and unpaid interest and other amounts. The occurrence of any
conversion of Euro Denominated Loans to Base Rate Loans as provided above in
this Section 2.14 shall be deemed to constitute, for purposes of Section 2.11, a
prepayment of Loans before the last day of any Interest Period relating thereto.

SECTION 3. Fees.

3.01 Fees. Each Borrower agrees to pay to the Administrative Agent such fees as
may be agreed to in writing from time to time by Aleris or any of its
Subsidiaries and the Administrative Agent.

3.02 Commitments. Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), Aleris shall have the right, at
any time or from time to time, without premium or penalty, to terminate the
Total Commitment in whole. Each reduction to the Total Commitment pursuant to
this Section 3.02 shall apply to proportionately and permanently reduce the
Commitment of each Lender (based on its respective Percentage).

3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (i.e., the
Total U.S. Commitment and the Total German Commitment) shall terminate in its
entirety on June 30, 2007, unless the Restatement Effective Date has occurred on
or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Commitment (i.e., the Total U.S. Commitment and the
Total German Commitment) shall terminate in its entirety on the Restatement
Effective Date (after giving effect to the incurrence of Loans on such date).

 

-67-



--------------------------------------------------------------------------------

(c) Each reduction to, or termination of, the Total U.S. Commitment and the
Total German Commitment pursuant to this Section 3.03 as provided above shall be
applied to proportionately reduce or terminate, as the case may be, the U.S.
Commitment and the German Commitment, as the case may be, of each Lender with
such a Commitment.

SECTION 4. Prepayments; Payments; Taxes.

4.01 Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans made to such Borrower, without premium or penalty, in whole or in part at
any time and from time to time on the following terms and conditions: (i) such
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) (x) prior to 10:00 a.m. (New York time) at
the Notice Office on the date of such prepayment in the case of Base Rate Loans
and (y) prior to 12:00 noon (New York time) at the Notice Office at least three
Business Days before the date of such prepayment of its intent to prepay Euro
Rate Loans, which notice (in each case) shall specify whether U.S. Loans or
German Loans shall be prepaid, the amount of such prepayment and the Types of
Loans to be prepaid and, in the case of Euro Rate Loans, the specific Borrowing
or Borrowings pursuant to which such Euro Rate Loans were made, and which notice
the Administrative Agent shall promptly transmit to each of the Lenders;
(ii) each partial prepayment of Loans pursuant to this Section 4.01(a) shall be
in an aggregate principal amount of at least $1,000,000, in the case of U.S.
Loans, and €1,000,000, in the case of German Loans (or, in each case, such
lesser amount as is acceptable to the Administrative Agent), provided that
(x) if any partial prepayment of Eurodollar Loans made pursuant to any Borrowing
shall reduce the outstanding principal amount of Eurodollar Loans made pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Eurodollar
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans) and any election of an Interest Period with respect thereto given by such
Borrower shall have no force or effect and (y) in the case of partial
prepayments of any Borrowing of Euro Rate Loans, the German Borrower shall use
reasonable efforts to allocate such prepayments in a manner so that Borrowings
do not remain outstanding in amounts less than the Minimum Borrowing Amount
applicable thereto (and, to the extent such Borrowings would remain outstanding
in amounts which are less than the Minimum Borrowing Amount applicable thereto,
in the case of Euro Rate Loans, the German Borrower shall repay any Borrowings
which are less than the Minimum Borrowing Amount applicable thereto at the end
of the then current Interest Period), unless at such time the German Borrower
combines separate Borrowings into one Borrowing, which such Borrowing shall be
greater than or equal to the Minimum Borrowing Amount; (iii) each prepayment
pursuant to this Section 4.01(a) in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (iv) each voluntary
prepayment of Loans pursuant to this Section 4.01(a) shall be applied to reduce
the then remaining Scheduled Term Loan Repayments of the relevant Tranche in a
manner to be determined by the relevant Borrower at the time that it delivers a
(and as specified in the applicable) notice of prepayment pursuant to this
Section 4.01(a) (i.e., in direct order of maturity, in inverse order of maturity
or pro rata based upon the then remaining principal amount of each such
Scheduled Term Loan Repayment after giving effect to all prior reductions
thereto), although if the applicable Borrower fails to so specify the manner of
application in any such notice, such voluntary prepayment shall be applied
(1) first, to reduce the Scheduled Term Loan Repayments (if any) with respect to
the relevant Tranche which are due on the four Scheduled Term Loan Repayment
Dates immediately

 

-68-



--------------------------------------------------------------------------------

following the date of such prepayment and (2) second, to the extent in excess
thereof to reduce the then remaining Scheduled Term Loan Repayments of the
relevant Tranche on a pro rata basis based upon the then remaining principal
amount of each such Scheduled Term Loan Repayment of the relevant Tranche after
giving effect to all prior reductions thereto.

(b) In the event of (i) a refusal by a Lender to consent to certain proposed
changes or waivers with respect to this Agreement which have been approved by
the Required Lenders as (and to the extent) provided in Section 11.12(d) but
which require the consent of each Lender or each directly affected Lender or
(ii) any Lender becoming a Defaulting Lender, any Borrower may, upon five
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders) repay all Loans, together with accrued and unpaid interest, Fees,
and other amounts owing to such Lender (or owing to such Lender with respect to
each Tranche which gives rise to the need to obtain such Lender’s individual
consent) so long as (x) the consents, if any, required under Section 11.12(d) in
connection with the repayment pursuant to this Section 4.01(b) have been
obtained and (y) the repayment of such Lender’s Loans is otherwise made in
accordance with, and subject to the requirements of, said Section 11.12(d) to
the extent applicable.

4.02 Mandatory Repayments. (a) (i) On each date set forth below (each, a
“Scheduled U.S. Term Loan Repayment Date”), the U.S. Borrower shall be required
to repay that principal amount of U.S. Loans, to the extent then outstanding, as
is set forth opposite each such date below (each such repayment, as the same may
be reduced as provided in Section 4.01(a), 4.01(b) or 4.02(f), a “Scheduled U.S.
Term Loan Repayment”):

 

Scheduled U.S. Term Loan Repayment Date

   Amount

March 31, 2007

   $ 2,062,500

June 30, 2007

   $ 2,062,500

September 30, 2007

   $ 2,062,500

December 31, 2007

   $ 2,062,500

March 31, 2008

   $ 2,062,500

June 30, 2008

   $ 2,062,500

September 30, 2008

   $ 2,062,500

December 31, 2008

   $ 2,062,500

March 31, 2009

   $ 2,062,500

June 30, 2009

   $ 2,062,500

September 30, 2009

   $ 2,062,500

 

-69-



--------------------------------------------------------------------------------

Scheduled U.S. Term Loan Repayment Date

   Amount

December 31, 2009

   $ 2,062,500

March 31, 2010

   $ 2,062,500

June 30, 2010

   $ 2,062,500

September 30, 2010

   $ 2,062,500

December 31, 2010

   $ 2,062,500

March 31, 2011

   $ 2,062,500

June 30, 2011

   $ 2,062,500

September 30, 2011

   $ 2,062,500

December 31, 2011

   $ 2,062,500

March 31, 2012

   $ 2,062,500

June 30, 2012

   $ 2,062,500

September 30, 2012

   $ 2,062,500

December 31, 2012

   $ 2,062,500

March 31, 2013

   $ 2,062,500

June 30, 2013

   $ 2,062,500

September 30, 2013

   $ 2,062,500

Final Maturity Date

   $ 769,312,500

(ii) On each date set forth below (each, a “Scheduled German Term Loan Repayment
Date”), the German Borrower shall be required to repay that principal amount of
German Loans, to the extent then outstanding, as is set forth opposite each such
date below (each such repayment, as the same may be reduced as provided in
Section 4.01(a), 4.01(b) or 4.02(f), a “Scheduled German Term Loan Repayment”):

 

Scheduled German Term Loan Repayment Date

   Amount

March 31, 2007

   € 757,500

June 30, 2007

   € 757,500

 

-70-



--------------------------------------------------------------------------------

Scheduled German Term Loan Repayment Date

   Amount

September 30, 2007

   € 757,500

December 31, 2007

   € 757,500

March 31, 2008

   € 757,500

June 30, 2008

   € 757,500

September 30, 2008

   € 757,500

December 31, 2008

   € 757,500

March 31, 2009

   € 757,500

June 30, 2009

   € 757,500

September 30, 2009

   € 757,500

December 31, 2009

   € 757,500

March 31, 2010

   € 757,500

June 30, 2010

   € 757,500

September 30, 2010

   € 757,500

December 31, 2010

   € 757,500

March 31, 2011

   € 757,500

June 30, 2011

   € 757,500

September 30, 2011

   € 757,500

December 31, 2011

   € 757,500

March 31, 2012

   € 757,500

June 30, 2012

   € 757,500

September 30, 2012

   € 757,500

December 31, 2012

   € 757,500

March 31, 2013

   € 757,500

 

-71-



--------------------------------------------------------------------------------

Scheduled German Term Loan Repayment Date

   Amount

June 30, 2013

   € 757,500

September 30, 2013

   € 757,500

Final Maturity Date

   € 282,547,500

(b) In addition to any other mandatory repayments pursuant to this Section 4.02,
no later than the fifth Business Day following each date on or after the
Restatement Effective Date upon which Aleris or any of its Subsidiaries receives
any cash proceeds from any issuance or incurrence by Aleris or any of its
Subsidiaries of Indebtedness for borrowed money (other than Indebtedness for
borrowed money permitted to be incurred pursuant to Section 8.01), an amount
equal to 100% of the Net Debt Proceeds of the respective issuance or incurrence
of Indebtedness shall be applied on such date in accordance with the
requirements of Sections 4.02(f) and (g).

(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
no later than the tenth Business Day following each date on or after the
Restatement Effective Date upon which Aleris or any of its Subsidiaries receives
any Net Sale Proceeds from any Asset Sale (except to the extent that the assets
sold consist of (x) ABL Priority Collateral or ABL Exclusive Collateral, each as
defined in the Intercreditor Agreement, (y) assets owned by the Swiss CE and its
Subsidiaries or (z) assets located at the Carson Facility), an amount equal to
100% of the Net Sale Proceeds therefrom shall be applied on such date in
accordance with the requirements of Sections 4.02(f) and (g); provided, however,
(i) that so long as no Event of Default then exists, an amount equal to the Net
Sale Proceeds therefrom shall not be required to be so applied on such date to
the extent that Aleris has given written notice to the Administrative Agent
within such ten Business Day period stating that such Net Sale Proceeds shall be
used to purchase assets, used, or to be used, in the businesses permitted
pursuant to Section 8.12 within 15 months following the receipt thereof (or, if
within 15 months following receipt thereof, Aleris or any of its Subsidiaries
enters into a legally binding commitment to reinvest such Net Sale Proceeds,
within 180 days following the expiration date of such 15-month period), and
(ii) if all or any portion of such Net Sale Proceeds not required to be so
applied as provided above in this Section 4.02(c) are not so reinvested within
such time period (or such earlier date, if any, as Aleris or the relevant
Subsidiary determines not to reinvest the Net Sale Proceeds from such Asset Sale
as set forth above), an amount equal to such remaining portion shall be applied
on the last day of such period (or such earlier date, as the case may be) as
provided above in this Section 4.02(c) without regard to the preceding proviso.

(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
no later than the tenth Business Day following each date on or after the
Restatement Effective Date upon which Aleris or any of its Subsidiaries receives
any cash proceeds from any Recovery Event (except to the extent that the cash
proceeds are received in respect of assets constituting (x) ABL Priority
Collateral or ABL Exclusive Collateral, each as defined in the Intercreditor
Agreement, or (y) assets owned by the Swiss CE and its Subsidiaries), an amount
equal to 100% of the Net Insurance Proceeds from such Recovery Event shall be
applied on such date in accordance with the requirements of Sections 4.02(f) and

 

-72-



--------------------------------------------------------------------------------

(g); provided, however, that so long as no Event of Default then exists, such
Net Insurance Proceeds shall not be required to be so applied on such date to
the extent that Aleris has given written notice to the Administrative Agent
within such ten Business Day period stating that such Net Insurance Proceeds
shall be used to replace or restore properties or assets in respect of which
such Net Insurance Proceeds were paid within 15 months following the date of the
receipt of such Net Insurance Proceeds (or, if within 15 months following the
receipt thereof, Aleris or any of its Subsidiaries enters into a legally binding
commitment to reinvest such Net Insurance Proceeds, within 180 days of the date
following the expiration date of such 15-month period), and provided further,
that if all or any portion of such Net Insurance Proceeds not required to be so
applied pursuant to the preceding proviso are not so used within the time period
specified therein (or such earlier date, if any, as Aleris or the relevant
Subsidiary determines not to reinvest the Net Insurance Proceeds relating to
such Recovery Event as set forth above), an amount equal to such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 4.02(d) without regard to
the preceding proviso.

(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
no later than the Excess Cash Flow Payment Date, the Borrowers shall prepay
outstanding Loans in an aggregate principal amount equal to Applicable Excess
Cash Flow Repayment Percentage of Excess Cash Flow for the Fiscal Year then
ended.

(f) Each amount required to be applied pursuant to Sections 4.02(a), (b), (c),
(d) and (e) in accordance with this Section 4.02(f) shall be applied as a
mandatory repayment of Loans, with each such repayment to be applied to U.S.
Loans and German Loans on a pro rata basis, provided that if at the time of a
repayment of the Loans pursuant to Section 4.02(b), (c) or (d), the sum (the
“Sum”) of (1) the Excess Availability under and as defined in the ABL Credit
Agreement as in effect on the Restatement Effective Date and (2) the cash and
Cash Equivalents of Aleris and its Subsidiaries (other cash and Cash Equivalents
which are Restricted or on deposit in an Exempted Deposit Account (as defined in
the ABL Credit Agreement as in effect on the Restatement Effective Date)) is
less than $100,000,000, such repayment shall be applied first to the repayment
of outstandings under the ABL Credit Agreement in such amount as may be required
to cause the Sum to equal $100,000,000 and thereafter to the repayment of the
Loans as provided above, provided, further, that each amount required to be
applied pursuant to Sections 4.02(c) and (d) shall (I) if sourced from Net Sale
Proceeds or Net Insurance Proceeds received by the U.S. Borrower or any of its
Domestic Subsidiaries from the sale or condemnation of assets owned by the U.S.
Borrower or any of its Subsidiaries, be applied (x) first, to repay principal of
U.S. Loans until all U.S. Loans are paid in full and (y) second, to repay
principal of German Loans and (II) if sourced from Net Sale Proceeds or Net
Insurance Proceeds received by the German Borrower or any of its Subsidiaries
from the sale or condemnation of assets owned by the German Borrower or any of
its Domestic Subsidiaries, be applied (x) first, to repay principal of German
Loans until all German Loans are paid in full and (y) second, to repay principal
of U.S. Loans. The amount of each principal repayment of Loans of any Tranche
made as required by Sections 4.02(b), (c), (d) and (e) shall be applied to
reduce the Scheduled Term Loan Repayments (if any) of the applicable Tranche in
direct order of their maturity.

(g) With respect to each repayment of Loans required by this Section 4.02, the
applicable Borrower or Borrowers may designate the Types of Loans of the
applicable Tranche

 

-73-



--------------------------------------------------------------------------------

which are to be repaid and, in the case of Euro Rate Loans, the specific
Borrowing or Borrowings of the applicable Tranche pursuant to which such Euro
Rate Loans were made, provided that subject to Section 2.11 and clause (i) of
this Section 4.02, each repayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans. In the absence of a designation by
the Borrowers as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion.

(h) Notwithstanding anything in this Section 4.02 to the contrary, it is
understood and agreed that none of Sections 4.02(a) through (e), inclusive,
shall require that amounts received by any Foreign Subsidiary or Foreign
Subsidiaries or a Domestic Subsidiary which is a Subsidiary of a Foreign
Subsidiary be used to repay Term Obligations owed by any U.S. Credit Parties.

(i) Notwithstanding the foregoing provisions of this Section 4.02 (other than
clause (a) of this Section 4.02, which clause shall not have the benefits of
this sentence), if at any time the mandatory repayment of Loans of a given
Tranche pursuant to this Section 4.02 would result in the applicable Borrower’s
incurring breakage costs under Section 2.11 as a result of Euro Rate Loans being
repaid other than on the last day of an Interest Period applicable thereto (any
such Euro Rate Loans, “Affected Loans”), such Borrower may elect, by written
notice to the Administrative Agent, to have the provisions of the following
sentence be applicable so long as no Default or Event of Default then exists. At
the time that any Affected Loans are otherwise required to be prepaid, the
applicable Borrower may elect to deposit 100% (or such lesser percentage elected
by such Borrower as not being repaid) of the principal amounts that otherwise
would have been paid in respect of such Affected Loans with the Administrative
Agent to be held as security for the obligations of the such Borrower hereunder
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Administrative Agent and shall provide for
investments of such deposits in Cash Equivalents, with such cash collateral to
be released upon the request of such Borrower from such cash collateral account
(and applied to repay the principal amount of such Borrower’s Euro Rate Loans)
upon each occurrence thereafter of the last day of an Interest Period applicable
to the Euro Rate Loans of such Borrower (or such earlier date or dates as shall
be requested by such Borrower, with the amount to be so released and applied on
the last day of each Interest Period to be the amount of such Euro Rate Loans to
which such Interest Period applies (or, if less, the amount remaining in such
cash collateral account); provided that (i) interest in respect of such Affected
Loans shall continue to accrue thereon at the rate provided hereunder until such
Affected Loans have been repaid in full and (ii) at any time while an Event of
Default has occurred and is continuing or upon written notice from the Required
Lenders, the Required Lenders may direct the Administrative Agent (in which case
the Administrative Agent shall, and is hereby authorized by the Borrowers to,
follow said directions) to apply any or all proceeds then on deposit in such
collateral account to the payment of such Affected Loans. All risk of loss in
respect of investments made as contemplated in this clause (i) shall be on the
applicable Borrower. Under no circumstances shall the Administrative Agent be
liable or accountable to the Borrowers or any other Person for any decrease in
the value of the cash collateral account or for any loss resulting from the sale
of any investment so made.

4.03 Payments and Computations. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the

 

-74-



--------------------------------------------------------------------------------

Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 1:00 p.m. (New York time) on the date when due and shall be made
in (x) U.S. Dollars in immediately available funds at the Payment Office of the
Administrative Agent in respect of any obligation of the Borrowers under this
Agreement except as otherwise provided in the immediately following clause
(y) and (y) subject to Section 2.14, Euros in immediately available funds at the
Payment Office of the Administrative Agent, if such payment is made in respect
of (i) principal of or interest on Euro Denominated Loans or (ii) any increased
costs, indemnities or other amounts owing with respect to Euro Denominated Loans
(or Commitments relating thereto) at any time prior to the occurrence of a
Conversion Event. Nothing in the succeeding clauses of this Section 4.03 shall
affect or alter the Borrowers’ obligations to the Administrative Agent, the
Collateral Agent and the Lenders with respect to all payments otherwise required
to be made by the Borrowers in accordance with the terms of this Agreement and
the other Credit Documents. Whenever any payment to be made hereunder or under
any Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

4.04 Net Payments. (a) All payments made by or on behalf of any Credit Party
under any Credit Document (including, in the case of the U.S. Borrower, in its
capacity as a guarantor pursuant to Section 12) in each case will be made
without setoff, counterclaim or other defense. Except as provided in
Section 4.04(b), all such payments will be made free and clear of, and without
deduction or withholding for, any Taxes. If any Taxes are levied or imposed with
respect to such payment, the relevant Borrower (and any Credit Party making the
respective payment or which has guaranteed the obligations of the relevant
Borrower) agrees to pay the full amount of such Taxes to the appropriate taxing
authority, and shall pay to the applicable Section 4.04 Indemnitee such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any other Credit Document, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such other Credit Document (including, for the
avoidance of doubt, withholding and deductions applicable to additional amounts
payable under this Section 4.04). The respective Borrowers will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts or
other evidence reasonably satisfactory to the Administrative Agent evidencing
such payment by such Borrowers or the respective Credit Party. The U.S. Borrower
and the German Borrower (and any Credit Party making the respective payment or
which has guaranteed the obligations of the respective Borrower), as applicable,
agree to indemnify and hold harmless each Section 4.04 Indemnitee and reimburse
such Section 4.04 Indemnitee upon its written request (which shall set forth the
basis and calculation of such amount) for the amount of any Taxes so levied or
imposed and paid by such Section 4.04 Indemnitee. Notwithstanding anything to
the contrary in this Section 4.04(a), (i) any payments required to be made
pursuant to this Section 4.04(a) to an Indirect Section 4.04 Indemnitee shall be
made to the Related Pass Through Entity and (ii) any request for reimbursement
pursuant to this Section 4.04(a) that is to be made by an Indirect Section 4.04
Indemnitee shall be made by the Related Pass Through Entity.

(b) The Administrative Agent and each Lender that is a Lender to the
U.S. Borrower and is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to Aleris and the
Administrative Agent on or prior to the

 

-75-



--------------------------------------------------------------------------------

Restatement Effective Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
11.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer and is in compliance with the
provisions of this paragraph), on the date of such assignment or transfer to
such Lender, (i) two accurate and complete original signed copies of U.S.
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption from withholding under an income tax treaty) (or successor forms)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code and cannot deliver forms
described in clause (i) above, (x) a certificate substantially in the form of
Exhibit C (any such certificate, a “Section 4.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of U.S. Internal Revenue
Service Form W-8BEN (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note or (iii) in the
case of the Administrative Agent and each such Lender, if a Lender or the
Administrative Agent is a foreign intermediary or flow-through entity for U.S.
federal income tax purposes, two accurate and complete signed copies of Internal
Revenue Service Form W-8IMY (and all necessary attachments) establishing a
complete exemption from United States withholding tax with respect to payments
made to the Administrative Agent or the applicable Lender, as the case may be,
under this Agreement and under any Note. In addition, the Administrative Agent
and each Lender to the U.S. Borrower agrees that from time to time after the
Restatement Effective Date, when a lapse in time or change in circumstances or
law renders the previous certification obsolete, invalid or inaccurate in any
material respect, the Administrative Agent or such Lender will deliver to Aleris
and the Administrative Agent two new accurate and complete original signed
copies of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect
to the benefits of any income tax treaty), or Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 4.04(b)(ii) Certificate, or Form
W-8IMY (with respect to foreign intermediary or flow through entity), as the
case may be, and such other forms and necessary attachments as may be required
in order to confirm or establish the entitlement of such Person to a continued
exemption from United States withholding tax with respect to payments under this
Agreement and any Note, or the Administrative Agent and/or such Lender shall
immediately notify Aleris and the Administrative Agent of its inability to
deliver any such form or Section 4.04(b)(ii) Certificate, in which case the
Administrative Agent and/or such Lender shall not be required to deliver any
such new form or Section 4.04(b)(ii) Certificate pursuant to this
Section 4.04(b). Notwithstanding the foregoing, with respect to payments made by
any Credit Party under any Credit Document to or for the benefit of a
Participant, such Participant shall be required to provide forms and/or
certificates pursuant to the preceding sentences of this Section 4.04(b) only to
the extent that such Participant is legally entitled to do so. The
Administrative Agent and each Lender that is a Lender to the U.S. Borrower and
is a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (other than an Administrative Agent
or Lender that may be treated as an exempt recipient based on the indicators
described in U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii) except to the
extent required by Treasury Regulation Section 1.1441-1(d)(4) (and any successor
provision)) agrees to deliver (with respect to itself only) to Aleris and the
Administrative Agent, on or prior to the

 

-76-



--------------------------------------------------------------------------------

Restatement Effective Date or, in the case of such an Administrative Agent
appointed after the Restatement Effective Date pursuant to Section 10.09 or a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 11.04(b) (unless the respective Lender was already a
Lender to the U.S. Borrower hereunder immediately prior to such assignment or
transfer and is in compliance with the provisions of this paragraph), on the
date of such assignment or transfer to such Lender, two accurate and complete
original signed copies of U.S. Internal Revenue Service Form W-9 (or successor
forms) certifying to such Person’s entitlement as of such date to a complete
exemption from United States backup withholding tax with respect to payments to
be made under this Agreement and under any other Credit Document.
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 11.04(b) and the immediately succeeding sentence, (x) the
U.S. Borrower shall be entitled, to the extent it is required to do so by law,
to deduct or withhold taxes imposed by the United States federal government (or
any political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of the Administrative
Agent and/or any Lender, as the case may be, to the extent that the
Administrative Agent and/or such Lender, as the case may be, has not provided to
the U.S. Borrower U.S. Internal Revenue Service Forms that establish a complete
exemption from deduction or withholding and (y) no Borrower shall be obligated
pursuant to Section 4.04(a) to gross-up payments to be made to the
Administrative Agent and/or a Lender (other than a Participant following the
occurrence of a Conversion Event), as the case may be, in respect of
withholdings, income or similar taxes imposed by the United States if (I) the
Administrative Agent and/or such Lender, as the case may be, has not provided to
such Borrower the U.S. Internal Revenue Service Forms required to be provided to
such Borrower pursuant to this Section 4.04(b) or (II) in the case of a payment,
other than interest, to the Administrative Agent and/or a Lender (other than a
Participant following the occurrence of a Conversion Event), as the case may be,
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such taxes. Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this
Section 4.04 and except as set forth in Section 11.04(b), the U.S. Borrower and
the German Borrower (and any Credit Party making the respective payment or which
has guaranteed the obligations of the respective Borrower) agree to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Restatement Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar taxes provided, however,
that (x) this sentence shall not apply to the portion of such amounts required
to be deducted or withheld by such Borrower or Borrowers to the extent such
Borrower or Borrowers would have been required to pay additional amounts
pursuant to Section 4.04(a) irrespective of such change in such applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof and (y) this sentence shall not be read to permit the
Administrative Agent and/or a Lender to a U.S. Borrower to refuse to deliver any
Form W-8ECI, Form W-8BEN, Form W-8IMY, or Section 4.04(b)(ii) Certificate, as
the case may be, except where, as a result of such change in law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or

 

-77-



--------------------------------------------------------------------------------

similar taxes, the Administrative Agent and/or such Lender is unable to deliver
such form or certificate as described above.

(c) Each Lender of German Loans agrees to use reasonable efforts (consistent
with legal and regulatory restrictions and subject to overall policy
considerations of such Lender) to file any certificate or document or to furnish
to the German Borrower any information, in each case, as reasonably requested by
the German Borrower that may be necessary to establish any available exemption
from, or reduction in the amount of, any Taxes; provided, however, that nothing
in this Section 4.04(c) shall require a Lender to disclose any confidential
information (including, without limitation, its tax returns or its
calculations).

(d) If a Borrower pays any additional amount under this Section 4.04 to a
Section 4.04 Indemnitee, and such Section 4.04 Indemnitee determines in its
reasonable discretion that it has actually received or realized in connection
therewith any refund or any reduction of, or credit against (including, for the
avoidance of doubt, any foreign tax credit), its tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Section 4.04 Indemnitee shall pay to such Borrower an amount
(not to exceed additional amounts paid by such Borrower under this Section 4.04
with respect to Taxes giving rise to such Tax Benefit) that the Section 4.04
Indemnitee shall, in its reasonable sole discretion, determine is equal to the
net benefit, after tax, which was obtained by such Section 4.04 Indemnitee in
such year as a consequence of such Tax Benefit; provided, however, that (i) any
Section 4.04 Indemnitee may determine, in its sole discretion consistent with
the policies of such Section 4.04 Indemnitee, whether to seek a Tax Benefit;
(ii) any taxes that are imposed on a Section 4.04 Indemnitee as a result of a
disallowance or reduction (including through the expiration of any tax credit
carryover or carryback of such Section 4.04 Indemnitee that otherwise would not
have expired) of any Tax Benefit with respect to which such Section 4.04
Indemnitee has made a payment to such Borrower pursuant to this Section 4.04(d)
shall be treated as a Tax for which such Borrower is obligated to indemnify such
Section 4.04 Indemnitee pursuant to this Section 4.04 without any exclusions or
defenses; (iii) nothing in this Section 4.04(d) shall require any Section 4.04
Indemnitee to disclose any confidential information to any Borrower (including,
without limitation, its tax returns or its calculations); and (iv) no
Section 4.04 Indemnitee shall be required to pay any amounts pursuant to this
Section 4.04(d) at any time that a Default or an Event of Default exists.

(e) If a Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which additional amounts have been paid under this
Section 4.04 to a Section 4.04 Indemnitee, such Section 4.04 Indemnitee shall
cooperate with such Borrower in challenging such Taxes, at such Borrower’s
expense, if so requested by such Borrower in writing.

SECTION 5. Conditions Precedent to Loans on the Restatement Effective Date. The
obligation of each Lender to make Loans on the Restatement Effective Date
(including by way of the conversion of the Existing Loans on the Restatement
Effective Date as contemplated in Sections 2.01(a) and (b)) is subject at the
time of the making of such Loans to the satisfaction of the following conditions
(unless waived in accordance with Section 11.12):

 

-78-



--------------------------------------------------------------------------------

5.01 Execution of Agreement; Notes. On or prior to the Restatement Effective
Date, (i) this Agreement shall have been executed and delivered as provided in
Section 11.10 and (ii) there shall have been delivered to the Administrative
Agent for the account of each of the Lenders that has requested same the
appropriate U.S. Term Note and/or German Term Note, in each case executed by the
appropriate Borrower or Borrowers and in the amount, maturity and as otherwise
provided herein.

5.02 Opinions of Counsel. On the Restatement Effective Date, the Joint Lead
Arrangers shall have received (i) from Fried, Frank, Harris, Shriver & Jacobson
LLP, special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent and the Collateral Agent and each of the Lenders and dated
the Restatement Effective Date covering the matters set forth in Exhibit D-1,
(ii) from Fried, Frank, Harris, Shriver & Jacobson LLP, special German counsel
to the Credit Parties organized under the laws of Germany or any province
thereof, opinions addressed to the Administrative Agent and the Collateral Agent
and each of the Lenders and dated the Restatement Effective Date covering the
matters set forth in Exhibit D-2, (iii) from local counsel in each state,
province or other jurisdiction in which Mortgaged Properties are located and/or
Credit Parties are organized, an opinion in form and substance reasonably
satisfactory to the Collateral Agent addressed to the Collateral Agent and each
of the Lenders and dated the Restatement Effective Date covering such matters
incident to the transactions contemplated herein as the Collateral Agent may
reasonably request including but not limited to (x) the enforceability of each
Mortgage and (y) the perfection of the security interests granted pursuant to
the relevant Security Documents and (iv) from foreign counsel to the Credit
Parties in such jurisdictions as may be reasonably requested by the
Administrative Agent, opinions which shall (x) be addressed to the
Administrative Agent, the Collateral Agent, and each of the Lenders and be dated
the Restatement Effective Date, (y) cover various matters regarding the
execution, delivery and performance of the Local Law Pledge Agreements and
European Security Documents and the perfection and/or such other matters
incident to the transactions contemplated herein as the Joint Lead Arrangers may
reasonably request and (z) be in form, scope and substance reasonably
satisfactory to the Joint Lead Arrangers.

5.03 Corporate Documents; Proceedings; etc. (a) On the Restatement Effective
Date, the Joint Lead Arrangers shall have received a certificate from each
Credit Party, dated the Restatement Effective Date, signed by the chairman of
the board, the chief executive officer, the president, the chief financial
officer or any vice president of such Credit Party, and attested to by the
secretary or any assistant secretary of such Credit Party, substantially in the
form of Exhibit E with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the Joint
Lead Arrangers.

(b) On the Restatement Effective Date, the Joint Lead Arrangers shall have
received all corporate, partnership, limited liability company and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Joint Lead Arrangers,
and the Joint Lead Arrangers shall have received all information and copies of
all documents and papers, including records of corporate proceedings,
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the

 

-79-



--------------------------------------------------------------------------------

Joint Lead Arrangers may have reasonably requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate,
partnership, limited liability company or governmental authorities.

(c) On the Restatement Effective Date, the Joint Lead Arrangers shall have
received a certificate, dated the Restatement Effective Date and signed on
behalf of Aleris by the chairman of the board, the chief executive officer, the
chief financial officer, the president or any vice president of Aleris,
certifying on behalf of Aleris that all of the conditions in Sections 5.04,
5.05, 5.06, 5.07 and 5.14 have been satisfied on such date.

5.04 Consummation of the Merger. On the Restatement Effective Date, the Merger
shall have been (or simultaneously with the initial funding of the Loans shall
be) consummated in all material respects in accordance with the Merger
Documents. On the Restatement Effective Date, (i) the Joint Lead Arrangers shall
have received true and correct copies of all Merger Documents, certified as such
by an appropriate officer of Aleris, (ii) each of the conditions precedent to
the consummation of the Merger as set forth in the Merger Documents as
originally in effect shall have been satisfied in all material respects, and not
waived in a manner that is materially adverse to the Lenders except with the
prior written consent of the Joint Lead Arrangers, (iii) the Merger Documents
shall not have been amended in any way materially adverse to the Lenders without
the prior written consent of the Joint Lead Arrangers, and (iv) all Merger
Documents shall be in full force and effect.

5.05 Equity Financing, New Notes, Revolving Loans, etc. On or prior to the
Restatement Effective Date, the Borrowers shall received gross cash proceeds
from (x) the issuance of the New Notes in an aggregate amount equal to
$1,000,000,000 (or its equivalent in any other applicable currency), (y) the
incurrence of Revolving Loans pursuant to the ABL Credit Agreement in such
aggregate amount as is needed, after giving effect to all other available
sources of funds, to make the payments owing on the Restatement Effective Date
to effect the Transaction and (z) cash equity financing from the Permitted
Holders in an aggregate amount of $852,000,000 (the “Equity Financing”).

5.06 Refinancing; Excess Availability. (a) On the Restatement Effective Date and
prior to or concurrently with the incurrence of the Loans hereunder:

(i) (w) proceeds from (1) U.S. Loans in excess of $158,323,200 and (2) German
Loans in excess of €77,609,000 shall be utilized to repay outstanding Existing
U.S. Loans and Existing German Loans, as applicable, that are not Converted U.S.
Loans and Converted German Loans, as applicable, (x) the Interest Period
applicable to each Borrowing of Existing Loans existing on the Restatement
Effective Date immediately prior to the conversion of the Existing Loans
pursuant to Section 2.01 and maintained as Euro Rate Loans under the Existing
Term Loan Agreement shall, simultaneously with the occurrence of the Restatement
Effective Date, be broken, (y) the Administrative Agent shall (and is hereby
authorized to) take all appropriate actions to ensure that all Lenders with
outstanding Loans (after giving effect to the conversion of Existing Loans and
the incurrence of new Loans pursuant to Section 2.01) under the relevant Tranche
or Tranches participate in each outstanding borrowing of Loans under the
relevant Tranche or Tranches pro rata on the basis of their respective
Commitments

 

-80-



--------------------------------------------------------------------------------

under the relevant Tranche or Tranches on the Restatement Effective Date and
with the relevant Borrowers under the relevant Tranche being obligated to pay to
the respective Lenders any costs of the type referred to in Section 2.11
incurred in connection with the conversion of Existing Loans pursuant to
Section 2.01 and/or the actions taken pursuant to this Section 5.06(a) and
(z) all accrued interest on all outstanding extensions of credit pursuant to the
Existing Term Loan Agreement, and all regularly accruing fees owing pursuant to
the Existing Term Loan Agreement, shall be repaid in full on, and through, the
Restatement Effective Date (whether or not same would otherwise be then due and
payable pursuant to the Existing Term Loan Agreement);

(ii) all loans, interest and other amounts owing pursuant to the Existing Senior
Bridge Loan Agreement shall have been repaid or otherwise satisfied in full and
the Existing Senior Bridge Loan Agreement and all guarantees with respect
thereto shall have been terminated and be of no further force and effect; and

(iii) the Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it, that the matters set forth in this
Section 5.06(a) have been satisfied on such date.

(b) On the Restatement Effective Date, Excess Availability (as defined in the
ABL Credit Agreement) shall be at least $200,000,000.

5.07 Adverse Change. Since December 31, 2005, there shall not have occurred a
Company Material Adverse Effect.

5.08 Credit Document Acknowledgement; Security Document Amendments; Pledge
Agreements; Luxco Guaranty, etc. (a) On the Restatement Effective Date, each
U.S. Credit Party shall have duly authorized, executed and delivered the Amended
and Restated U.S. Pledge Agreement in the form of Exhibit F-1 (as amended,
modified or supplemented from time to time, the “U.S. Pledge Agreement”) and
shall have delivered to the Collateral Agent, as Pledgee thereunder, all of the
Pledge Agreement Collateral, if any, referred to therein and then owned by such
U.S. Credit Party, (x) endorsed in blank in the case of promissory notes
constituting Pledge Agreement Collateral and (y) together with executed and
undated endorsements for transfer in the case of equity interests constituting
certificated Pledge Agreement Collateral, along with evidence that all other
actions necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect (or maintain the perfection of) the security interests
purported to be created (or maintained) by the U.S. Pledge Agreement have been
taken and the U.S. Pledge Agreement shall be in full force and effect.

(b) On the Restatement Effective Date, each U.S. Subsidiary Guarantor that is
not a Borrower shall have duly authorized, executed and delivered the Amended
and Restated U.S. Subsidiaries Guaranty in the form of Exhibit G-1 (as amended,
modified or supplemented from time to time, the “U.S. Subsidiaries Guaranty”),
guaranteeing all of the obligations of the Borrowers as more fully provided
therein, and the U.S. Subsidiaries Guaranty shall be in full force and effect.

 

-81-



--------------------------------------------------------------------------------

(c) On the Restatement Effective Date, each U.S. Credit Party shall have duly
authorized, executed and delivered the Amended and Restated U.S. Security
Agreement in the form of Exhibit H (as amended, modified or supplemented from
time to time, the “U.S. Security Agreement”) covering all of such U.S. Credit
Party’s Security Agreement Collateral (as defined in the U.S. Security
Agreement), together with:

(i) proper financing statements (Form UCC-1 or the equivalent) (or amendments
thereto) for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect (or maintain the perfection of) the security
interests purported to be created (or maintained) by the U.S. Security
Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Aleris or any of its Domestic Subsidiaries as debtor and
that are filed in the jurisdictions referred to in clause (i) above and in such
other jurisdictions in which Collateral is located on the Restatement Effective
Date, together with copies of such other financing statements that name Aleris
or any of its Domestic Subsidiaries as debtor (none of which shall cover any of
the Collateral except (x) to the extent evidencing Permitted Liens or (y) those
in respect of which the Collateral Agent shall have received termination
statements (Form UCC-3) or such other termination statements as shall be
required by local law fully executed for filing); and

(iii) all other documents or filings necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect (or maintain the perfection of) and
protect the security interests purported to be created (or maintained) by the
U.S. Security Agreement,

and the U.S. Security Agreement shall be in full force and effect

(d) On the Restatement Effective Date, each Credit Party, the Administrative
Agent and the Collateral Agent shall have duly authorized, executed and
delivered the Credit Document Acknowledgement and Amendment in the form of
Exhibit F-3, and the Credit Document Acknowledgement shall be in full force and
effect.

(e) On the Restatement Effective Date, with respect to any Security Documents
(other than the U.S. Pledge Agreement and the U.S. Security Agreement), if the
Administrative Agent reasonably determines (based on advice of local counsel and
taking into account the relative costs and benefits associated therewith) that
it would be in the interests of the Lenders that the respective Credit Party
authorize, execute and deliver one or more amendments to any such Security
Document (or amended and restated agreements), then the respective Credit Party
shall (i) so authorize, execute and deliver one or more such amendments (or
amended and restated agreements) (each, a “Security Document Amendment”) and
(ii) take such actions as may be necessary or, in the reasonable opinion of the
Collateral Agent, advisable under local law (as advised by local counsel) to
create, maintain, effect, perfect, preserve, maintain and protect the security
interests granted (or purported to be granted) by each such Security Document.
Each Security Document Amendment shall (i) be prepared by local counsel
reasonably satisfactory to the Administrative Agent, (ii) be in form and
substance reasonably

 

-82-



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and (iii) be in full force and effect
on the Restatement Effective Date.

(f) On the Restatement Effective Date, Dutch Aluminum C.V. shall have duly
authorized, executed and delivered a European Parent Pledge Agreement and shall
have delivered to the Collateral Agent, as Pledgee thereunder, all of the Pledge
Agreement Collateral, if any, referred to therein and then owned by such
European Parent Guarantor, (x) endorsed in blank in the case of promissory notes
constituting Pledge Agreement Collateral and (y) together with executed and
undated endorsements for transfer in the case of equity interests constituting
certificated Pledge Agreement Collateral, along with evidence that all other
actions necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests purported to be created by such
European Parent Pledge Agreement have been taken and such European Parent Pledge
Agreement shall be in full force and effect.

(g) On the Restatement Effective Date, the Luxco Guarantor shall have (i) duly
authorized, executed and delivered the Luxco Guaranty, guaranteeing all of the
obligations of the U.S. Borrower as more fully provided therein, and the Luxco
Guaranty shall be in full force and effect and (ii) duly authorized, executed
and delivered the Luxco Pledge Agreement and shall have delivered to the
Collateral Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral,
if any, referred to therein and then owned by such Luxco Guarantor, (x) endorsed
in blank in the case of promissory notes constituting Pledge Agreement
Collateral and (y) together with executed and undated endorsements for transfer
in the case of equity interests constituting certificated Pledge Agreement
Collateral, along with evidence that all other actions necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests purported to be created by the Luxco Pledge Agreement have been taken
and the Luxco Pledge Agreement shall be in full force and effect.

(h) On the Restatement Effective Date, with respect to any Credit Party which is
pledging promissory notes or equity interests in one or more Persons organized
under the laws of a different jurisdiction from the jurisdiction of organization
of the respective Credit Party, if the Collateral Agent reasonably determines
(based on advice of local counsel and taking into account the relative costs and
benefits associated therewith) that it would be in the interests of the Lenders
that the respective Credit Party authorize, execute and deliver one or more
additional pledge agreements governed by the laws of the jurisdiction or
jurisdictions in which the Person or Persons whose promissory notes or equity
interests are being pledged is (or are) organized, then the respective Credit
Party shall (i) so authorize, execute and deliver one or more such additional
pledge agreements (each, as amended, modified, restated and/or supplemented from
time to time, a “Local Law Pledge Agreement” and, collectively, the “Local Law
Pledge Agreements”) and (ii) take such actions as may be necessary or, in the
reasonable opinion of the Collateral Agent, advisable under local law (as
advised by local counsel) to create, maintain, effect, perfect, preserve,
maintain and protect the security interests granted (or purported to be granted)
by each such Local Law Pledge Agreement. Each Local Law Pledge Agreement shall
(i) be prepared by local counsel reasonably satisfactory to the Collateral
Agent, (ii) be in form and substance reasonably satisfactory to the Collateral
Agent and (iii) be in full force and effect on the Restatement Effective Date,
it being understood and agreed, however, in the case of any Local Law Pledge
Agreement entered into by Aleris or any of the other U.S. Credit Parties, the
respective Credit Party shall not be required to pledge more than 65% of the
total combined

 

-83-



--------------------------------------------------------------------------------

voting power of all classes of equity interests entitled to vote of any
“first-tier” Foreign Subsidiary that is a corporation (or treated as such for
U.S. federal tax purposes) in support of its obligations (x) as a Borrower under
the Credit Agreement (in the case of the U.S. Borrower) or (y) under its
guaranty in respect of the Term Obligations of the U.S. Borrower (in the case of
the other U.S. Credit Parties) (it being understood and agreed that 100% of the
non-voting equity interests, if any, of each such “first-tier” Foreign
Subsidiary shall be required to be pledged in support of such obligations and no
stock or assets of any such Subsidiaries of any such “first-tier” Foreign
Subsidiary shall be required to be pledged in support of such obligations).
Schedule XVI sets forth a list of all Local Law Pledge Agreements to be executed
and delivered on the Restatement Effective Date.

5.09 Mortgage; Title Insurance; Landlord Waivers; etc. On the Restatement
Effective Date, the Collateral Agent shall have received:

(i) fully executed counterparts of amendments to (or amendments and restatements
of) each of the Term Creditor Mortgages, in form and substance reasonably
satisfactory to the Collateral Agent which Existing Term Creditor Mortgages (as
amended or amended and restated, as the case may be) shall cover each Real
Property (located in the United States or any State or territory thereof) owned
by Aleris or any of the other Credit Parties and designated as an “Existing U.S.
Mortgaged Property” on Schedule III hereto, together with evidence that
counterparts of such Existing Term Creditor Mortgages (as amended or amended and
restated, as the case may be) have been delivered to the title insurance company
insuring the Lien of each such Term Creditor Mortgage for recording in the
county where such Real Property is located, to effectively create (or maintain)
a valid and enforceable first priority mortgage lien, subject only to Liens
permitted pursuant to Section 8.02, on the Existing U.S. Mortgaged Property
described therein, in each case in favor of the Collateral Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Creditors;

(ii) such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as shall be reasonably deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee interest constituting such Existing U.S. Mortgaged Property to grant the
Lien contemplated by the Existing Creditor Mortgage with respect to such
Existing U.S. Mortgaged Property; provided, that notwithstanding the foregoing,
the conditions set forth in this clause shall be considered satisfied even if
the Borrowers do not deliver such items by the Restatement Effective Date, so
long as the Borrowers have used commercially reasonable efforts to obtain and
deliver such items by the Restatement Effective Date;

(iii) date-down endorsements to each Existing Mortgage Policy, issued by Chicago
Title Insurance Company and insuring the Collateral Agent that the Existing Term
Creditor Mortgage on each such Existing U.S. Mortgaged Property will continue to
be a valid and enforceable first priority mortgage lien on such Existing U.S.
Mortgaged Property, free and clear of all defects and encumbrances except Liens
permitted pursuant to Section 8.02 and (y) with respect to each Term Creditor
Mortgage located in a jurisdiction where date-down endorsements are not
available, a Mortgage Policy relating to each such Term Creditor Mortgage,
issued by Chicago Title Insurance Company, in an

 

-84-



--------------------------------------------------------------------------------

insured amount reasonably satisfactory to the Collateral Agent and insuring the
Collateral Agent that the Term Creditor Mortgage on each such U.S. Mortgaged
Property is a valid and enforceable first priority mortgage lien on such U.S.
Mortgaged Property, free and clear of all defects and encumbrances other than
Liens permitted pursuant to Section 8.02. Each such Mortgage Policy and
endorsement shall in addition be in form and substance reasonably satisfactory
to the Collateral Agent and, with respect to any new Mortgage Policy, shall
include, to the extent available in the applicable jurisdiction, supplemental
endorsements (including, without limitation, endorsements relating to future
advances under this Agreement and the Notes and Loans, usury, first loss, last
dollar, tax parcel, subdivision, zoning, contiguity, variable rate, doing
business, public road access, survey, environmental lien, mortgage tax and
so-called comprehensive coverage over covenants and restrictions and for any
other matters that the Collateral Agent in its discretion may reasonably
request) and shall not include the “standard” title exceptions, a survey
exception or an exception for mechanics’ liens, and shall provide for
affirmative insurance and such reinsurance as the Collateral Agent in its
discretion may reasonably request;

(iv) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
date-down endorsements referred to in subsection (iii) above;

(v) evidence reasonably acceptable to the Administrative Agent of payment by
Aleris and its Subsidiaries of all new Mortgage Policy premiums and date-down
endorsement premiums in respect of such new Mortgage Policies and date-down
endorsements, search and examination charges, and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
such Existing Term Creditor Mortgages and amendments and issuance of such new
Mortgage Policies and date-down endorsements; and

(vi) fully executed Collateral Access Agreements in respect of those Leaseholds
of Aleris or any of its Subsidiaries designated as “Leaseholds Subject to
Collateral Access Agreements” on Schedule V; provided, that notwithstanding the
foregoing, the conditions set forth in this clause shall be considered satisfied
even if the Borrowers do not deliver such items by the Restatement Effective
Date, so long as the Borrowers have used commercially reasonable efforts to
obtain and deliver such items by the Restatement Effective Date.

5.10 Intercreditor Agreement. On the Restatement Effective Date, each Credit
Party, the Collateral Agent (for and on behalf of the Term Secured Parties) and
the ABL Collateral Agent (for and on behalf of the ABL Secured Parties) shall
have duly authorized, executed and delivered the Amended and Restated
Intercreditor Agreement in the form of Exhibit M (as amended, modified, restated
and/or supplemented from time to time, the “Intercreditor Agreement”), and the
Intercreditor Agreement shall be in full force and effect.

5.11 Financial Statements; Projections. On or prior to the Restatement Effective
Date, the Joint Lead Arrangers shall have received true and correct copies of
the

 

-85-



--------------------------------------------------------------------------------

historical and pro forma consolidated financial statements and the Projections
referred to in Section 6.05.

5.12 Solvency Certificate; Insurance Certificates. On the Restatement Effective
Date, the Joint Lead Arrangers shall have received:

(i) a solvency certificate from the chief financial officer of Aleris in the
form of Exhibit I; and

(ii) certificates of insurance complying with the requirements of Section 7.09
for the business and properties of Aleris and its Subsidiaries, in form and
substance reasonably satisfactory to the Joint Lead Arrangers.

5.13 Fees, etc. On the Restatement Effective Date, all costs, fees, expenses
(including, without limitation, reasonable and invoiced legal fees and expenses)
and other compensation contemplated hereby, payable to the Agents and the
Lenders or otherwise payable in respect of the Transaction shall have been paid
by the Borrowers to the extent due and invoiced.

5.14 Merger Agreement Representations and Warranties. The representations and
warranties contained in Article III of the Merger Agreement shall be true and
correct in all material respects, but solely to the extent that (i) they are
material to the interests of the Lenders and (ii) Parent (as defined in the
Merger Agreement) has the right to terminate its obligations under the Merger
Agreement as a result of any breach thereof.

5.15 No Default; Representations and Warranties. On the Restatement Effective
Date (both before and after giving effect to the Loans to be incurred on such
date), there shall exist no Default or Event of Default (other than a Default or
Event of Default pursuant to Section 9.02 with respect to the representations
enumerated in the parenthetical to clause (ii) below) and (ii) all
representations and warranties contained herein and in the other Credit
Documents (except the representations contained in Sections 6.03(i) and (ii),
6.04, 6.05, 6.06, 6.07 6.08, 6.09, 6.10, 6.12, 6.13, 6.14, 6.16, 6.17, 6.18,
6.19, 6.20 and 6.21) shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

5.16 Notice of Borrowing. Prior to the making of the Loans (excluding the
conversion of Existing Loans), the Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.03(a).

The acceptance of the benefits of the proceeds of the Loans on the Restatement
Effective Date shall constitute a representation and warranty by Aleris and the
German Borrower to the Administrative Agent and each of the Lenders that all the
conditions specified in this Section 5 are satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in this Section 5 unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in

 

-86-



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders.

SECTION 6. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans as provided herein, each
Borrower (with respect to itself and its Subsidiaries) makes the following
representations and warranties, in each case after giving effect to the
Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans, with the incurrence of the
Loans on the Restatement Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 6 are
true and correct in all material respects on and as of the Restatement Effective
Date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).

6.01 Organizational Status. Each of Aleris and each of its Subsidiaries (i) is a
duly organized and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate, partnership or limited
liability company power and authority, as the case may be, to own its property
and assets and to transact the business in which it is engaged and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.02 Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

6.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any material applicable
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality in any material respect, (ii) will
conflict with or result in any breach of any of the material terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents and the ABL Security Documents) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in

 

-87-



--------------------------------------------------------------------------------

each case to which any Credit Party or any of its Subsidiaries is a party or by
which it or any its property or assets is bound or to which it may be subject,
or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Subsidiaries; except, in each case other than with respect
to the creation of Liens referred to in clause (ii) above), to the extent that
any such contravention, conflict or violation would not reasonably be expected
to result in a Material Adverse Effect.

6.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (w) those
that have otherwise been obtained or made on or prior to the Restatement
Effective Date and which remain in full force and effect on the Restatement
Effective Date, (x) filings which are necessary to perfect the security
interests created under the Security Documents, which filings will be made
within 21 days following the Restatement Effective Date, (y) filings in
connection with consummating the Merger and filings as may be required under the
Exchange Act and applicable stock exchange rules in connection therewith and
(z) other than with respect to the Credit Documents, those the failure to obtain
which would not reasonably be expected to have a Material Adverse Effect) or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
of any Document or (ii) the legality, validity, binding effect or enforceability
of any Document.

6.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; No Material Adverse Effect. (a) (I) The audited aggregated IFRS
accounts of the Corus Acquired Business with reconciliation to GAAP for the
fiscal years of the Corus Acquired Business ended December 31, 2004 and
December 31, 2005 and the unaudited aggregated IFRS accounts of the Corus
Acquired Business prepared on a comparable basis for the periods of the Corus
Acquired Business ended (x) between December 31, 2004 and March 31, 2005 and
(y) ended between December 31, 2005 and March 31, 2006 with reconciliation to
GAAP, in each case for such periods furnished to the Lenders prior to the
Restatement Effective Date, present fairly in all material respects the
consolidated financial position of the Corus Acquired Business at the date of
said financial statements and the consolidated results for the respective
periods covered thereby, (II) the audited consolidated balance sheets of Aleris
for its fiscal years ended December 31, 2003, December 31, 2004 and December 31,
2005 and the related consolidated statements of income and cash flows and
changes in shareholders’ equity of Aleris for such periods furnished to the
Lenders prior to the Restatement Effective Date, present fairly in all material
respects the consolidated financial position of Aleris at the date of said
financial statements and the consolidated results for the respective periods
covered thereby, and (III) the unaudited consolidated balance sheet of Aleris
for its fiscal quarter ended September 30, 2006 and the related consolidated
statements of income and cash flows and of Aleris for the three-month period
ended on such date, furnished to the Lenders prior to the Restatement Effective
Date, present fairly in all material respects the consolidated financial
condition of Aleris and its Subsidiaries at the date of said financial
statements and the results for the period covered thereby, subject to normal
year-end adjustments and the absence of footnotes. All such financial statements
have been prepared in accordance with IFRS or GAAP, as applicable, consistently
applied except to the extent provided in the notes to said financial statements
and

 

-88-



--------------------------------------------------------------------------------

subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes.

(b) Aleris has heretofore furnished to the Joint Lead Arrangers and to the
Lenders its pro forma consolidated balance sheet as of September 30, 2006,
prepared giving effect to the Transaction as if the same had occurred on such
date. Such pro forma consolidated balance sheet (i) has been prepared in good
faith based on the same assumptions used to prepare the pro forma financial
statements included in the Confidential Information Memorandum (which
assumptions are believed by Aleris to be reasonable as of the Restatement
Effective Date), (ii) subject to the assumptions and qualifications described in
the Confidential Information Memorandum, accurately reflects all adjustments
necessary to give effect to the Transaction and (iii) presents fairly, in all
material respects, the pro forma financial position of the U.S. Borrower and the
Subsidiaries as of September 30, 2006 as if the Transaction had occurred on such
date.

(c) On and as of the Restatement Effective Date and after giving effect to the
Transaction and to all Indebtedness (including, without limitation, the Loans,
the New Notes and the Revolving Loans) being issued, incurred or assumed and
Liens created by the Credit Parties in connection therewith, (i) the sum of the
assets, at a fair valuation, of each of Aleris and its Subsidiaries taken as a
whole, Aleris individually, the German Borrower individually and the German
Borrower and its Subsidiaries taken as a whole, as the case may be, will exceed
its or their respective debts, (ii) Aleris and its Subsidiaries taken as a
whole, Aleris taken individually, the German Borrower taken individually and the
German Borrower and its Subsidiaries taken as a whole, as the case may be, has
or have not incurred and does or do not intend to incur, and does or do not
believe that it or they will incur, debts beyond its or their respective ability
to pay such debts as such debts mature, and (iii) Aleris and its Subsidiaries
taken as a whole, Aleris individually, the German Borrower individually and the
German Borrower and its Subsidiaries taken as a whole, as the case may be, will
have sufficient capital with which to conduct its or their respective
businesses. For purposes of this Section 6.05(c), “debt” shall mean any
liability on a claim, and “claim” shall mean (a) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(d) The Projections most recently delivered to the Administrative Agent and the
Lenders prior to the Restatement Effective Date have been prepared in good faith
and are based on assumptions which were believed by management of Aleris to be
reasonable when made (it being understood that actual results may vary
materially from the Projections).

(e) Since December 31, 2005, there has been no change in the financial
condition, results of operations or business of Aleris and its Subsidiaries,
which individually or in the aggregate has had, or reasonably would be expected
to have, a Material Adverse Effect.

 

-89-



--------------------------------------------------------------------------------

6.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Aleris or any Borrower, threatened in writing (i) with respect to
the Transaction or any Credit Document or (ii) that has had, or would reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

6.07 True and Complete Disclosure. All factual information (other than the
Projections, the pro forma financial statements and estimates and information of
a general economic nature) (taken as a whole) furnished by or on behalf of
Aleris or the Borrowers in writing to the Administrative Agent or any Lender
(including, without limitation, all such factual information furnished by or on
behalf of Aleris and its Subsidiaries contained in the Confidential Information
Memorandum distributed to the Lenders prior to the Restatement Effective Date)
for purposes of or in connection with the Transaction, this Agreement, and the
other Credit Documents is, and all other such factual information (taken as a
whole) hereafter furnished by or on behalf of Aleris or the Borrowers in writing
to the Administrative Agent or any Lender will be true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.

6.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will be
used by the Borrowers to finance, in part, the cash payments required in
connection with the Merger and the Refinancing and to pay the fees and expenses
incurred in connection with the Transaction.

(b) No part of the proceeds of the Loans will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock. Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

6.09 Tax Returns and Payments. Except as set forth in Schedule IV, each of the
Borrowers and each of their Subsidiaries has (i) timely filed or caused to be
timely filed with the appropriate taxing authority all returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by, or with
respect to the income, properties or operations of, the Borrowers and/or any of
their Subsidiaries and (ii) has paid, or has caused to be paid, all taxes and
assessments payable by them, except for (a) taxes contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP and (b) to the extent the failure to have complied with
either of clause (i) or (ii) above, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

6.10 Compliance with ERISA. (a) No ERISA Event has occurred in the five year
period prior to the date on which this representation is made or deemed made and
is continuing or is reasonably likely to occur that, when taken together with
all other such ERISA Events for which liability has occurred and is continuing,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect or as set
forth on Schedule XIV, the present value of all accumulated benefit

 

-90-



--------------------------------------------------------------------------------

obligations under all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plans, in the aggregate.

(b) (i) Each Foreign Plan has been established, registered, qualified, invested
and administered in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (ii) all contributions required to be made with respect
to a Foreign Plan have been made in accordance with applicable laws and the
terms of such plan; (iii) neither Aleris nor any of its Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Plan; (iv) all Foreign Plans which are funded or insured plans
are funded or insured at least to the extent required by any applicable laws;
and (v) there are no outstanding disputes pending or, to the best knowledge of
Borrowers, threatened, concerning the assets of any Foreign Plan (other than
individual claims for the payment of benefits), and no facts exist which would
reasonably be expected to give rise to such a dispute, except (with respect to
any matter specified in clauses (b)(i) through (v) above, either individually or
in the aggregate) such as would not reasonably be expected to have a Material
Adverse Effect.

6.11 The Security Documents. (a) The security interests created under each
Pledge Agreement in favor of the Collateral Agent, as Pledgee, for the benefit
of the Secured Creditors, constitute perfected security interests in the Pledge
Agreement Collateral described therein, superior to and prior to the rights of
all third Persons (other than those in favor of the ABL Collateral Agent under
the ABL Security Documents), and subject to no security interests of any other
Person other than Liens permitted pursuant to Section 8.02.

(b) If any Mortgage (including any amendments thereto or amendments and
restatements thereof) is executed and delivered in accordance with Sections 8.12
and/or 5.09, upon the proper filing of each such Mortgage in the appropriate
filing office, each such Mortgage will create, as security for the obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and charge and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons and subject to no other Liens (other
than Liens permitted pursuant to Section 8.02 related thereto).

(c) The provisions of each U.S. Security Agreement are effective to create in
favor of the Collateral Agent for the benefit of the Secured Creditors, a legal,
valid and enforceable security interest in all right, title and interest of the
Credit Parties in the Security Agreement Collateral described therein, and, upon
the proper filing of UCC financing statements, registrations, recordings and
other actions required by the U.S. Security Documents (including, without
limitation, the recordation of (x) grants of security interest in United States
Patents and United States Trademarks, in each case in the United States Patent
and Trademark Office and (y) grants of security interest in United States
Copyrights with the United States Copyright Office), necessary or appropriate to
create, preserve and perfect the security interest granted to the extent
contemplated by the U.S. Security Documents (which filings, registrations,

 

-91-



--------------------------------------------------------------------------------

recordings and other actions have been accomplished), the Collateral Agent, for
the benefit of the Secured Creditors, will have a fully perfected security
interest in all right, title and interest in all of the Security Agreement
Collateral described therein, to the extent that such Security Agreement
Collateral consists of the type of property in which a security interest may be
perfected by possession or control (within the meaning of the UCC as in effect
on the Restatement Effective Date in the State of New York), by filing a
financing statement under the UCC as enacted in any relevant jurisdiction or by
a filing of a grant of security interest in the United States Patent and
Trademark Office or in the United States Copyright Office, in each case, subject
to the exceptions contained in the relevant Credit Document, superior to and
prior to the rights of all third Persons, and subject to no other Liens other
than Liens permitted pursuant to Section 8.02.

(d) The provisions of each European Security Agreement are effective to create
in favor of the Collateral Agent for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest in all right, title and interest
of the Credit Parties in the Security Agreement Collateral described therein,
and, upon the registrations, recordings and other actions necessary or
appropriate to create, preserve and perfect the security interest granted to the
extent contemplated by the European Security Documents (which filings,
registrations, recordings and other actions have been accomplished), the
Collateral Agent, for the benefit of the Secured Creditors, will have a fully
perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein, superior to and prior to the
rights of all third Persons, and subject to no other Liens other than Liens
permitted pursuant to Section 8.02.

6.12 Properties. All Real Property owned or leased by Aleris or any of its
Subsidiaries as of the Restatement Effective Date, and the nature of the
interest therein, is correctly set forth in Schedule III. Each of Aleris and
each of its Subsidiaries has good and indefeasible title to all Material Real
Properties (and to all buildings, fixtures and improvements located thereon)
owned by it, except for defects in title that do not materially interfere with
its ability to conduct its business as currently conducted or to utilize such
Material Property for its intended purposes and except where the failure to have
such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All Material Real Properties are free and
clear of all Liens, other than Liens permitted pursuant to Section 8.02.

6.13 Subsidiaries; etc. (a) Aleris has no Subsidiaries other than those
Subsidiaries listed on Schedule V (which Schedule identifies the direct owners
of each such Subsidiary on the Restatement Effective Date and their percentage
ownership therein).

(b) Each direct and indirect parent of the German Borrower (which is not a U.S.
Credit Party) is, and at all times shall be, a European Parent Guarantor with no
material assets other than the Pledged Collateral (as defined in the European
Parent Pledge Agreement), except that the Equity Interests of the top European
Parent Guarantor may be owned by one or more U.S. Credit Parties.

(c) Schedule V also sets forth, as of the Restatement Effective Date, (A) the
exact legal name of each Credit Party and the type of organization of such
Credit Party and (B) in the case of U.S. Credit Parties, whether or not such
Credit Party is a registered organization (within the meaning of the UCC), the
jurisdiction of organization of such Credit

 

-92-



--------------------------------------------------------------------------------

Party, the location (within the meaning of the UCC) of such Credit Party, and
the organizational identification number (if any) of such Credit Party.

6.14 Compliance with Statutes, etc. Each of Aleris and each of its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliances as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.15 Investment Company Act. Neither Aleris nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

6.16 Environmental Matters. (a) Subject to subclause (b) hereof, (i) each of
Aleris and each of its Subsidiaries is in compliance with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws; (ii) there are no pending or, to the knowledge of Aleris or
the German Borrower, threatened (in writing) Environmental Claims against Aleris
or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by Aleris or any of its Subsidiaries of any Real
Property formerly owned, leased or operated by Aleris or any of its
Subsidiaries); and (iii) there are no facts, circumstances, conditions or
occurrences (“Conditions”) with respect to the business or operations of Aleris
or any of its Subsidiaries), or any Real Property owned, leased or operated by
Aleris or any of its Subsidiaries (including any Real Property formerly owned,
leased or operated by Aleris or any of its Subsidiaries) that would be
reasonably expected to form the basis of an Environmental Claim against Aleris
or any of its Subsidiaries or any restriction on the use or transferability of
any Real Property owned, leased or operated by Aleris or any of its
Subsidiaries.

(b) Notwithstanding anything to the contrary in this Section 6.16, the
representations and warranties made in this Section 6.16 shall be untrue only if
the effect of any or all Conditions, Environmental Claims and noncompliances of
the types described above would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.17 Employment and Labor Relations. Neither Aleris nor any of its Subsidiaries
is engaged in any unfair labor practice that would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.
There is (i) no unfair labor practice complaint pending against Aleris or any of
its Subsidiaries or, to the knowledge of Aleris or the German Borrower,
threatened in writing against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against Aleris or any of its
Subsidiaries or, to the knowledge of Aleris or the German Borrower, threatened
in writing against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Aleris or any of its Subsidiaries or, to the knowledge
of Aleris or the German Borrower, threatened against Aleris or any of its
Subsidiaries, (iii) no equal employment opportunity charges or other claims of
employment discrimination are pending or, to Aleris’ knowledge, threatened in
writing against Aleris or any of its Subsidiaries and (iv) no wage and hour
department investigation has been made of Aleris

 

-93-



--------------------------------------------------------------------------------

or any of its Subsidiaries, except (with respect to any matter specified in
clauses (i) – (iv) above, either individually or in the aggregate) such as would
not reasonably be expected to have a Material Adverse Effect.

6.18 Intellectual Property, etc. Each of Aleris and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, domain names, service
marks, trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, and has obtained licenses and
other rights of whatever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others which, or the
failure to own or have which, as the case may be, would, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

6.19 Indebtedness. Schedule VI sets forth a true and complete list of all
Indebtedness (including Contingent Obligations) of Aleris and its Subsidiaries
as of the Restatement Effective Date (but excluding the Term Obligations, any
Existing Senior Unsecured Notes, the New Notes and the ABL Loans, the “Existing
Indebtedness”) and which is to remain outstanding after giving effect to the
Transaction, in each case showing the aggregate principal amount thereof and the
name of the respective borrower and any Credit Party or any of its Subsidiaries
which directly or indirectly guarantees such Indebtedness.

6.20 Insurance. Schedule VII sets forth a true and complete listing of all
insurance maintained by Aleris and its Subsidiaries as of the Restatement
Effective Date, with the amounts insured (and any deductibles) set forth
therein.

6.21 Senior Indebtedness. The Term Obligations constitute “Senior Indebtedness”
and “Designated Senior Indebtedness” under and as defined in the New Senior
Subordinated Note Documents.

SECTION 7. Affirmative Covenants. Each Borrower hereby covenants and agrees that
on and after the Restatement Effective Date and until the Total Commitment has
terminated and the Loans and Notes (in each case together with interest
thereon), Fees and all other Term Obligations (other than indemnities described
in Section 11.13 (and similar indemnities described in the other Credit
Documents, in each case) which are not then due and payable) incurred hereunder
and thereunder, are paid in full:

7.01 Information Covenants. Aleris will furnish to the Administrative Agent
(which will promptly furnish such information to the Lenders):

(a) Annual Financial Statements. Within ninety days after the end of each Fiscal
Year, the audited consolidated balance sheet of Aleris and its Subsidiaries and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing and
reasonably acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception or

 

-94-



--------------------------------------------------------------------------------

exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
condition and results of operations of Aleris and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP.

(b) Quarterly Financial Statements. Within forty-five days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, the consolidated balance
sheet of Aleris and its Subsidiaries and related statements of income,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial Officer of Aleris as presenting fairly, in all material
respects, the financial condition and results of operations of Aleris and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes.

(c) Officer’s Certificates. Concurrently with any delivery of financial
statements under Sections 7.01(a) and (b) (or, if earlier, the filing of the
10-Q Report or the 10-K Report), a certificate of a Financial Officer of Aleris
in substantially the form of Exhibit J (i) certifying that no Event of Default
or Default has occurred and, if an Event of Default or Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth, in the case of the financial statements
delivered under Section 7.01(a), (x) Aleris’ calculation of Excess Cash Flow for
such Fiscal Year and (y) a list of names of all Immaterial Subsidiaries (if any)
and including a certification that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all Subsidiaries
listed as Immaterial Subsidiaries in the aggregate comprise less than 5% of
Total Assets of Aleris and its Subsidiaries at the end of the period to which
such financial statements relate and represented (on a contribution basis) less
than 5% of Consolidated EBITDA for the period to which such financial statements
relate.

(d) Accountants’ Certificate. Concurrently with any delivery of financial
statements under Section 7.01(a), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines and may be subject to such conditions
and qualifications as are customary).

(e) Consolidating Statements. Concurrently with any delivery of consolidated
financial statements under Sections 7.01(a) or (b), the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements

(f) Budgets. Within ninety days after the beginning of each Fiscal Year, a
consolidated budget of Aleris and its Subsidiaries in reasonable detail for such
Fiscal Year (including a projected consolidated balance sheet and the related
consolidated statements of projected cash flows and projected income as of the
end of and for such

 

-95-



--------------------------------------------------------------------------------

Fiscal Year), including a summary of the underlying material assumptions with
respect thereto (collectively, the “Budget”), which Budget shall be accompanied
by the statement of a Financial Officer of Aleris to the effect that, to the
best of his knowledge, the Budget is a reasonable estimate for the period
covered thereby.

(g) Collateral. As soon as practicable upon the reasonable request of the
Administrative Agent, certify that there have been no changes to Annexes A
through D, inclusive, and F through I, inclusive, in each case of the
U.S. Security Agreement, Annexes A through G of the U.S. Pledge Agreement and
the corresponding Annexes and Schedules to the European Security Documents, in
each case since the Restatement Effective Date or, if later, since the date of
the most recent certificate delivered pursuant to this Section 7.01(g), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (ii), only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether Aleris and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connection with any such changes.

(h) Other Reports and Filings. Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials publicly filed by Aleris or any Subsidiary with the Securities and
Exchange Commission, or with any national securities exchange, or, after an
initial public offering of shares of Equity Interests of Aleris, distributed by
Aleris to its shareholders generally, as the case may be.

(i) Management Letters. Promptly, a copy of any final “management letter”
received from Aleris’ independent public accountants to the extent such
independent public accountants have consented to the delivery of such management
letter to the Administrative Agent upon the request of Aleris.

(j) PATRIOT Act Information. Promptly following the Administrative Agent’s
request therefor, all documentation and other information that the
Administrative Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including USA
PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”).

(k) Other Information. As promptly as reasonably practicable from time to time
following the Administrative Agent’s request therefor, such other information
regarding the operations, business affairs and financial condition of Aleris or
any of its Subsidiaries, or compliance with the terms of any Credit Document, as
the Administrative Agent may reasonably request (on behalf of itself or any
Lender).

Notwithstanding the foregoing, the obligations in Sections 7.01(a) or (b) may be
satisfied with respect to financial information of Aleris and its Subsidiaries
by furnishing (A) the applicable financial statements of Holdings (or any direct
or indirect parent of Holdings) or (B) Aleris’ or Holdings’ (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as

 

-96-



--------------------------------------------------------------------------------

applicable, filed with the Securities and Exchange Commission; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to Aleris and its Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 7.01(a), such materials are
accompanied by a report and opinion of Ernst & Young LLP or other independent
public accountants of recognized national standing and reasonably acceptable to
the Administrative Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

Documents required to be delivered pursuant to Sections 7.01(a), (b) or (h) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Aleris posts such documents, or provides a
link thereto on Aleris’ website on the Internet or (ii) on which such documents
are posted on Aleris’ behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (1) upon written request by the
Administrative Agent, Aleris shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (2) Aleris shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
Aleris shall be required to provide paper copies of the compliance certificates
required by Section 7.01(c) to the Administrative Agent.

The financial statements required to be delivered pursuant to Section 7.01(b)
with respect to the first Fiscal Quarter after the Restatement Effective Date
shall not be required to contain all purchase accounting adjustments relating to
the Transaction to the extent it is not practicable to include any such
adjustments in such financial statements.

7.02 Notice of Material Events. Aleris will furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of Aleris
obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Aleris or any of its Subsidiaries as to which an adverse determination
is reasonably probable and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

 

-97-



--------------------------------------------------------------------------------

(c) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where any material Collateral is located;

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect; and

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 7.02 shall be accompanied by a
statement of a Responsible Officer of Aleris setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

7.03 Existence; Franchises. Aleris will, and will cause each of its Subsidiaries
to, do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits (except as such would
otherwise reasonably expire, be abandoned or permitted to lapse in the ordinary
course of business), necessary or desirable in the normal conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except (i) other than with
respect to a Borrower’s existence, to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 8.03.

7.04 Performance of Obligations. Aleris will, and will cause each of its
Subsidiaries to, pay or discharge all material tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Credit Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

7.05 Maintenance of Properties. Aleris will, and will cause each of its
Subsidiaries to (i) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (ii) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

7.06 Books and Records; Inspection Rights. Aleris will, and will cause each of
its Subsidiaries to, (i) keep proper books of record and account in accordance
with GAAP in

 

-98-



--------------------------------------------------------------------------------

which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent), upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested.

7.07 Compliance with Laws. Aleris will, and will cause each of its Subsidiaries
to, comply in all material respects with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

7.08 Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in Section 6.08.

7.09 Insurance. (a) Aleris will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks, as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations (after giving effect to any self-insurance reasonable
and customary for similarly situated companies). Aleris will furnish to the
Administrative Agent, upon request, information in reasonable detail as to the
insurance so maintained.

(b) Aleris will, and will cause each of the other Credit Parties to, at all
times keep the Collateral insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (i) shall be endorsed to the Collateral Agent’s reasonable
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured) and (ii) shall state that such insurance policies shall not be canceled
without at least 30 days’ prior written notice thereof by the respective insurer
to the Collateral Agent (or at least 10 days’ prior written notice in the case
of non-payment of premium).

(c) If Aleris or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 7.09, or if Aleris or any of its Subsidiaries shall
fail to so endorse all policies or certificates with respect thereto, the
Administrative Agent shall have the right, upon 10 days’ prior notice to Aleris
(but shall be under no obligation), to procure such insurance and Aleris agrees
to reimburse the Administrative Agent for all reasonable costs and expenses of
procuring and maintaining such insurance.

7.10 New Subsidiaries; Additional Security; Further Assurances; etc. (a) Subject
to applicable law and the provisions of this Section 7.10, Aleris shall, and
shall cause each of the Credit Parties to, cause (i) each of its Wholly-Owned
Subsidiaries (other than (1) any Immaterial Subsidiary (except as otherwise
provided in paragraph (e) of this Section 7.10), (2) any Unrestricted
Subsidiary, (3) any Subsidiary organized under the laws of Canada and (4) any
Subsidiary of the Swiss CE) formed or acquired after the date of this Agreement
in accordance

 

-99-



--------------------------------------------------------------------------------

with the terms of this Agreement or that is required to become a Guarantor
pursuant to Section 8.08 and (ii) any such Subsidiary that was an Immaterial
Subsidiary but, as of the end of the most recently ended Fiscal Quarter has
ceased to qualify as an Immaterial Subsidiary, to become a Guarantor as promptly
thereafter as reasonably practicable by executing a Joinder Agreement in
substantially the form set forth as Exhibit O hereto (the “Joinder Agreement”).
Upon execution and delivery thereof, each party to a Joinder Agreement (i) shall
automatically become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Credit
Documents and (ii) will simultaneously therewith or as soon as practicable
thereafter grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders and each other Secured Creditor at such
time party to or benefiting from the Intercreditor Agreement or the Security
Documents, any property of such Credit Party which constitutes Collateral, on
such terms as may be required pursuant to the terms of the Security Documents
and in such priority as may be required pursuant to the terms of the
Intercreditor Agreement, in each case to the extent required by the terms of
this Section 7.10 and subject to any limitations set forth in the Security
Documents.

(b) Aleris will, and will cause each of the Credit Parties to, cause (i) 100%
(or such lesser percentage held by Aleris or such other Credit Party) of the
issued and outstanding Equity Interests of each of its Domestic Subsidiaries,
other than any Domestic Subsidiary taxed as a partnership for federal income tax
purposes that holds Equity Interests of a Foreign Subsidiary whose Equity
Interests are pledged pursuant to clause (ii) below or any Domestic Subsidiary
which is a Subsidiary of any Foreign Subsidiary, (ii) 65% (or such lesser
percentage held by Aleris or such other Credit Party) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% (or such lesser percentage held by Aleris or
such other Credit Party) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by Aleris or any of the Credit Parties
which is a Domestic Subsidiary and (iii) 100% (or such lesser percentage held by
Aleris or such other Credit Party) of the issued and outstanding Equity
Interests of each of its Foreign Subsidiaries held by a European Credit Party,
to be subject at all times to a first priority perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Credit
Documents or other security documents as the Administrative Agent shall
reasonably request; provided, however this paragraph (b) shall not require
Aleris or any of its Subsidiaries to grant a security interest in (i) any Equity
Interests of a Subsidiary to the extent a pledge of such Equity Interests in
favor of the Administrative Agent or to secure any debt securities of Aleris or
any of its Subsidiaries that would be entitled to such a security interest would
require separate financial statements of a Subsidiary to be filed with the
Securities and Exchange Commission (or any other government agency) under Rule
3-10 or Rule 3-16 of Regulation S-X under the Securities Act (or any successor
thereto) or any other law, rule or regulation, (ii) the Equity Interests of any
Unrestricted Subsidiary or (iii) any interests in joint ventures and non-Wholly
Owned Subsidiaries to the extent the same cannot be pledged without the consent
of one or more third parties.

(c) Without limiting the foregoing, Aleris will, and will cause each of the
Credit Parties to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture

 

-100-



--------------------------------------------------------------------------------

filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 5, including opinions of counsel, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Credit Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Security
Documents, all at the expense of the Credit Parties; provided that, in no event
will Aleris or any of its Subsidiaries be required to take any action, other
than using its commercially reasonable efforts, to obtain consents from third
parties with respect to its compliance with this Section 7.10(c).

(d) Subject to the limitations set forth or referred to in this Section 7.10, if
any material assets (including any real property or improvements thereto or any
interest therein) are acquired by Aleris or any Credit Party after the
Restatement Effective Date (other than assets constituting Collateral under the
Security Documents that become subject to the Lien in favor of the
Administrative Agent upon acquisition thereof), Aleris will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, Aleris will cause such assets to
be subjected to a Lien securing the Term Obligations of such Credit Party and
will take, and cause the Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section 7.10, all at the expense of the Credit Parties.

(e) If, at any time and from time to time after the Restatement Effective Date,
Subsidiaries that are not Credit Parties because they are Immaterial
Subsidiaries comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended Fiscal Quarter or more than 5.0% of Consolidated
EBITDA of Aleris and the Restricted Subsidiaries for the most recently ended
Test Period, then Aleris shall, not later than 45 days after the date by which
financial statements for such Fiscal Quarter are required to be delivered
pursuant to this Agreement, cause one or more such Subsidiaries to become
additional Credit Parties (notwithstanding that such Subsidiaries are,
individually, Immaterial Subsidiaries) such that the foregoing condition ceases
to be true.

(f) Notwithstanding anything to the contrary in this Section 7.10, real property
required to be mortgaged under this Section 7.10 shall be limited to real
property that is owned in fee by a Credit Party having a fair market value at
the time of the acquisition thereof of $2,500,000 or more (provided that the
cost of perfecting such Lien is not unreasonable in relation to the benefits to
the Lenders of the security afforded thereby in the Administrative Agent’s
reasonable judgment after consultation with Aleris).

(g) Notwithstanding anything to the contrary contained in this Agreement,
neither Aleris nor any Subsidiary of Aleris shall be required to:

(i) execute and deliver any Joinder Agreement, Guaranty or any other document or
grant a Lien in any Equity Interests or other property held by it if such action
(w) is restricted or prohibited by general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, “thin capitalization”
rules or similar principles, (x) would result in adverse tax consequences,
(v) is not within the legal capacity of Aleris or such Subsidiary or would
conflict with the fiduciary duties of its directors or contravene any legal
prohibition or result in

 

-101-



--------------------------------------------------------------------------------

personal or criminal liability on the part of any officer or (z) for reasons of
cost, legal limitations or other matters is unreasonably burdensome in relation
to the benefits to the Secured Creditors of Aleris or such Subsidiary’s guaranty
or security;

(ii) pledge as Collateral any assets excluded therefrom pursuant to the relevant
Security Documents; or

(iii) to the extent it is a Foreign Subsidiary (other than the Luxco Guarantor)
or a Domestic Subsidiary of a Foreign Subsidiary, guarantee the Term Obligations
of any U.S. Credit Party.

(h) If the Administrative Agent, the Collateral Agent or the Required Lenders
reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of any Real Property of Aleris and its
Subsidiaries constituting Collateral, the Administrative Agent or the Collateral
Agent will, at the expense of Aleris, obtain appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent.

7.11 Designated Senior Indebtedness. Aleris hereby designates the Term
Obligations to be Designated Senior Indebtedness under the New Senior
Subordinated Note Indenture.

SECTION 8. Negative Covenants. Each Borrower hereby covenants and agrees that on
and after the Restatement Effective Date and until the Total Commitment and the
Loans and Notes (in each case, together with interest thereon), Fees and all
other Term Obligations (other than any indemnities described in Section 11.13
and similar indemnities in the other Credit Documents, in each case which are
not then due and payable) incurred hereunder and thereunder, are paid in full:

8.01 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock. (a) Aleris will not and will not permit any Restricted
Subsidiary to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness), and Aleris will not issue any
shares of Disqualified Stock and will not permit any Restricted Subsidiary to
issue any shares of Disqualified Stock or Preferred Stock; provided that Aleris
may incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock or issue
shares of Preferred Stock, if the Fixed Charge Coverage Ratio on a consolidated
basis for Aleris and its Restricted Subsidiaries’ most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued would have been at least
2.00 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been

 

-102-



--------------------------------------------------------------------------------

incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of the proceeds therefrom had occurred at the
beginning of such four quarter period; provided that the amount of Indebtedness
(including Acquired Indebtedness), Disqualified Stock and Preferred Stock that
may be incurred or issued, as applicable, pursuant to the foregoing by
Restricted Subsidiaries that are not U.S. Subsidiary Guarantors shall not exceed
$125,000,000 at any one time outstanding.

(b) The limitations set forth in paragraph (a) of this Section 8.01 shall not
apply to any of the following items (collectively, “Permitted Debt”):

(i) Indebtedness incurred pursuant to the ABL Credit Agreement by Aleris or any
Restricted Subsidiary (other than the German Borrower and its Subsidiaries);
provided that immediately after giving effect to any such incurrence, the
aggregate principal amount of all Indebtedness incurred under this clause
(i) and then outstanding does not exceed $50,000,000 plus the greater of
(A) $850,000,000 and (B) the sum of (x) 85% of the net book value of the
accounts receivable of Aleris and its Restricted Subsidiaries and (y) the lesser
of 75% of the net book value or 85% of the net orderly liquidation value of the
inventory of Aleris and its Restricted Subsidiaries;

(ii) the Term Obligations;

(iii) the incurrence by Aleris and any U.S. Subsidiary Guarantor of Indebtedness
represented by the New Senior Notes issued on the Restatement Effective Date and
the guarantees thereof and the exchange notes and related exchange guarantees to
be issued in exchange for the New Senior Notes pursuant to the Registration
Rights Agreement (other than any Additional Senior Notes (as defined in the New
Senior Notes Indenture));

(iv) the incurrence by the Borrowers and any U.S. Subsidiary Guarantor of
Indebtedness represented by the New Senior Subordinated Notes issued on the
Restatement Effective Date (including any guarantees thereof) and the exchange
notes and related exchange guarantees to be issued in exchange for the New
Senior Subordinated Notes pursuant to the Registration Rights Agreement (other
than any Additional Senior Subordinated Notes (as defined in the New Senior
Subordinated Notes Indenture));

(v) Indebtedness existing on the date hereof and set forth in Schedule VI;

(vi) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by Aleris or any of the Restricted Subsidiaries, to
finance the development, construction, purchase, lease (other than the lease,
pursuant to Sale and Lease-Back Transactions, of property (real or personal),
equipment or other fixed or capital assets owned by Aleris or any Restricted
Subsidiary as of the Restatement Effective Date or acquired by Aleris or any
Restricted Subsidiary after the Restatement Effective Date in exchange for, or
with the proceeds of the sale of, such assets owned by Aleris or any Restricted
Subsidiary as of the Restatement Effective Date), repairs, additions or
improvement of property (real or personal), equipment or other fixed or

 

-103-



--------------------------------------------------------------------------------

capital assets that are used or useful in a Similar Business, whether through
the direct purchase of assets or the Capital Stock of any Person owning such
assets and any Refinancing Indebtedness incurred to refund, replace or refinance
any Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to
this clause (vi) ; provided that the aggregate amount of Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause
(vi) (including any such Refinancing Indebtedness) does not exceed the greater
of (x) $175,000,000 and (y) 5.5% of Total Assets at any one time outstanding;

(vii) Indebtedness incurred by Aleris or any Restricted Subsidiary constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including letters of credit in respect of workers’
compensation claims, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within thirty days following such drawing or
incurrence;

(viii) Indebtedness arising from agreements of Aleris or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or subsidiary for the purpose of financing such acquisition;
provided that (A) such Indebtedness is not reflected on the balance sheet of
Aleris or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet shall not be deemed to be reflected on such balance sheet for purposes of
this clause (A)) and (B) the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by Aleris and the Restricted Subsidiaries in connection with
such disposition;

(ix) Indebtedness of Aleris to a Restricted Subsidiary; provided that any such
Indebtedness owing to a Restricted Subsidiary that is not a Guarantor is
subordinated in right of payment to the Term Obligations; provided, further,
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
Aleris or another Restricted Subsidiary) shall be deemed, in each case, to be an
incurrence of such Indebtedness;

(x) Indebtedness of a Restricted Subsidiary to Aleris or another Restricted
Subsidiary; provided that if a Credit Party incurs such Indebtedness to a
Restricted Subsidiary that is not a Credit Party such Indebtedness is
subordinated in right of payment to the obligations of such Credit Party
hereunder or under its Guaranty, as applicable; provided, further, that any
subsequent issuance or transfer of Capital Stock or any other event that results
in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
subsequent transfer of any such Indebtedness (except to Aleris or

 

-104-



--------------------------------------------------------------------------------

another Restricted Subsidiary) shall be deemed, in each case, to be an
incurrence of such Indebtedness;

(xi) shares of Preferred Stock of a Restricted Subsidiary issued to Aleris or
another Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to Aleris or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of such
shares of Preferred Stock;

(xii) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting: (A) interest rate risk with
respect to any Indebtedness that is permitted under this Agreement to be
outstanding, (B) exchange rate risk with respect to any currency exchange or
(C) commodity pricing risk with respect to any commodity;

(xiii) obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and completion guarantees and similar
obligations provided by Aleris or any Restricted Subsidiary in the ordinary
course of business;

(xiv) (A) any guarantee by Aleris or a Restricted Subsidiary of Indebtedness or
other obligations of any Restricted Subsidiary, so long as the incurrence of
such Indebtedness by such Restricted Subsidiary is permitted under the terms of
this Agreement or (B) any guarantee by a Restricted Subsidiary of Indebtedness
of Aleris permitted to be incurred under the terms of this Agreement; provided
that such guarantee is incurred in accordance with Section 8.08;

(xv) the incurrence by Aleris or any Restricted Subsidiary of Indebtedness,
Disqualified Stock or Preferred Stock that serves to extend, replace, refund,
refinance, renew or defease any Indebtedness, Disqualified Stock or Preferred
Stock incurred as permitted under paragraph (a) of this Section 8.01 and clauses
(iii), (iv) and (v) above, this clause (xv) and clauses (xvi) and (xxii)(B) of
this paragraph (b) or any Indebtedness, Disqualified Stock or Preferred Stock
issued to so extend, replace, refund, refinance, renew or defease such
Indebtedness, Disqualified Stock or Preferred Stock including additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay premiums and
fees in connection therewith (the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness
(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being extended, replaced, refunded, refinanced, renewed or defeased, (B) to the
extent such Refinancing Indebtedness extends, replaces, refunds, refinances,
renews or defeases (1) Indebtedness subordinated to the Obligations or the
Guaranty of any Guarantor, such Refinancing Indebtedness is subordinated to the
Obligations or such Guaranty at least to the same extent as the Indebtedness
being extended, replaced, refunded, refinanced, renewed or defeased or
(2) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or

 

-105-



--------------------------------------------------------------------------------

Preferred Stock, respectively, and (C) shall not include (1) Indebtedness,
Disqualified Stock or Preferred Stock of a Subsidiary that is not a Guarantor
that refinances Indebtedness, Disqualified Stock or Preferred Stock of Aleris,
(2) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary that is
not a Guarantor that refinances Indebtedness, Disqualified Stock or Preferred
Stock of a Guarantor or (3) Indebtedness, Disqualified Stock or Preferred Stock
of Aleris or a Restricted Subsidiary that refinances Indebtedness, Disqualified
Stock or Preferred Stock of an Unrestricted Subsidiary;

(xvi) Indebtedness, Disqualified Stock or Preferred Stock (x) of Aleris or any
of its Restricted Subsidiaries incurred to finance the acquisition of any Person
or assets or (y) of Persons that are acquired by Aleris or any Restricted
Subsidiary or merged into Aleris or a Restricted Subsidiary, in each case in
accordance with the terms of this Agreement; provided that either (A) after
giving effect to such acquisition or merger, either (1) Aleris would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in paragraph (a) of this
Section 8.01; or (2) the Fixed Charge Coverage Ratio of Aleris and the
Restricted Subsidiaries on a consolidated basis is greater than such ratio
immediately prior to such acquisition or merger; or (B) such Indebtedness,
Disqualified Stock or Preferred Stock (1) is not Secured Indebtedness and is
Subordinated Indebtedness with subordination terms no more favorable to the
holders thereof than the subordination terms set forth in the indenture
governing the New Senior Subordinated Notes as in effect on the Restatement
Effective Date, (2) is not incurred while a Default exists and no Default or
Event of Default shall result therefrom, (3) does not mature (and is not
mandatorily redeemable in the case of Disqualified Stock or Preferred Stock) and
does not require any payment of principal prior to Final Maturity Date, (4) is
incurred by Aleris or a U.S. Subsidiary Guarantor and (5) in the case of clause
(y) above only, is not incurred in contemplation of such acquisition or merger;

(xvii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(xviii) Indebtedness of Aleris or any Restricted Subsidiary supported by a
letter of credit issued pursuant to the ABL Credit Agreement, in a principal
amount not in excess of the stated amount of such letter of credit;

(xix) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary incurred to finance or assumed in connection with an acquisition
consummated in accordance with the terms of this Agreement and any Refinancing
Indebtedness incurred to refund, replace or refinance any Indebtedness,
Disqualified Stock or Preferred Stock incurred pursuant to this clause
(xix) which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant to this
clause (xix) and then outstanding (including any such Refinancing Indebtedness),
does not exceed $50,000,000 (it being understood that any Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause

 

-106-



--------------------------------------------------------------------------------

(xix) shall cease to be deemed incurred or outstanding for purposes of this
clause (xix) but shall be deemed incurred pursuant to paragraph (a) of this
Section 8.01 from and after the first date on which Aleris or such Restricted
Subsidiary could have incurred such Indebtedness, Disqualified Stock or
Preferred Stock pursuant to paragraph (a) of this Section 8.01 without reliance
on this clause (xix));

(xx) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(xx) and then outstanding, does not exceed the greater of (x) $75,000,000 and
(y) 4.0% of Foreign Subsidiary Total Assets (it being understood that any
Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant to this
clause (xx) shall cease to be deemed incurred or outstanding for purposes of
this clause (xx) but shall be deemed incurred pursuant to paragraph (a) of this
Section 8.01 from and after the first date on which Aleris or such Restricted
Subsidiary could have incurred such Indebtedness, Disqualified Stock or
Preferred Stock pursuant to paragraph (a) of this Section 8.01 without reliance
on this clause (xx));

(xxi) Indebtedness issued by Aleris or any Restricted Subsidiary to current or
former employees, directors, managers and consultants thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of Aleris or any direct or indirect parent
company of Aleris to the extent described in Section 8.04(b)(iv);

(xxii) Indebtedness, Disqualified Stock and Preferred Stock of Aleris or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which, when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause
(xxii) and then outstanding, does not at any one time outstanding exceed the sum
of (A) $150,000,000 (it being understood that any Indebtedness, Disqualified
Stock and Preferred Stock incurred pursuant to this clause (xxii)(A) shall cease
to be deemed incurred or outstanding for purposes of this clause (xxii)(A) but
shall be deemed incurred pursuant to paragraph (a) of this Section 8.01 from and
after the first date on which Aleris or such Restricted Subsidiary could have
incurred such Indebtedness, Disqualified Stock or Preferred Stock pursuant to
paragraph (a) of this Section 8.01 without reliance on this clause (xxii)(A)),
plus (B) 100% of the net cash proceeds received by Aleris since after the
Restatement Effective Date from the issue or sale of Equity Interests of Aleris
or cash contributed to the capital of Aleris (in each case, other than proceeds
of Disqualified Stock or sales of Equity Interests to Aleris or any of its
subsidiaries) as determined in accordance with Sections 8.04(a)(iii)(B) and
(a)(iii)(C) to the extent such net cash proceeds or cash have not been applied
pursuant to such clauses to make Restricted Payments or to make other
investments, payments or exchanges pursuant to Section 8.04(b) or to make
Permitted Investments (other than Permitted Investments specified in clauses
(a) and (c) of the definition thereof); and

(xxiii) Attributable Debt incurred by Aleris or any Restricted Subsidiary
pursuant to Sale and Lease-Back Transactions of property (real or personal),
equipment or other fixed or capital assets owned by Aleris or any Restricted
Subsidiary as of the Restatement

 

-107-



--------------------------------------------------------------------------------

Effective Date or acquired by Aleris or any Restricted Subsidiary after the
Restatement Effective Date in exchange for, or with the proceeds of the sale of,
such assets owned by Aleris or any Restricted Subsidiary as of the Restatement
Effective Date and any Refinancing Indebtedness incurred to refund, replace or
refinance any Indebtedness, Disqualified Stock or Preferred Stock incurred
pursuant to this clause (xxiii); provided that the aggregate amount of
Attributable Debt incurred under this clause (xxiii) (including any such
Refinancing Indebtedness) does not exceed $50,000,000.

(c) Notwithstanding the foregoing, Indebtedness of the German Borrower and its
Subsidiaries permitted pursuant to Section 8.01(a) and clauses (vi), (xvi),
(xix), (xx), (xxii) and (xxiii) of Section 8.01(b) shall not exceed $50,000,000
at any time outstanding.

(d) Notwithstanding anything to the contrary contained in this Agreement,
Investments specified in clause (a) of the definition of “Permitted Investments”
and intercompany loans permitted in clauses (ix) and (x) of Section 8.01(b)
among Aleris and its Restricted Subsidiaries (collectively, the “Intercompany
Investments”) shall be subject to the restrictions that the aggregate principal
amount of all Intercompany Investments made by the U.S. Credit Parties and their
Domestic Subsidiaries to Foreign Subsidiaries (other than the Luxco Guarantor)
shall not exceed $50,000,000 in any Fiscal Year (determined without regard to
any write-downs or write-offs thereof).

(e) For purposes of determining compliance with this Section 8.01, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock meets the
criteria of more than one of the categories of Permitted Debt described in
clauses (i) through (xxiii) of paragraph (b) of this Section 8.01 or is entitled
to be incurred pursuant to paragraph (a) of this Section 8.01, Aleris, in its
sole discretion, shall classify or reclassify, or later divide, classify or
reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) and shall only be required to include the amount and type
of such Indebtedness, Disqualified Stock or Preferred Stock in one or more of
the above clauses; provided that all Indebtedness outstanding under the ABL
Credit Agreement and the term loan facility provided for herein on the
Restatement Effective Date shall be deemed to have been incurred on such date in
reliance on the exception in clauses (i) and (ii) of the definition of
“Permitted Debt”.

(f) The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness, Disqualified Stock or Preferred
Stock shall not be deemed to be an incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 8.01.

(g) For purposes of determining compliance with any U.S. Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed or
incurred (as determined by Aleris), in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable U.S. Dollar-denominated restriction to be
exceeded if calculated at the relevant currency

 

-108-



--------------------------------------------------------------------------------

exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such U.S. Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased.

(h) The principal amount of any Indebtedness incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness, if incurred in a
different currency from the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

8.02 Limitations on Liens. Aleris will not and will not permit any of the Credit
Parties to, directly or indirectly, create, incur, assume or suffer to exist any
Lien (the “Initial Lien”) that secures obligations under any Indebtedness on any
asset or property of Aleris or any Credit Party now owned or hereafter acquired,
or any income or profits therefrom, or assign or convey any right to receive
income therefrom, except:

(a) in the case of the Fixed Assets, any Initial Lien if (i) such Initial Lien
expressly ranks junior to the first priority security interest intended to be
created in favor of the Collateral Agent for the benefit of the Term Secured
Parties pursuant to the Security Documents (provided that the terms of such
junior interest shall be no more favorable to the beneficiaries thereof than the
terms contained in the Intercreditor Agreement) or (ii) such Initial Lien is a
Permitted Collateral Lien; and

(b) in the case of any other asset or property, any Initial Lien if (i) such
Initial Lien expressly ranks junior to the second priority security interest
intended to be created in favor of the Collateral Agent for the benefit of the
Term Secured Parties pursuant to the Security Documents (provided that the terms
of such junior interest shall be no more favorable to the beneficiaries thereof
than the terms contained in the Intercreditor Agreement with respect to junior
liens) or (ii) such Initial Lien is a Permitted Lien.

8.03 Merger, Consolidation or Sale of All or Substantially All Assets. (a) No
Borrower shall consolidate or merge with or into or wind up into (whether or not
such Borrower is the surviving entity), or sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of its properties or assets, in
one or more related transactions, to any Person unless:

(i) such Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is (x) in the case of the U.S. Borrower, a corporation
organized or existing under the laws of the United States of America, any state
thereof, the District of Columbia, or any territory thereof and (y) in the case
of the German Borrower, a company with limited liability organized or existing
under the laws of Germany (such Borrower or such Person, as the case may be,
being herein called the “Successor Borrower”);

 

-109-



--------------------------------------------------------------------------------

(ii) the relevant Successor Borrower, if other than the relevant Borrower,
expressly assumes all the obligations of such Borrower under this Agreement and
the other Credit Documents pursuant to supplements to the Credit Documents or
other documents or instruments in form reasonably satisfactory to the
Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;

(iv) in the case of any such transaction involving Aleris, immediately after
giving pro forma effect to such transaction, as if such transaction had occurred
at the beginning of the applicable Test Period, (A) Aleris (or the relevant
Successor Borrower) would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 8.01(a) or (B) the Fixed Charge Coverage Ratio for Aleris (or the
relevant Successor Borrower) and the Restricted Subsidiaries on a consolidated
basis would be greater than such ratio for Aleris and the Restricted
Subsidiaries immediately prior to such transaction;

(v) each Guarantor which has guaranteed the obligations of the relevant
Borrower, unless it is the other party to the transactions described above (in
which case clause (i)(B) of paragraph (c) of this Section 8.03 shall apply)
shall have by supplement to the Credit Documents confirmed that its Guaranty of
the Term Obligations shall apply to such Person’s obligations under the Credit
Documents and the Loans; and

(vi) Aleris shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such supplements to the Credit Documents, if any, comply
with this Agreement and the other Credit Documents.

(b) The relevant Successor Borrower shall succeed to, and be substituted for,
the relevant Borrower under this Agreement and the other Credit Documents and,
except in the case of a lease transaction, the relevant predecessor Borrower
will be released from its obligations hereunder and thereunder. Notwithstanding
clauses (iii) and (iv) of paragraph (a) of this Section 8.03, (i) any Restricted
Subsidiary (other than the German Borrower) may consolidate with, merge into or
transfer all or part of its properties and assets to, Aleris, and (ii) Aleris
may merge with an Affiliate of Aleris incorporated solely for the purpose of
reincorporating Aleris in another state of the United States of America so long
as the amount of Indebtedness of Aleris and the Restricted Subsidiaries is not
increased thereby.

(c) Subject to Section 11.12(b), Aleris shall not permit any Guarantor to
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:

(i) (A) such Guarantor is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is (x) in the case of a U.S. Subsidiary Guarantor, a
corporation organized or existing under the laws of the United States of
America, any state thereof, the District of

 

-110-



--------------------------------------------------------------------------------

Columbia, or any territory thereof, (y) in the case of the Luxco Guarantor, a
company with limited liability organized or existing under the laws of
Luxembourg and (z) in the case of a European Credit Party, a company organized
or existing under the laws of jurisdiction of the predecessor European Credit
Party (each such Guarantor or each such Person, as the case may be, being herein
called the “Successor Person”), (B) the Successor Person, if other than such
Guarantor, expressly assumes all the obligations of such Guarantor under such
Guarantor’s Guaranty and the other Credit Documents, pursuant to a Joinder
Agreement and supplements to the Credit Documents or other documents or
instruments in form reasonably satisfactory to the Administrative Agent,
(C) immediately after such transaction, no Default or Event of Default exists
and (D) Aleris shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such Joinder Agreement and supplements, if any, comply
with this Agreement and the other Credit Documents; or

(ii) the transaction is made in compliance with Section 4.02(c).

(d) The Successor Person shall succeed to, and be substituted for, such
Guarantor under such Guarantor’s Guaranty and the other Credit Documents and,
except in the case of a lease transaction, such Guarantor will be released from
its obligations thereunder. Notwithstanding the foregoing, (i) any U.S.
Subsidiary Guarantor may merge into or transfer all or part of its properties
and assets to another U.S. Subsidiary Guarantor or the U.S. Borrower and
(ii) any European Subsidiary Guarantor may merge into or transfer all or part of
its properties and assets to another European Subsidiary Guarantor or the German
Borrower.

(e) Notwithstanding the foregoing, the Merger shall be permitted without
compliance with this Section 8.03.

(f) For purposes of this Section 8.03, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of Aleris which properties and assets, if
held by Aleris instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of Aleris and its Subsidiaries on
a consolidated basis, shall be deemed to be the transfer of all or substantially
all of the properties and assets of Aleris.

8.04 Limitation on Restricted Payments. (a) Aleris shall not and shall not
permit any Restricted Subsidiary to, directly or indirectly (w) declare or pay
any dividend or make any distribution on account of Aleris’ or any Restricted
Subsidiary’s Equity Interests, including any dividend or distribution payable in
connection with any merger or consolidation, other than (A) dividends or
distributions by Aleris payable in Equity Interests (other than Disqualified
Stock) of Aleris or in options, warrants or other rights to purchase such Equity
Interests (other than Disqualified Stock) or (B) dividends or distributions by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary other than a Wholly-Owned Subsidiary of Aleris, Aleris or
a Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution in accordance with its Equity Interests in such class or series of
securities, (x) purchase, redeem, defease or otherwise acquire or retire for
value any Equity

 

-111-



--------------------------------------------------------------------------------

Interests of Aleris or any direct or indirect parent of Aleris, including in
connection with any merger or consolidation, (y) make any principal payment on,
or redeem, repurchase, defease or otherwise acquire or retire for value in each
case, prior to any scheduled repayment, sinking fund payment or maturity, any
Subordinated Indebtedness other than (A) Indebtedness permitted under clauses
(ix) and (x) of Section 8.01(b) or (B) the purchase, repurchase or other
acquisition of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition or
(z) make any Restricted Investment (all such payments and other actions set
forth in clauses (w) through (z) above being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

(i) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(ii) immediately after giving effect to such transaction on a pro forma basis,
Aleris could incur $1.00 of additional Indebtedness under Section 8.01(a); and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Aleris and the Restricted Subsidiaries after the
Restatement Effective Date pursuant to paragraph (a) of this Section 8.04 or
clauses (i), (ii) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (B) thereof only), (vi)(C), (viii) and (xii) of
paragraph (b) of this Section 8.04 (and excluding, for the avoidance of doubt,
all other Restricted Payments made pursuant to paragraph (b) of this
Section 8.04), is less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of Aleris for the period (taken as one
accounting period) from the first day of the Fiscal Quarter in which the
Restatement Effective Date occurs to the end of the most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment, or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit, plus

(B) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by Aleris, of marketable securities or other property
received by Aleris after the Restatement Effective Date (less the amount of such
net cash proceeds to the extent such amount has been relied upon to permit the
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
pursuant to Section 8.01(b)(xxiii)(B)) from the issue or sale of (x) (1) Equity
Interests of Aleris, including Retired Capital Stock, but excluding cash
proceeds and the fair market value, as determined in good faith by Aleris, of
marketable securities or other property received from the sale of (I) Equity
Interests to any future, present or former employees, directors, managers or
consultants of Aleris, any direct or indirect parent company of Aleris or any of
Aleris’ Subsidiaries after the Restatement Effective Date to the extent such
amounts have been applied to Restricted Payments made in accordance with clause
(iv) of paragraph (b) of this Section 8.04 and (II) Designated Preferred Stock,
and (2) to the extent actually contributed to Aleris, Equity Interests of
Aleris’ direct or indirect parent

 

-112-



--------------------------------------------------------------------------------

companies (excluding contributions of the proceeds from the sale of Designated
Preferred Stock of such companies or contributions to the extent such amounts
have been applied to Restricted Payments made in accordance with clause (iv) of
paragraph (b) of this Section 8.04) or (y) debt securities of Aleris that have
been converted into or exchanged for such Equity Interests of Aleris; provided
that this clause (B) shall not include the proceeds from (I) Refunding Capital
Stock, (II) Equity Interests of Aleris or debt securities of Aleris that have
been converted into or exchanged for Equity Interests of Aleris sold to a
Restricted Subsidiary or Aleris, as the case may be, (III) Disqualified Stock or
debt securities that have been converted into or exchanged for Disqualified
Stock or (IV) Excluded Contributions, plus

(C) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by Aleris, of marketable securities or other property
contributed to the capital of Aleris after the Restatement Effective Date (less
the amount of such net cash proceeds to the extent such amount has been relied
upon to permit the incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock pursuant to Section 8.01(b)(xxii)(B)) (other than by a
Restricted Subsidiary and other than by any Excluded Contributions), plus

(D) to the extent not already included in Consolidated Net Income, 100% of the
aggregate amount received in cash and the fair market value, as determined in
good faith by Aleris, of marketable securities or other property received after
the Restatement Effective Date by means of (1) the sale or other disposition
(other than to Aleris or a Restricted Subsidiary) of Restricted Investments made
by Aleris or any Restricted Subsidiary and repurchases and redemptions of such
Restricted Investments from Aleris or any Restricted Subsidiary and repayments
to Aleris or a Restricted Subsidiary of loans or advances that constitute
Restricted Investments or (2) the sale (other than to Aleris or a Restricted
Subsidiary) of the Capital Stock of an Unrestricted Subsidiary or a distribution
from an Unrestricted Subsidiary (other than in each case to the extent the
Investment in such Unrestricted Subsidiary was made by Aleris or a Restricted
Subsidiary pursuant to clauses (ix) or (xiii) of paragraph (b) of this
Section 8.04 or to the extent such Investment constituted a Permitted
Investment) or a dividend from an Unrestricted Subsidiary, plus

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Restatement Effective Date, the fair market
value of the Investment in such Unrestricted Subsidiary, as determined by Aleris
in good faith or if, in the case of an Unrestricted Subsidiary, such fair market
value may exceed $100,000,000, in writing by an Independent Financial Advisor,
at the time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary, other than an Unrestricted Subsidiary to the extent the Investment
in such Unrestricted Subsidiary was made by Aleris or a Restricted Subsidiary
pursuant to clauses (ix) or (xiii) of paragraph (b) of this Section 8.04 or to
the extent such Investment constituted a Permitted Investment.

 

-113-



--------------------------------------------------------------------------------

(b) The provisions of paragraph (a) of this Section 8.04 shall not prohibit:

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(ii) (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of
Aleris or any Equity Interests of any direct or indirect parent company of
Aleris, in exchange for, or out of the proceeds of the substantially concurrent
sale (other than to a Restricted Subsidiary) of, Equity Interests of Aleris (in
each case, other than any Disqualified Stock) (“Refunding Capital Stock”) and
(B) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this paragraph (b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent company of Aleris) in an aggregate amount per year
no greater than the aggregate amount of dividends per annum that was declarable
and payable on such Retired Capital Stock immediately prior to such retirement;

(iii) the defeasance, redemption, repurchase or other acquisition or retirement
of (a) Subordinated Indebtedness of Aleris or a Restricted Subsidiary made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of such Person or (b) Disqualified Stock of Aleris or a
Restricted Subsidiary made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Disqualified Stock of such Person that, in
each case, is incurred in compliance with Section 8.01 so long as (A) the
principal amount of such new Indebtedness or the liquidation preference of such
new Disqualified Stock does not exceed the principal amount (or accreted value,
if applicable) of the Subordinated Indebtedness or the liquidation preference of
such new Disqualified Stock being so defeased, redeemed, repurchased, acquired
or retired for value, plus the amount of any reasonable premium required to be
paid under the terms of the instrument governing the Subordinated Indebtedness
or the liquidation preference of such new Disqualified Stock being so defeased,
redeemed, repurchased, acquired or retired and any reasonable fees and expenses
incurred in connection with the issuance of such new Indebtedness or
Disqualified Stock, (B) such Indebtedness is subordinated to the Term
Obligations at least to the same extent as such Subordinated Indebtedness so
defeased, redeemed, repurchased, acquired or retired, (C) such Indebtedness or
Disqualified Stock has a final scheduled maturity date equal to or later than
the final scheduled maturity date of the Subordinated Indebtedness or
Disqualified Stock being so defeased, redeemed, repurchased, acquired or retired
and (D) such Indebtedness or Disqualified Stock has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness or Disqualified Stock being so
defeased, redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Aleris or any of its direct or indirect parent companies held by any
future, present or

 

-114-



--------------------------------------------------------------------------------

former employee, director, manager or consultant of Aleris, any of its
Subsidiaries or any of its direct or indirect parent companies pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement; provided that the aggregate Restricted Payments made
under this clause (iv) do not exceed in any calendar year $15,000,000 (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum (without giving effect to the following proviso) of
$30,000,000 in any calendar year); provided, further, that such amount in any
calendar year may be increased by an amount not to exceed (A) the cash proceeds
from the sale of Equity Interests (other than Disqualified Stock) of Aleris and,
to the extent contributed to Aleris, Equity Interests of any of Aleris’ direct
or indirect parent companies, in each case to members of management, directors,
managers or consultants of Aleris, any of its Subsidiaries or any of its direct
or indirect parent companies that occurs after the Restatement Effective Date,
to the extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of clause
(iii) of paragraph (a) of this Section 8.04, plus (B) the cash proceeds of key
man life insurance policies received by Aleris and the Restricted Subsidiaries
after the Restatement Effective Date, less (C) the amount of any Restricted
Payments previously made pursuant to clauses (A) and (B) of this clause (iv);
and provided, further, that cancellation of Indebtedness owing to Aleris from
members of management, directors, managers or consultants of Aleris, any of its
direct or indirect parent companies, or any Restricted Subsidiary in connection
with a repurchase of Equity Interests of Aleris or any of its direct or indirect
parent companies shall not be deemed to constitute a Restricted Payment for
purposes of this Section 8.04 or any other provision of this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of Aleris or any Restricted Subsidiary issued in
accordance with Section 8.01 to the extent such dividends are included in the
definition of “Fixed Charges”;

(vi) the declaration and payment of dividends (A) to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
Aleris after the Restatement Effective Date, (B) to a direct or indirect parent
company of Aleris, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) of such parent company issued after the Restatement
Effective Date; provided that the amount of dividends paid pursuant to this
clause (B) shall not exceed the aggregate amount of cash actually contributed to
Aleris from the sale of such Designated Preferred Stock, or (C) on Refunding
Capital Stock that is Preferred Stock in excess of the dividends declarable and
payable thereon pursuant to clause (ii) of this paragraph (b); provided,
however, in the case of each of (A), (B) and (C) of this clause (vi), that for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock that is Preferred Stock, after giving effect to such issuance or
declaration on a pro forma basis, Aleris and the Restricted Subsidiaries on a
consolidated basis would have had a Fixed Charge Coverage Ratio of at least 2.00
to 1.00;

 

-115-



--------------------------------------------------------------------------------

(vii) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(viii) the declaration and payment of dividends on Aleris’ common stock
following the first public offering of Aleris’ common stock or the common stock
of any of its direct or indirect parent companies after the Restatement
Effective Date, of up to 6% per annum of the net proceeds received by or
contributed to Aleris in or from any such public offering, other than public
offerings with respect to Aleris’ common stock registered on Form S-4 or Form
S-8 and other than any public sale constituting an Excluded Contribution;

(ix) Restricted Payments that are made with Excluded Contributions;

(x) the declaration and payment of dividends by Aleris to, or the making of
loans to, its direct parent company in amounts required for Aleris’ direct or
indirect parent companies to pay (A) franchise taxes and other fees, taxes and
expenses required to maintain their corporate existence, (B) federal, state and
local income taxes, to the extent such income taxes are attributable to the
income of Aleris and the Restricted Subsidiaries and, to the extent of the
amount actually received from its Unrestricted Subsidiaries, in amounts required
to pay such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries, (C) customary salary, bonus and other benefits payable to officers
and employees of any direct or indirect parent company of Aleris to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of Aleris and the Restricted Subsidiaries, (D) general corporate
overhead expenses of any direct or indirect parent company of Aleris to the
extent such expenses are attributable to the ownership or operation of Aleris
and the Restricted Subsidiaries, and (E) reasonable fees and expenses incurred
in connection with any unsuccessful debt or equity offering by such direct or
indirect parent company of Aleris;

(xi) any Restricted Payments used to fund the Transaction and the fees and
expenses related thereto, including those owed to Affiliates, in each case to
the extent permitted under Section 8.05;

(xii) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness in connection with events similar to those set
forth in Sections 1017 and 1018 of the New Senior Subordinated Note Indenture;
provided that, prior to such repurchase, redemption or other acquisition, Aleris
(or a third party to the extent permitted by this Agreement) shall have prepaid
the Loans to the extent required by Section 4.02(c);

(xiii) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(xiii) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed the greater of (x) $50,000,000
and (y) 1.5% of Total Assets at the time of such

 

-116-



--------------------------------------------------------------------------------

Investment (with the fair market value of each Investment being measured at the
time such Investment is made and without giving effect to subsequent changes in
value);

(xiv) distributions or payments of Receivables Fees;

(xv) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of Equity Interests of, or Indebtedness owed to Aleris or a
Restricted Subsidiary by, any Unrestricted Subsidiary; and

(xvi) other Restricted Payments in an amount which, when taken together with all
other Restricted Payments made pursuant to this clause (xvi), does not exceed
the greater of (x) $100,000,000 and (y) 3.0% of Total Assets;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (xv) and (xvi) of this paragraph (b),
no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof.

(c) Notwithstanding anything to the contrary herein, Aleris will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, make any
(i) Restricted Payment covered in clauses (w) through (y) of the definition of
Restricted Payments set forth in paragraph (a) of this Section 8.04 to the
holders of Equity Interests of Aleris or any of its direct or indirect parent
companies (which shall include the Sponsor and the Co-Investors) other than to
Aleris’ and its Restricted Subsidiaries’ future, present or former employees,
directors, managers or consultants of Aleris, any of its Subsidiaries or any of
its direct or indirect parent companies with respect to Equity Interests held by
them in such capacities and other than a Restricted Payment made pursuant to
clause (x) of paragraph (b) of this Section 8.04 or (ii) Investment in the
Sponsor, the Co-Investors, any Permitted Holders who are members of a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision) with the Sponsor or any Co-Investor or any Person or
group who becomes a Permitted Holder following a Change of Control as provided
for in the definition of “Permitted Holders” (other than in Aleris and its
Restricted Subsidiaries and members of management of Aleris (or its direct
parent)), in each case during any period beginning on the date on which Aleris
makes an election to pay interest on the New Senior Notes by increasing the
principal amount of the outstanding New Senior Notes or by issuing additional
New Senior Notes pursuant to the New Senior Note Indenture (or an election under
any similar provision set forth in any instrument governing any Indebtedness
refinancing, refunding, extending, renewing or replacing the New Senior Note)
with respect to any interest period relating thereto and ending on the first
date after such interest period on which Aleris makes a payment of interest in
cash on the New Senior Notes pursuant to the New Senior Note Indenture (or
pursuant to any such other instrument) with respect to a subsequent interest
period relating thereto on the New Senior Notes pursuant to the New Senior Note
Indenture with respect to a subsequent interest period.

(d) Aleris shall not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the penultimate paragraph of the definition of
“Unrestricted Subsidiary”. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Aleris and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated shall be deemed to be Restricted Payments in an

 

-117-



--------------------------------------------------------------------------------

amount determined as set forth in the last sentence of the definition of
“Investment”. Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time, whether pursuant to paragraph
(a) of this Section 8.04 or under clauses (ix), (xiii) or (xvi) of paragraph
(b) of this Section 8.04, or pursuant to the definition of “Permitted
Investments”, and if such Subsidiary otherwise meets the definition of an
“Unrestricted Subsidiary”.

8.05 Limitations on Transactions with Affiliates. (a) Aleris shall not, and
shall not permit any Restricted Subsidiary to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of Aleris (each of the foregoing, an
“Affiliate Transaction”) involving aggregate payments or consideration in excess
of $10,000,000, unless (i) such Affiliate Transaction is on terms that are not
materially less favorable to Aleris or the relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by Aleris or
such Restricted Subsidiary with an unrelated Person and (ii) Aleris delivers to
the Administrative Agent with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate payments or consideration in
excess of $30,000,000, a board resolution adopted by the majority of the members
of the board of directors of Aleris approving such Affiliate Transaction and set
forth in an officers’ certificate certifying that such Affiliate Transaction
complies with clause (i) above.

(b) The limitations set forth in paragraph (a) of this Section 8.05 shall not
apply to:

(i) transactions between or among Aleris or any of the Restricted Subsidiaries;

(ii) Restricted Payments that are permitted by the provisions of Section 8.04
and the definition of “Permitted Investments”;

(iii) the payment of management, consulting, monitoring and advisory fees and
related expenses to the Sponsor and any Co-Investors and any termination or
other fee payable to the Sponsor or any Co-Investors upon a change of control or
initial public equity offering of Aleris or any direct or indirect parent
company thereof pursuant to the Management Services Agreement as in effect on
the Restatement Effective Date;

(iv) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, managers, employees or consultants
of Aleris, any of its direct or indirect parent companies or any Restricted
Subsidiary;

(v) payments by Aleris or any Restricted Subsidiary to the Sponsor or any
Co-Investors for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by a
majority of the members of the board of directors of Aleris in good faith;

 

-118-



--------------------------------------------------------------------------------

(vi) transactions in which Aleris or any Restricted Subsidiary, as the case may
be, delivers to the Administrative Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to Aleris or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(i) of paragraph (a) of this Section 8.05;

(vii) payments or loans (or cancellations of loans) to employees or consultants
of Aleris, any of its direct or indirect parent companies or any Restricted
Subsidiary and employment agreements, employee benefit plans, stock option plans
and other compensatory or severance arrangements with such employees or
consultants that are, in each case, approved by Aleris in good faith;

(viii) any agreement, instrument or arrangement as in effect as of the
Restatement Effective Date, or any amendment thereto (so long as any such
amendment is not disadvantageous to the Lenders in any material respect as
compared to the applicable agreement as in effect on the Restatement Effective
Date as reasonably determined by Aleris in good faith);

(ix) the existence of, or the performance by any Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement or its equivalent (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Restatement
Effective Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by Aleris or any
Restricted Subsidiary of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the
Restatement Effective Date shall only be permitted by this clause (ix) to the
extent that the terms of any such existing agreement together with all
amendments thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the terms of the
original agreement in effect on the Restatement Effective Date as reasonably
determined in good faith by Aleris;

(x) the Transaction and the payment of all fees and expenses related to the
Transaction as disclosed in the offering memorandum relating to the New Senior
Notes;

(xi) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to Aleris
and the Restricted Subsidiaries, in the reasonable determination of the board of
directors or the senior management of Aleris, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(xii) the issuance of Equity Interests (other than Disqualified Stock) of Aleris
to any Permitted Holder or to any director, manager, officer, employee or
consultant of Aleris or any direct or indirect parent company thereof;

(xiii) sales of accounts receivable, or participations therein, in connection
with any Receivables Facility; and

 

-119-



--------------------------------------------------------------------------------

(xiv) investments by the Sponsor and Co-Investors in securities of Aleris or any
of its Restricted Subsidiaries so long as (A) the investment is being offered
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities; and

(xv) licenses, sublicenses, leases or subleases granted by Aleris and its
Subsidiaries to other Persons not materially interfering with the conduct of the
business of Aleris and its Subsidiaries, in each case so long as no such grant
otherwise restricts any Credit Party’s right to grant a Lien on such assets or
property in favor of the Collateral Agent (or the Collateral Agent’s rights and
remedies with respect, or access, thereto).

8.06 Limitations on Asset Sales. (a) Aleris shall not, and shall not permit any
Restricted Subsidiary to, cause, make or suffer to exist an Asset Sale, unless:

(i) Aleris or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by Aleris) of the assets sold or otherwise
disposed of (notwithstanding the foregoing, the consideration received by Aleris
from the sale of the Saginaw, Michigan facility on terms materially consistent
with the terms, as in effect as of October 6, 2003, set forth in Exhibit 5 to
the Long Term Agreement as in effect as of October 6, 2003 between General
Motors Corporation and Alchem Aluminum Inc., dated as of February 26, 1999,
shall, in each case, be deemed to be fair market value for purposes of this
paragraph);

(ii) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by Aleris or such Restricted Subsidiary, as the
case may be, is in the form of cash or Cash Equivalents (provided that the
amount of (A) any liabilities (as shown on Aleris’ or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of Aleris or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Term Obligations, that are assumed by the transferee of any
such assets (or a third party on behalf of the transferee) and for which Aleris
or such Restricted Subsidiary has been validly released by all creditors in
writing, (B) any securities, notes or other obligations or assets received by
Aleris or such Restricted Subsidiary from such transferee that are converted by
Aleris or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale and (C) any
Designated Non-cash Consideration received by Aleris or such Restricted
Subsidiary in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (C) that has not previously been converted to cash, not to exceed
the greater of (x) $100,000,000 and (y) 3.0% of Total Assets at the time of
receipt of such Designated Non-cash Consideration, with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash for purposes of this provision and for no other purpose); and

 

-120-



--------------------------------------------------------------------------------

(iii) an amount equal to 100% of the Net Sale Proceeds of such Asset Sale (less,
in the case of the sale of Equity Interests of a Person, the amount allocable to
the inventory and related assets of such Person, as determined by Aleris in good
faith) is applied in accordance with Section 4.02(c).

(b) Notwithstanding anything to the contrary contained above, in no event shall
any of the Equity Interests of (A) the German Borrower (1) fail to be subject to
the Lien of the Secured Creditors as provided in this Agreement or (2) be sold,
transferred, issued or otherwise disposed of (x) to any Person that is not a
European Parent Guarantor or (y) pursuant to a sale, transfer or other
disposition which would after giving effect thereto, result in the German
Borrower not constituting a Wholly-Owned Subsidiary of Aleris , (B) any
Subsidiary of the German Borrower (other than any Subsidiary substantially all
of the assets of which are Accounts and related assets and/or substantially all
of whose business activities relate to sales and distribution activities) be
sold, transferred or otherwise disposed of to any Subsidiary of Aleris other
than the German Borrower or a Subsidiary thereof or (C) the Swiss CE or any
Subsidiary thereof be sold, transferred or otherwise disposed of to any
Subsidiary of Aleris other than (x) in the case of the Swiss CE, a European
Parent Guarantor or (y) in the case of a Subsidiary of the Swiss CE, to the
Swiss CE or a Subsidiary thereof.

(c) Notwithstanding anything to the contrary contained in this Agreement, Aleris
shall not, and shall not permit any Restricted Subsidiary to, cause, make or
suffer to exist (i) the sale, conveyance, transfer or other disposition, whether
in a single transaction or a series of related transactions, of property or
assets (including by way of a Sale and Lease-Back Transaction) of Aleris or any
Restricted Subsidiary to Aleris or any other Restricted Subsidiary (each
referred to in this definition as a “disposition”), and (ii) the issuance or
sale of Equity Interests of any Restricted Subsidiary to Aleris or any other
Restricted Subsidiary, whether in a single transaction or a series of related
transactions, in each case other than dispositions (t) among the U.S. Credit
Parties, (u) among the German Borrower and its Wholly-Owned Subsidiaries,
(v) among Wholly-Owned Foreign Subsidiaries (that are not Credit Parties) of
Aleris, (w) by any Subsidiary of Aleris to any U.S. Credit Party, (x) by any
Foreign Subsidiary of Aleris that is not a Credit Party to any Wholly-Owned
Foreign Subsidiary of Aleris, (y) by any U.S. Credit Party to any Wholly-Owned
European Subsidiary of Aleris that is a Credit Party, and (z) by any U.S. Credit
Party to any Wholly-Owned Foreign Subsidiary (that is not a Credit Party) of
Aleris, so long as, (I) in the case of any transfer from one Credit Party to
another Credit Party, any security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the relevant Security Documents
in the assets so transferred shall (A) remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such transfer) or (B) be replaced by security interests granted to the
relevant Collateral Agent for the benefit of the relevant Secured Creditors
pursuant to the relevant Security Documents, which new security interests shall
be in full force and effect and perfected and enforceable (to at least the same
extent as in effect immediately prior to such transfer) and (II) in the case of
any transfer pursuant to preceding clauses (y) and (z), the aggregate value of
all assets transferred or sold (other than sales or transfer of assets located
at 2211 East Carson Street, Long Beach, California or located, or previously
located, at State Board 7, Hannibal, Ohio) shall not exceed $50,000,000 since
the Restatement Effective Date.

 

-121-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the Equity Interests
of any of the Subsidiaries of Corus Aluminium NV in existence on the Restatement
Effective Date (each, such Subsidiary, a “European Sales Office”) may be
transferred to Aleris Switzerland GmbH so long as (i) the respective European
Sales Office owns no assets other than de minimis assets and (ii) the respective
European Sales Office has no operations other than the solicitation of sales of
finished aluminum product to end-use customers by and on behalf of Aleris
Switzerland GmbH or the Specified European Manufacturing Subsidiaries, as
permitted pursuant to this Agreement.

To the extent the Required Lenders waive the provisions of this Section 8.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 8.06 (other than to Aleris or a Subsidiary thereof
which is a Credit Party), such Collateral shall be sold free and clear of the
Liens created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.

8.07 Dividends and Other Payment Restrictions Affecting Restricted Subsidiaries.
(a) Aleris shall not, and shall not permit any Restricted Subsidiary that is not
a Credit Party to, directly or indirectly, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to:

(i) (A) pay dividends or make any other distributions to Aleris or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or (B) pay any Indebtedness
owed to Aleris or any Restricted Subsidiary;

(ii) make loans or advances to Aleris or any Restricted Subsidiary; or

(iii) sell, lease or transfer any of its properties or assets to Aleris or any
Restricted Subsidiary.

(b) The limitations set forth in paragraph (a) of this Section 8.07 shall not
apply (in each case) to such encumbrances or restrictions existing under or by
reason of:

(i) contractual encumbrances or restrictions in effect on the Restatement
Effective Date, including pursuant to the Credit Documents, the ABL Credit
Agreement and the related documentation (including security documents and
intercreditor agreements) and Hedging Obligations;

(ii) the New Note Documents and the New Notes and the subsidiary guarantees of
the New Notes issued thereunder;

(iii) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (iii) of paragraph (a) of this Section 8.07 on the
property so acquired;

(iv) applicable law or any applicable rule, regulation or order;

 

-122-



--------------------------------------------------------------------------------

(v) any agreement or other instrument of a Person acquired by Aleris or any
Restricted Subsidiary in existence at the time of such acquisition (but not
created in connection therewith or in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired;

(vi) contracts for the sale of assets, including customary restrictions with
respect to a subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the Capital Stock or
assets of such Subsidiary;

(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 8.01 and 8.02 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(ix) other Indebtedness, Disqualified Stock or Preferred Stock of Restricted
Subsidiaries permitted to be incurred after the Restatement Effective Date
pursuant to Section 8.01;

(x) customary provisions in joint venture agreements, asset sale agreements,
sale and leaseback agreements and other similar agreements;

(xi) customary provisions contained in leases and other agreements entered into
in the ordinary course of business;

(xii) restrictions created in connection with any Receivables Facility; provided
that in the case of Receivables Facilities established after the Restatement
Effective Date, such restrictions are necessary or advisable, in the good faith
determination of Aleris, to effect such Receivables Facility;

(xiii) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which Aleris
or any of its Restricted Subsidiaries is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of Aleris or such Restricted Subsidiary that are
the subject of such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of Aleris or
such Restricted Subsidiary or the assets or property of any other Restricted
Subsidiary; and

(xiv) any encumbrances or restrictions of the type referred to in clauses (i),
(ii) and (iii) of paragraph (a) of this Section 8.07 imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xiii) of this paragraph (b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of
Aleris, not materially more restrictive with respect to

 

-123-



--------------------------------------------------------------------------------

such encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing; provided, further, that with respect to contracts, instruments
or obligations existing on the Restatement Effective Date, any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are not materially more restrictive with respect to
such encumbrances and other restrictions than those contained in such contracts,
instruments or obligations as in effect on the Restatement Effective Date.

8.08 Limitations on Guarantees of Indebtedness by Restricted Subsidiaries.
Aleris will not permit any of its Wholly-Owned Subsidiaries that are Restricted
Subsidiaries (and non-Wholly-Owned Subsidiaries if such non-Wholly-Owned
Subsidiaries guarantee other capital markets debt securities), other than a
Guarantor or a Foreign Subsidiary which is not a Credit Party, to guarantee the
payment of any Indebtedness of Aleris or any other Guarantor unless:

(a) such Restricted Subsidiary within thirty days executes and delivers a
Joinder Agreement providing for a Guaranty by such Restricted Subsidiary, except
that with respect to a guarantee of Indebtedness of Aleris or any Guarantor,
that is by its express terms subordinated in right of payment to the Term
Obligations or the Guaranty of such Restricted Subsidiary, any such guarantee by
such Restricted Subsidiary with respect to such Indebtedness shall be
subordinated in right of payment to such Guaranty substantially to the same
extent as such Indebtedness is subordinated to the Term Obligations;

(b) such Restricted Subsidiary waives and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against Aleris or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guaranty; and

(c) such Restricted Subsidiary shall deliver to the Administrative Agent an
opinion of counsel to the effect that (i) such Guaranty has been duly executed
and authorized and (ii) such Guaranty constitutes a valid, binding and
enforceable obligation of such Restricted Subsidiary, except insofar as
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
(including, without limitation, all laws relating to fraudulent transfers) and
except insofar as enforcement thereof is subject to general principles of
equity;

provided that this Section 8.08 shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.

8.09 Limitations on Sale and Lease-Back Transactions. Aleris will not, and will
not permit any Restricted Subsidiary to, enter into any Sale and Lease-Back
Transaction with respect to any property unless:

(a) Aleris or such Restricted Subsidiary would be entitled to (i) incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale and

 

-124-



--------------------------------------------------------------------------------

Lease-Back Transaction pursuant to Section 8.01 and (ii) create a Lien on such
property securing such Attributable Debt without securing the Term Obligations
pursuant to Section 8.02;

(b) the consideration received by Aleris or any Restricted Subsidiary in
connection with such Sale and Lease-Back Transaction is at least equal to the
fair market value (as determined in good faith by Aleris) of such property; and

(c) Aleris applies the proceeds of such transaction in compliance with
Section 4.02(c).

8.10 Amendments to Subordination Provisions. Without the consent of the Required
Lenders, Aleris will not amend, modify or alter the New Senior Subordinated Note
Indenture in any way to:

(a) increase the rate of or change the time for payment of interest on any New
Senior Subordinated Notes;

(b) increase the principal of, advance the final maturity date of or shorten the
Weighted Average Life to Maturity of any New Senior Subordinated Notes;

(c) alter the redemption provisions or increase the price or terms at which
Aleris is required to offer to purchase any New Senior Subordinated Notes; or

(d) amend the provisions of the New Senior Subordinated Note Indenture that
relate to subordination.

8.11 Business of Aleris and Restricted Subsidiaries. Aleris will not, and will
not permit any Restricted Subsidiary to, engage to any material extent in any
material line of business substantially different from those lines of business
conducted by Aleris and the Restricted Subsidiaries on the Restatement Effective
Date or businesses reasonably related or ancillary thereto.

8.12 Changes to Legal Names, Organizational Identification Numbers, Jurisdiction
or Type or Organization. Aleris will not, and will not permit any of the other
Credit Parties to, change its legal name until (i) it shall have given to the
Administrative Agent and the Collateral Agent not less than 15 days prior
written notice of its intention so to do, clearly describing such new name and
providing other information in connection therewith as the Collateral Agent may
reasonably request, and (ii) with respect to such new name, it shall have taken
all action reasonably requested by the Administrative Agent and Collateral Agent
to maintain the security interests of the Collateral Agent in the Collateral
intended to be granted pursuant to the applicable Security Documents at all
times fully perfected and in full force and effect. In addition, to the extent
that any Credit Party does not have an organizational identification number on
the Restatement Effective Date and later obtains one, or if there is any change
in the organizational identification number of any Credit Party, Aleris or such
other Credit Party shall promptly notify the Collateral Agent of such new or
changed organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted pursuant to the applicable Security Documents fully
perfected and in full

 

-125-



--------------------------------------------------------------------------------

force and effect. Furthermore, Aleris will not, and will not permit any of the
other Credit Parties to, change its jurisdiction of organization or its type of
organization until (x) it shall have given to the Collateral Agent not less than
15 days prior written notice of its intention so to do, clearly describing such
new jurisdiction of organization and/or type of organization and providing such
other information in connection therewith as the Collateral Agent may reasonably
request (although no change pursuant to this Section 8.12 shall be permitted to
the extent that it involves (i) except as otherwise permitted under
Section 8.03, a U.S. Credit Party ceasing to be organized in the United States
or (ii) the German Borrower ceasing to be organized in Germany and (y) with
respect to such new jurisdiction and/or type of organization, it shall have
taken all actions reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted pursuant to the Security Documents at all times fully perfected and in
full force and effect.

8.13 Negative Covenants of Non U.S. Credit Parties. The parties hereto agree
that the covenants and agreements made pursuant to this Section 8 by the German
Borrower (but, for the avoidance of doubt, not the covenants and agreements of
the U.S. Borrower in respect of the German Borrower and its Subsidiaries) are
made solely in support of the Loans to the German Borrower and shall be solely
for the benefit of the Lenders in their capacity as Lenders to the German
Borrower.

SECTION 9. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

9.01 Payments. Any Borrower shall (i) fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise
or (ii) fail to pay any interest on any Loan or any fee or any other amount
(other than an amount referred to in preceding clause (i)) payable under this
Agreement or any other Credit Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period 30 days; or

9.02 Representations, etc. Any representation or warranty made or deemed made by
or on behalf of any Credit Party herein or in any other Credit Document or any
amendment or modification thereof or waiver thereunder, or in any report or
other certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any Credit Document, shall prove to have
been materially incorrect when made or deemed made; or

9.03 Covenants. Failure by any Credit Party for 60 days after receipt of written
notice given by the Administrative Agent or the Required Lenders to comply with
any of its other agreements in this Agreement or any Credit Document; or

9.04 Default Under Other Agreements. (i) Aleris or any Subsidiary of Aleris
shall fail to make any payment beyond the applicable grace period (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) with
respect to any Material Indebtedness, or (ii) any event or condition occurs
(other than with respect to Material Indebtedness constituting Derivative
Transactions, termination events or equivalent events

 

-126-



--------------------------------------------------------------------------------

pursuant to the terms of the related Hedge Agreements in accordance with the
terms thereof and not as a result of any default thereunder by Aleris or any
Subsidiary of Aleris that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with the giving of
notice, if required) the holder or holders of any such Material Indebtedness or
any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that (x) this
Section 9.04 shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and (y) notwithstanding the foregoing,
any requirement for Aleris or any Subsidiary of Aleris to make a Special
Mandatory Redemption under, and as defined in, the New Senior Note Indenture or
any failure by Aleris or any Subsidiary of Aleris to make such a Special
Mandatory Redemption shall not constitute an Event of Default to the extent that
such requirement and/or failure does not constitute an event of default under
the New Senior Note Indenture or any other Material Indebtedness; or

9.05 Bankruptcy, etc. (a) An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Borrower or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any
Significant Subsidiary (or any group of Subsidiaries that together would
constitute a Significant Subsidiary) or for a substantial part of its assets,
and, in any such case of clause (i) or (ii), such proceeding or petition shall
continue undismissed and unstayed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered; or

(b) Any Borrower or any Significant Subsidiary (or any group of Subsidiaries
that together would constitute a Significant Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 9.05(a), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any Borrower or any Significant Subsidiary (or any group
of Subsidiaries that together would constitute a Significant Subsidiary) or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors; or

9.06 Judgments. Failure by any Borrower or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
to pay final judgments aggregating in excess of $40,000,000, which final
judgments remain unpaid, undischarged and unstayed for a period of more than 60
days after such judgment becomes final, and in the event such judgment is
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed; or

 

-127-



--------------------------------------------------------------------------------

9.07 Guaranties. Any Guaranty of any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) or Aleris
shall for any reason cease to be in full force and effect or be declared null
and void or any Responsible Officer of any Guarantor that is a Significant
Subsidiary (or the Responsible Officers of any group of Subsidiaries that
together would constitute a Significant Subsidiary) or Aleris, as the case may
be, denies that it has any further liability under its Guaranty or gives notice
to such effect, other than by reason of the termination of this Agreement or the
release of any such Guaranty in accordance with this Agreement; or

9.08 Security Documents. After the execution and delivery thereof, unless all of
the Collateral has been released from the Liens in accordance with the
provisions of the Security Documents, any Security Document shall for any reason
cease to be in full force and effect or the assertion by any Borrower or any
Restricted Subsidiary, in any pleading in any court of competent jurisdiction,
that any security interest thereunder is invalid or unenforceable and, in the
case of any such Restricted Subsidiary, the failure by Aleris to cause such
Restricted Subsidiary to rescind such assertions within 30 days after Aleris has
actual knowledge of such assertions; or

9.09 Additional Agreements. The failure by any Borrower or any Restricted
Subsidiary to comply for 60 days after receipt of written notice given by the
Administrative Agent or the Required Lenders with its other agreements contained
in the Security Documents, except for a failure that would not materially affect
the value of the Collateral, or the remedies with respect thereto, in each case
taken as a whole; or

9.10 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Aleris, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 9.05 shall
occur with respect to any Borrower, the result which would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately; (ii) declare the principal of and
any accrued interest in respect of all Loans and the Notes evidencing such Loans
and all other Term Obligations owing with respect thereto hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; and (iii) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents securing Term Obligations owing to the Lenders.

In the event of any Event of Default specified in Section 9.04, such Event of
Default and all consequences thereof (excluding any resulting payment default)
shall be annulled, waived and rescinded automatically and without any action by
the Administrative Agent or the Lenders if, within 20 days after such Event of
Default arose, (i) the Indebtedness or guarantee that is the basis for such
Event of Default has been discharged, (ii) the holders thereof have rescinded or

 

-128-



--------------------------------------------------------------------------------

waived the acceleration, notice or action (as the case may be) giving rise to
such Event of Default or (iii) the default that is the basis for such Event of
Default has been cured.

Solely for the purposes of determining whether an Event of Default has occurred
under Section 9.04, any reference in any such paragraph to any Subsidiary shall
be deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in such Section; provided that if it is necessary to
exclude more than one Subsidiary from Section 9.04 pursuant to this paragraph in
order to avoid an Event of Default thereunder, all excluded Subsidiaries shall
be considered to be a single consolidated Subsidiary for purposes of determining
whether the condition specified above is satisfied.

SECTION 10. The Administrative Agent and Collateral Agent.

10.01 Appointment. The Lenders hereby irrevocably designate and appoint DBNY as
Administrative Agent (for purposes of this Section 10 and Section 11.01 (and all
guarantees of obligations pursuant to said Sections, and for purposes of the
Security Documents), the term “Administrative Agent” will include DBNY (and any
successor Collateral Agent or Collateral Agents)) in its capacity as Collateral
Agent pursuant to the Security Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its duties hereunder by or through
its officers, directors, agents, employees or affiliates (it being understood
and agreed, for avoidance of doubt and without limiting the generality of the
foregoing, that the Administrative Agent shall be permitted to designate one of
its affiliates to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans and Letters of Credit denominated in Euros and
the provisions of this Section 10 shall apply to any such affiliate mutatis
mutandis).

10.02 Nature of Duties. (a) The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by them hereunder or under any other Credit Document or
in connection herewith or therewith, unless caused by their gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Syndication Agent, the Co-Documentation Agents,
the Joint

 

-129-



--------------------------------------------------------------------------------

Lead Arrangers and the Joint Book Running Managers are named as such for
recognition purposes only, and in their respective capacities as such shall have
no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed that the Syndication Agent, the
Co-Documentation Agents, the Joint Lead Arrangers and the Joint Book Running
Managers shall each be entitled to all indemnification and reimbursement rights
in favor of the Administrative Agent (to the same extent as provided for the
Administrative Agent) as, and to the extent, provided for under Sections 10.06
and 11.01 (which provisions shall be deemed incorporated by reference herein).
Without limitation of the foregoing, neither the Syndication Agent, the
Co-Documentation Agents, the Joint Lead Arrangers nor the Joint Book Running
Managers shall, solely by reason of this Agreement or any other Credit
Documents, have any fiduciary relationship in respect of any Lender or any other
Person.

10.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Aleris
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Aleris and its Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of Aleris or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of Aleris or
any of its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

10.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

10.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone

 

-130-



--------------------------------------------------------------------------------

message signed, sent or made by any Person that the Administrative Agent
believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Credit Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent.

10.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrowers, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document (including, without limitation, any account control agreements
entered into pursuant to any Security Agreement) or in any way relating to or
arising out of this Agreement or any other Credit Document (including, without
limitation, any account control agreements entered into pursuant to any Security
Agreement); provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

10.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacity. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

10.08 Holders. The Borrowers and the Administrative Agent shall deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, together with the relevant Assignment and Assumption Agreement
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

-131-



--------------------------------------------------------------------------------

10.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 20 Business Days’
prior written notice to the Lenders and, unless an Event of Default under
Section 9.05 then exists, Aleris. Such resignation shall take effect upon the
appointment of a successor Administrative Agent or Collateral Agent, as
applicable, pursuant to clauses (b) and (c) below or as otherwise provided
below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent or Collateral
Agent, as applicable, hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to Aleris, which acceptance shall not be
unreasonably withheld or delayed (provided that Aleris’ approval shall not be
required if an Event of Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 20 Business Day period, the resigning Administrative Agent, on behalf of
the Lenders and with the consent of Aleris (which consent shall not be
unreasonably withheld or delayed, provided that Aleris’ consent shall not be
required if an Event of Default then exists), shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided in clause (b) above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 45th Business Day after the date on which such notice of
resignation was given by the resigning Administrative Agent, the Administrative
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Credit Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided in clause (b) above.

(e) Upon the resignation of the Administrative Agent pursuant to this
Section 10.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 10 shall continue in effect for the benefit of such Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

10.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Lenders (or any authorized sub-group thereof) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain

 

-132-



--------------------------------------------------------------------------------

perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent to release any Lien
granted to or held by the Collateral Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the Term
Obligations at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than any Credit Party) upon the sale or other disposition thereof in compliance
with Section 8.06, (iii) upon the request of the Borrowers, so long as the fair
market value of any Collateral released in any Fiscal Year pursuant to this
Section 10.10(b)(iii) does not exceed $5,000,000, (iv) if approved, authorized
or ratified in writing by the Required Lenders (or all of the Lenders hereunder,
to the extent required by Section 11.12), (v) as otherwise may be expressly
provided in the relevant Security Documents or (vi) to the extent the property
constituting such Collateral is owned by any Guarantor, upon the release of the
Guarantor from its obligations under its Guaranty in accordance with the terms
of this Agreement. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.10(b).

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 10.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(d) In no event will the Collateral Agent be replaced hereunder (or under any of
the other Credit Documents) unless agreed to by the Administrative Agent and the
Collateral Agent.

(e) Each Lender authorizes and directs the Collateral Agent and the
Administrative Agent to enter into the intercreditor agreements and related
documents in respect of (i) Secured Hedging Agreements and (ii) Other Pari Passu
Lien Obligations.

10.11 Amendments to Guaranties and Security Documents on the Restatement
Effective Date. By their execution and delivery hereof, the Lenders party hereto
hereby authorize and direct the Administrative Agent and the Collateral Agent to
enter into the Credit Document Acknowledgment and Amendment in substantially the
form of Exhibit F-3 hereto.

 

-133-



--------------------------------------------------------------------------------

10.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

SECTION 11. Miscellaneous.

11.01 Payment of Expenses, etc. The U.S. Credit Parties hereby jointly and
severally agree to: (i) pay all reasonable documented out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consultants) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, and of
the Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement; (ii) pay all reasonable
documented out-of-pocket costs and expenses of the Administrative Agent and,
after the occurrence of an Event of Default, each of the Lenders in connection
with the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, no more
than one outside law firm retained by the Lenders); (iii) pay and hold the
Administrative Agent and each of the Lenders harmless from and against any and
all present and future stamp, documentary transfer, sales and use, value added,
excise and other similar taxes with respect to the foregoing matters, the
performance of any obligation under this Agreement or any other Credit Document
or any payment thereunder, and save the Administrative Agent and each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the Administrative Agent or such Lender) to pay such taxes; and (iv) indemnify
the Administrative Agent and each Lender, and each of their respective officers,
directors, employees, representatives, agents, Affiliates, trustees and
investment advisors (each, an “Indemnitee”, and collectively, the “Indemnitees”)
from and hold each of them harmless against any and all liabilities, obligations
(including Remedial Actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Indemnitee is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the proceeds of any Loans hereunder or
the consummation of the Transaction or any other transactions contemplated
herein or in any other

 

-134-



--------------------------------------------------------------------------------

Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents (but excluding any losses, liabilities,
claims, damages or expenses to the extent (w) incurred by reason of the gross
negligence, bad faith or willful misconduct of the applicable Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (x) brought solely by an Affiliate of such Indemnitee, (y) resulting
from a breach of the Credit Documents by such Indemnitee or (z) relating solely
to disputes among Indemnitees and not involving the Sponsor, the Borrowers or
any of their Affiliates) or (b) the actual or alleged presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property at any time owned, leased or operated by Aleris
or any of its Subsidiaries, the generation, storage, transportation, handling or
disposal of Hazardous Materials by Aleris or any of its Subsidiaries at any
location, whether or not owned, leased or operated by Aleris or any of its
Subsidiaries, the non-compliance by Aleris or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property, or any Environmental Claim asserted against Aleris, any of its
Subsidiaries or any Real Property at any time owned, leased or operated by
Aleris or any of its Subsidiaries, including, in each case, without limitation,
the reasonable fees and disbursements of counsel for the Administrative Agent
and no more than one outside law firm retained by the Lenders and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent (v) incurred by reason of the gross negligence, bad faith
or willful misconduct of the applicable Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (w) brought
solely by an Affiliate of such Indemnitee, (x) resulting from a breach of the
Credit Documents by such Indemnitee, (y) relating solely to disputes among
Indemnitees and not involving the Sponsor, the Borrowers or any of their
Affiliates or (z) resulting solely from acts or omissions by Persons other than
Aleris and its Subsidiaries with respect to the applicable Real Property after
the Administrative Agent sells the respective Real Property pursuant to a
foreclosure or has accepted a deed in lieu of foreclosure. To the extent that
the undertaking to indemnify, pay or hold harmless the Administrative Agent or
any Lender set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, the Borrowers shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. No party to this
Agreement shall be responsible or liable to any other party to this Agreement
(or any such party’s Affiliates, officers, directors, employees,
representatives, Agents or investment advisors) for (and each such party hereby
waives) any indirect, special, punitive or consequential damages (including,
without limitation, any loss of profits, business or anticipated savings) which
may be alleged as a result of the Credit Documents or the transactions
contemplated hereby and thereby.

11.02 Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by
Affiliates, branches and agencies of the Administrative Agent or such Lender
wherever located) to or for the credit or the account of Aleris or any of its
Subsidiaries against and on account of the Term Obligations and liabilities of

 

-135-



--------------------------------------------------------------------------------

the Credit Parties to the Administrative Agent or such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Term Obligations purchased by such Lender pursuant
to Section 11.06(b), and all other claims of any nature or description arising
out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said Term Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured, provided, however,
that none of the Administrative Agent or any Lender may offset amounts owed by
it to the European Credit Parties (or any of their Subsidiaries) against amounts
owed to such Person by the U.S. Credit Parties (except in respect of the U.S.
Credit Parties’ guaranties of the European Credit Parties).

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER TERM OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF
SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT
REQUIRED BY SECTION 11.12 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER TERM OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR
THE ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

11.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, to such Credit
Party c/o Aleris at 25825 Science Park Drive, Suite 400, Beachwood, OH 41122,
Attention: General Counsel, Telephone No.: (216) 910-3400, Telecopier:
(216) 910-3650, at the address specified opposite its signature below or in the
other relevant Credit Documents; if to any Lender, at its address specified on
Schedule II; and if to the Administrative Agent, at the Notice Office. All such
notices and communications shall, when mailed, telegraphed, telexed, telecopied,
or cabled or sent by overnight courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and Aleris shall not be effective
until received by the Administrative Agent or Aleris, as the case may be. Each
party hereto may

 

-136-



--------------------------------------------------------------------------------

change its information for notices and other communications hereunder by
providing notice of such change to each other party hereto in accordance with
this Section 11.03.

11.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns permitted hereby of the parties hereto;
provided, however, that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of all of
the Lenders and no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 11.04 (or as
provided in Section 2.13). Any Lender may grant participations in its rights
hereunder, provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the applicable
Borrower, the Agents, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (D) the participant shall not constitute a
“Lender” hereunder, (E) any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and (F) no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend or postpone the final
scheduled maturity or any date fixed for any scheduled repayment of principal
of, or interest on, the Loans that are being participated in by such
participant, (ii) reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that waivers or modifications of
conditions, precedent, covenants, Defaults or Events of Default or of a
mandatory prepayment or mandatory reduction in the Total Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (iii) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement or
(iv) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans hereunder in which such participant is participating. In
the case of any such participation, the participant shall not have any rights
under this Agreement or any of the other Credit Documents (the participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the participant
relating thereto) and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation, provided, further
that following a Conversion Event each Participant shall be entitled to receive
from relevant Borrowers any incremental costs and indemnities (including,
without limitation, pursuant to Section 2.10, 2.11 and 4.04) directly from the
Borrowers to the same extent as if it were the direct Lender as to which its
interests were assigned after the occurrence of a Conversion Event as opposed to
a participant therein, which incremental costs shall be calculated without
regard to Section 2.12. A participant shall not be entitled to receive any
greater payment under Section 2.10, 2.11 or 4.04 than what the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant. A participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.04 unless the relevant
Borrower is

 

-137-



--------------------------------------------------------------------------------

notified of the participation sold to such participant and such participant
agrees, for the benefit of such Borrower, to comply with Section 4.04 as though
it were a Lender.

(b) Subject to clause (c) below, any Lender (or any Lender together with one or
more other Lenders) may (x) assign all or a portion of its outstanding Term
Obligations hereunder to (i)(A) its parent company and/or any Affiliate of such
Lender which is at least 50% owned by such Lender or its parent company or
(B) to one or more other Lenders or any Affiliate of any such other Lender which
is at least 50% owned by such other Lender or its parent company (provided that
any fund that invests in loans and is managed or advised by the same investment
advisor of another fund which is a Lender (or by an Affiliate of such investment
advisor) shall be treated as an Affiliate of such other Lender for the purposes
of this sub-clause (x)(i)(B)), or (ii) in the case of any Lender that is a fund
that invests in loans, any other fund that invests in loans and is managed or
advised by the same investment advisor of any Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least $1,000,000 (taking the Dollar Equivalent of any amounts denominated in
Euros), in each case in the aggregate for the assigning Lender or assigning
Lenders of such outstanding Term Obligations hereunder to one or more Eligible
Transferees (treating any funds that invest in loans and are managed or advised
by the same investment advisor or by an Affiliate of such investment advisor as
a single Eligible Transferee), each of which Eligible Transferees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the outstanding Loans, as the case may be, of such new Lender and of
the existing Lenders, (ii) upon the surrender of the relevant Notes by the
assigning Lender (or, upon such assigning Lender’s indemnifying the respective
Borrower or Borrowers for any lost Note pursuant to a customary indemnification
agreement) new Notes will be issued, at the relevant Borrower’s expense, to such
new Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised outstanding Loans, as the case may be, (iii) so long as no
Significant Event of Default with respect to Aleris then exists the consent of
Aleris in each case shall be required in connection with any such assignment
pursuant to clause (y) above (each of which consents shall not be unreasonably
withheld or delayed), (iv) the consent of the Administrative Agent shall be
required in connection with any assignment pursuant to clause (y) above (which
consent shall not be unreasonably withheld or delayed), (v) the Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
(vi) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 11.15 and (vii) unless
a Significant Event of Default with respect to Aleris has occurred and is
continuing, no Lender may assign its Loans to a Disqualified Lender. To the
extent of any assignment pursuant to this Section 11.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
outstanding Loans. At the time of each assignment pursuant to this
Section 11.04(b) to a Person which is not already a Lender hereunder (other than
a German Lender solely in its capacity as a Lender to the German Borrower), the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to Aleris the appropriate Internal Revenue Service Forms and necessary
attachments (and, if applicable, a Section 4.04(b)(ii) Certificate) described in
Section 4.04(b). To the extent that prior to the occurrence of a Conversion
Event (but not with respect to assignments effected thereafter) an assignment of
all or any portion of a Lender’s outstanding Term Obligations pursuant to
Section

 

-138-



--------------------------------------------------------------------------------

2.13 or this Section 11.04(b) would, at the time of such assignment, result in
amounts payable under Section 2.10 or 4.04 that exceed the respective amounts
that would be payable by the Borrowers at such time to the respective assigning
Lender under such Sections in the absence of such assignment, then the Borrowers
shall not be obligated to pay such excess amount (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other excess amounts or increased costs of the type
described above resulting from changes in any applicable law, treaty,
governmental rule, regulation, guidelines or order, or in the interpretation
thereof, after the date of the respective assignment; provided, however, that
the preceding clause shall not apply to the portion of such excess amounts or
increased costs required to be paid by the Borrowers to the extent the Borrowers
would have been required to pay additional amounts pursuant to Section 2.10 or
4.04 irrespective of such change in such applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof). Any
assignment or transfer by a Lender of its rights or obligations under this
Agreement that does not comply with this Section 11.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.04(a).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or Aleris), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder or substitute any such pledgee for such Lender as a
party hereto.

11.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between any Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

11.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Term Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their

 

-139-



--------------------------------------------------------------------------------

respective shares, if any, of the Term Obligations with respect to which such
payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, of a
sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Term Obligation then owed and due
to such Lender bears to the total of such Term Obligations then owed and due to
all of the Lenders immediately prior to such receipt, then such Lender receiving
such excess payment shall purchase for cash without recourse or warranty from
the other Lenders an interest in the Term Obligations of the respective Credit
Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lenders, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 11.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

11.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by Aleris to the
Lenders); provided that (i) if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either Aleris or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Aleris shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Administrative Agent or
the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) Aleris shall provide to the Administrative Agent and the
Lenders financial statements and any other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP and (ii) to the extent expressly provided herein,
certain calculations shall be made on a pro forma basis.

(b) All computations of interest and other Fees hereunder shall be made on the
basis of a year of 360 days (or in the case of Base Rate Loans (and other
amounts owing hereunder or under any other Credit Document to which the Base
Rate is applicable) 365 or 366 days, as the case may be) for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or Fees are payable.

11.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER

 

-140-



--------------------------------------------------------------------------------

AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE OTHER
CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS RULES
AND PRINCIPLES THEREUNDER). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE GERMAN BORROWER
HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS ALERIS, WITH OFFICES ON THE
DATE HEREOF AT THE ADDRESS SPECIFIED OPPOSITE ITS SIGNATURE BELOW, AS ITS
AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR
AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE GERMAN BORROWER AGREES TO
DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE
TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH BORROWER HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER ANY BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER ANY BORROWER. EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH BORROWER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY OTHER JURISDICTION.

(b) EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF

 

-141-



--------------------------------------------------------------------------------

VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

11.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with Aleris and the Administrative Agent.

11.10 Effectiveness. This Agreement (as amended and restated) shall become
effective on the date (the “Restatement Effective Date”) on which (i) each
Borrower, the Administrative Agent, each Lender (which shall include the
Required Lenders (determined immediately before the occurrence of the
Restatement Effective Date and without giving effect thereto)) shall have signed
a counterpart hereof (whether the same or different counterparts) and shall have
delivered the same (including by way of facsimile transmission) to the
Administrative Agent at the Notice Office (or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such Notice Office that the same
has been signed and mailed to it); it being understood that any Existing Lender
which does not execute a counterpart hereof shall be replaced in accordance with
the provisions of Section 11.12(d) and (ii) the conditions contained in
Section 5 are met to the reasonable satisfaction of the Administrative Agent.
Unless the Administrative Agent has received actual notice from any Lender that
the conditions contained in Section 5 have not been met to its satisfaction,
upon the satisfaction of the condition described in clause (i) of the
immediately preceding sentence and upon the Administrative Agent’s good faith
determination that the conditions described in clause (ii) of the immediately
preceding sentence have been met, then the Restatement Effective Date shall have
been deemed to have occurred, regardless of any subsequent determination that
one or more of the conditions thereto had not been met (although the occurrence
of the Restatement Effective Date shall not release the Borrowers from any
liability for failure to satisfy one or more of the applicable conditions
contained in Section 5). The Administrative Agent will give each Lender prompt
written notice of the occurrence of the Restatement Effective Date.

11.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

-142-



--------------------------------------------------------------------------------

11.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed or waived unless such
change or waiver is in writing signed by the respective Credit Parties party
hereto or thereto and the Required Lenders (although additional parties may be
added to (and annexes may be modified to reflect such additions), and
Subsidiaries of Aleris may be released from this Agreement, the Guaranties and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change or waiver, shall, without the consent of
each Lender (other than a Defaulting Lender) (with Term Obligations being
directly affected in the case of following clause (i)), (i) extend or postpone
the final scheduled maturity or any date fixed for any scheduled repayment of
principal of any Loan or Note or extend the duration of any Interest Period for
a Euro Rate Loan beyond six months, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, (ii) release all or substantially all of the
Collateral (except as expressly provided in the Credit Documents) under all the
Security Documents, (iii) amend, modify or waive any provision of this
Section 11.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Commitments on
the Restatement Effective Date), (iv) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Commitments are included on the Restatement
Effective Date), or (v) consent to the assignment or transfer by any Borrower of
any of its rights and obligations under this Agreement; provided further, that
no such change or waiver shall (1) increase the Commitments of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory prepayment or mandatory
reduction in the Total Commitment shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase of the Commitment of
such Lender), (2) without the consent of the Administrative Agent, amend, modify
or waive any provision of Section 10 or any other provision of this Agreement as
same relates to the rights or obligations of the Administrative Agent,
(3) without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(4) without the consent of the Syndication Agent, the Co-Documentation Agents or
the Joint Lead Arrangers, amend, modify or waive any provision relating to the
rights or obligations of the Syndication Agent, the Co-Documentation Agents or
the Joint Lead Arrangers, as the case may be, or (5) without the consent of the
Supermajority Lenders of the affected Tranche, amend, modify or waive any
provision of this Agreement in a manner which would have a disproportionate
effect on such Tranche (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Commitments on the Restatement Effective Date).

(b) Notwithstanding anything to the contrary in this Section 11.12, (i) a
Guarantor shall automatically be released from its obligations hereunder and its
Guaranty shall be automatically released upon the consummation of any
transaction permitted hereunder as a result of which such Guarantor ceases to be
a Subsidiary of Aleris and (ii) so long as no Event of

 

-143-



--------------------------------------------------------------------------------

Default has occurred and is continuing and a Responsible Officer of Aleris
certifies in an officer’s certificate to the Administrative Agent that a
Guarantor (A) is an Immaterial Subsidiary, and such release of the Guarantor
would not result in any Immaterial Subsidiary being required pursuant to
Section 7.10(e) to become a Credit Party hereunder (except to the extent that on
and as of the date of such release, one or more other Immaterial Subsidiaries
become Guarantors hereunder and the provisions of Section 7.10(e) are satisfied
upon giving effect to all such additions and releases), or (B) is a Restricted
Subsidiary which has been redesignated as an Unrestricted Subsidiary in
accordance with Section 8.04(d), then in the case of each of clauses (A) and
(B), the Administrative Agent shall promptly release such Guarantor from its
obligations hereunder and its Guaranty upon receipt of such officer’s
certificate from Aleris. In connection with any such release, the Administrative
Agent shall execute and deliver to any Guarantor, at such Guarantor’s expense,
all documents that such Guarantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to the
preceding sentence of this Section 11.12(b) shall be without recourse to or
warranty by the Administrative Agent.

(c) Notwithstanding anything to the contrary in this Section 11.12, guarantees,
collateral security documents and related documents executed by Foreign
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Collateral Agent and may be amended and waived with the
consent of the Collateral Agent at the request of Aleris without the need to
obtain the consent of any other Lenders if such amendment or waiver is delivered
in order (i) to reflect local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Credit Documents.

(d) If, in connection with any proposed change or waiver of any of the
provisions of this Agreement as contemplated by clauses (i) through (v),
inclusive, of the first proviso to Section 11.12(a), the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then Aleris shall have the right, so long
as all non-consenting Lenders whose individual consent is required are treated
as described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of Aleris, if the respective
Lender’s consent is required with respect to less than all Tranches of Loans, to
replace only the respective Tranche of Loans of the respective non-consenting
Lender which gave rise to the need to obtain such Lender’s individual consent)
with one or more Replacement Lenders pursuant to Section 2.13 so long as at the
time of such replacement, each such Replacement Lender consents to the proposed
change or waiver or (B) repay each Tranche of outstanding Loans of such Lender
which gives rise to the need to obtain such Lender’s consent, in accordance with
Section 4.01(b), provided that, unless the Loans that are repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or outstanding Loans of existing Lenders (who have
consented thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined after giving effect to the proposed action)
shall specifically consent thereto, provided further, that in any event Aleris
shall not have the right to replace a Lender or repay its Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to
Section 11.12(a).

 

-144-



--------------------------------------------------------------------------------

11.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 4.04, 10.06 and 11.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Term Obligations.

11.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 11.14 would, at the time of such
transfer, result in amounts payable under Section 2.10, 2.11 or 4.04 that exceed
the amounts that would be payable by Borrowers under such sections to the
relevant Lender prior to such transfer, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be obligated
to pay any other excess amounts of the type described above resulting from
changes in any applicable law, treaty, governmental rule, regulation, guidelines
or order, or in the interpretation thereof, after the date of the respective
transfer).

11.15 Register. Each Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 11.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders, the amount
of any principal or interest due and payable with respect to such Loans and each
repayment in respect of the principal amount, and related interest amounts of
the Loans of each Lender. Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrowers’ obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and for Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 11.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 11.15.

11.16 Confidentiality. (a) Each Lender agrees that it will not disclose without
the prior written consent of Aleris (other than to Affiliates of such Lender,
its employees, auditors, advisors or counsel or to another Lender if such Lender
or such Lender’s holding or parent company in its reasonable discretion
determines that any such party should have access to such information, provided
that such Persons shall be subject to the provisions of this Section 11.16 to
the same extent as such Lender) any information with respect to the Transaction,
the

 

-145-



--------------------------------------------------------------------------------

Permitted Holders, Aleris or any of its Subsidiaries which is now or in the
future furnished pursuant to this Agreement or any other Credit Document (other
than information that is available to such Lender on a nonconfidential basis
prior to such disclosure), provided that any Lender may disclose any such
information (i) as is or has become generally available to the public other than
by virtue of a breach of this Section 11.16(a) by the respective Lender, (ii) as
may be required in any report, statement or testimony required to be submitted
to any municipal, state or Federal regulatory body having jurisdiction over such
Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar regulatory organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required with respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 11.16, and (vii) to any pledgee under
Section 11.04(c) or any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender, provided that such
prospective transferee or participant agrees to be bound by the confidentiality
provisions contained in, or provisions no less restrictive than, this
Section 11.16. Any person required to maintain the confidentiality of
information as provided in this Section 11.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.

(b) Each Borrower hereby acknowledges and agrees that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to Aleris or any of its Subsidiaries (including, without
limitation, any non-public customer information regarding the creditworthiness
of Aleris and its Subsidiaries), if such Lender or such Lender’s holding or
parent company in its reasonable discretion determines that any such party
should have access to such information provided such Persons shall be subject to
the provisions of this Section 11.16 to the same extent as such Lender.

11.17 INTERCREDITOR AGREEMENT. (a) EACH LENDER PARTY HERETO UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT (X) IT IS THE INTENTION OF THE PARTIES HERETO THAT
THE TERM OBLIGATIONS ARE INTENDED TO CONSTITUTE A DISTINCT AND SEPARATE CLASS
FROM THE ABL OBLIGATIONS, (Y) AS BETWEEN THE SECURED CREDITORS, IT IS THE
INTENTION OF THE PARTIES HERETO THAT THE TERM OBLIGATIONS (INCLUDING ALL
POST-PETITION INTEREST WITH RESPECT THERETO) (1) HAVE A FIRST PRIORITY SECURITY
INTEREST, AND THAT THE ABL OBLIGATIONS HAVE A SECOND PRIORITY SECURITY INTEREST,
IN ALL COLLATERAL OF THE U.S. CREDIT PARTIES CONSTITUTING TERM PRIORITY
COLLATERAL AND (2) HAVE NO SECURITY INTEREST, AND THAT THE ABL OBLIGATIONS HAVE
A FIRST PRIORITY SECURITY INTEREST, IN ALL COLLATERAL OF THE CANADIAN CREDIT
PARTIES AND THE SWISS CE AND ITS SUBSIDIARIES AND (Z) AS BETWEEN THE SECURED
CREDITORS, IT IS THE INTENTION OF THE PARTIES HERETO THAT THE ABL OBLIGATIONS
(INCLUDING ALL POST-PETITION INTEREST WITH RESPECT

 

-146-



--------------------------------------------------------------------------------

THERETO) (1) HAVE A FIRST PRIORITY SECURITY INTEREST, AND THAT THE TERM
OBLIGATIONS HAVE A SECOND PRIORITY SECURITY INTEREST, IN ALL COLLATERAL OF THE
U.S. CREDIT PARTIES CONSTITUTING ABL PRIORITY COLLATERAL AND (2) HAVE A SECURITY
INTEREST, AND THAT THE ABL OBLIGATIONS HAVE NO SECURITY INTEREST, IN ALL
COLLATERAL OF THE GERMAN BORROWER AND ITS SUBSIDIARIES (EXCEPT FOR ASSETS SOLD
PURSUANT TO THE RECEIVABLES PURCHASE AGREEMENTS AND ASSETS OF TRANSITORY
EUROPEAN SUBSIDIARIES). EACH LENDER FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT THE PROVISIONS SETTING FORTH THE PRIORITIES AS BETWEEN THE HOLDERS OF ABL
OBLIGATIONS ON THE ONE HAND, AND THE HOLDERS OF TERM OBLIGATIONS, ON THE OTHER
HAND, ARE SET FORTH IN THE INTERCREDITOR AGREEMENT.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE SECURITY DOCUMENTS AND THE INTERCREDITOR
AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
THE SECURITY DOCUMENTS AND THE INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 11.17 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO
THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT OR ANY OF ITS RESPECTIVE
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. EACH
LENDER IS FURTHER AWARE THAT THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
ARE ALSO ACTING IN AN AGENCY CAPACITY PURSUANT TO THE ABL CREDIT AGREEMENT, AND
EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO OR CAUSE OF ACTION
ARISING THEREFROM.

11.18 Aleris as Agent for the German Borrowers. The German Borrower hereby
irrevocably appoints Aleris as its agent and attorney-in-fact for all purposes
under this Agreement and each other Credit Document, which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by the German Borrower that such
appointment has been revoked. The German Borrower hereby irrevocably appoints
and authorizes Aleris (i) to provide the Administrative Agent with all notices
with respect to Loans obtained for the benefit of the German Borrower and all
other notices and instructions under this Agreement or any other Credit Document
and (ii) to take such action as Aleris deems appropriate on its behalf to obtain
Loans and to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of this Agreement and the other Credit Documents.

 

-147-



--------------------------------------------------------------------------------

11.19 Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, all promissory notes executed by, and Equity Interests in, various
Persons owned by the applicable Credit Party be pledged, and delivered for
pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States, Germany, Canada, Switzerland, Belgium, France and England and any State,
province or territory thereof to perfect the security interests in the Equity
Interests of, and promissory notes issued by, any Person organized under the
laws of said jurisdictions (in each case, to the extent said Equity Interests,
or promissory notes are owned by any Credit Party). Except as provided in the
immediately preceding sentence, to the extent any Security Document requires or
provides for the pledge of promissory notes issued by, or Equity Interests in,
any Person organized under the laws of a jurisdiction other than those specified
in the immediately preceding sentence, it is acknowledged that, as of the
Restatement Effective Date, no actions have been required to be taken to
perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Equity Interests are pledged, under the
Security Documents. Aleris hereby agrees that, following any request by the
Administrative Agent or Required Lenders to do so, Aleris shall, and shall cause
its Subsidiaries to, take such actions under the local law of any jurisdiction
with respect to which such actions have not already been taken as are determined
by the Administrative Agent or Required Lenders to be necessary or desirable in
order to fully perfect, preserve or protect the security interests granted
pursuant to the various Security Documents under the laws of such jurisdictions.
If requested to do so pursuant to this Section 11.19, all such actions shall be
taken in accordance with the provisions of this Section 11.19 and Section 7.10
and within the time periods set forth therein. All conditions and
representations contained in this Agreement and the other Credit Documents shall
be deemed modified to the extent necessary to effect the foregoing and so that
same are not violated by reason of the failure to take actions under local law
(but only with respect to Equity Interests and promissory notes issued by,
Persons organized under laws of jurisdictions other than the United States,
Germany, Canada, Switzerland, Belgium, France and England and any State,
province or territory thereof) not required to be taken in accordance with the
provisions of this Section 11.19, provided that to the extent any representation
or warranty would not be true because the foregoing actions were not taken, the
respective representation of warranties shall be required to be true and correct
in all material respects at such time as the respective action is required to be
taken in accordance with the foregoing provisions of Section 7.10 and this
Section 11.19.

11.20 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that:

(a) Aleris and its Subsidiaries were not required to have filed (or cause to
have filed) on or prior to the Restatement Effective Date amendments to
financing statements (Form UCC-1) or any amendments to filings with the United
States Patent and Trademark Office or the United States Copyright Office
necessary to perfect the security interest purported to be created by the U.S.
Security Agreement or the U.S. Pledge

 

-148-



--------------------------------------------------------------------------------

Agreement, as applicable. Not later than the 10th day after the Restatement
Effective Date, Aleris and its Subsidiaries shall have filed (or cause to have
filed) all of such amendments to financing statements (Form UCC-1) and any
amendments to filings with the United States Patent and Trademark Office or the
United States Copyright Office necessary to perfect the security interest
purported to be created by the Security Documents.

(b) Aleris and its Subsidiaries shall be required to take the actions (if any)
specified in Schedule XI as promptly as practicable, and in any event within the
time periods set forth in Schedule XI. The provisions of Schedule XI shall be
deemed incorporated by reference herein as fully as if set forth herein in its
entirety.

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Restatement Effective Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 11.20 and (y) all representations and
warranties relating to the Security Documents shall be required to be true
immediately after the actions required to be taken by this Section 11.20 have
been taken (or were required to be taken). The acceptance of the benefits of
each Credit Event shall constitute a representation, warranty and covenant by
Aleris to each of the Lenders that the actions required pursuant to this
Section 11.20 will be, or have been, taken within the relevant time periods
referred to in this Section 11.20 and that, at such time, all representations
and warranties contained in this Agreement and the other Credit Documents shall
then be true and correct without any modification pursuant to this
Section 11.20, and the parties hereto acknowledge and agree that the failure to
take any of the actions required above, within the relevant time periods
required above, shall give rise to an immediate Event of Default pursuant to
this Agreement.

11.21 The PATRIOT Act. Each Lender subject to the PATRIOT Act hereby notifies
the Borrowers that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrowers
and the other Credit Parties and other information that will allow such Lender
to identify the Borrowers and the other Credit Parties in accordance with the
PATRIOT Act.

11.22 Judgment Currency. (a) The Credit Parties’ obligations hereunder and under
the other Credit Documents to make payments in any currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by any Agent or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the such Agent
or such Lender under this Agreement or the other Credit Documents. If for the
purpose of obtaining or enforcing judgment against any Credit Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an

 

-149-



--------------------------------------------------------------------------------

amount due in the Obligation Currency, the conversion shall be made at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the day on which the judgment is given (such day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

11.23 Pledges of Bank Accounts Under General Terms and Conditions. Security
created by any general terms and conditions of business of a Secured Creditor
over LTIBR owing to a Credit Party shall not secure directly or indirectly any
loans made to any German Borrowing Party (other than the relevant Credit Party
itself) under the Credit Documents, but will nonetheless be valid as security
for all other obligations secured under such general terms and conditions of
business.

11.24 Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a) Notwithstanding any other provision of this Agreement, each Borrower hereby
irrevocably and unconditionally agrees and covenants with the Collateral Agent
by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Creditors, sums equal to,
and in the currency of, each amount payable by such Borrower to each of the
Secured Creditors under each of the Secured Debt Agreements as and when that
amount falls due for payment under the relevant Secured Debt Agreement or would
have fallen due but for any discharge resulting from failure of another Secured
Creditor to take appropriate steps, in insolvency proceedings affecting such
Borrower, to preserve its entitlement to be paid that amount.

(b) Each Borrower undertakes to pay to the Collateral Agent upon first written
demand the amount payable by such Borrower to each of the Secured Creditors
under each of the Secured Debt Agreements as such amount has become due and
payable.

(c) The Collateral Agent has the independent right to demand and receive full or
partial payment of the amounts payable by each Borrower under this
Section 11.24, irrespective of any discharge of such Borrower’s obligation to
pay those amounts to the other Secured Creditors resulting from failure by them
to take appropriate steps, in insolvency proceedings affecting such Borrower, to
preserve their entitlement to be paid those amounts.

 

-150-



--------------------------------------------------------------------------------

(d) Any amount due and payable by a Borrower to the Collateral Agent under this
Section 11.24 shall be decreased to the extent that the other Secured Creditors
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of the Secured Debt Agreements and any amount
due and payable by a Borrower to the other Secured Creditors under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24; provided that no Borrower may consider its obligations
towards a Secured Creditor to be so discharged by virtue of any set-off,
counterclaim or similar defense that it may invoke vis-à-vis the Collateral
Agent.

(e) The rights of the Secured Creditors (other than the Collateral Agent) to
receive payment of amounts payable by each Borrower under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.24.

(f) In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Creditor) of all
obligations of each Borrower towards each of the Secured Creditors under the
Secured Debt Agreements.

11.25 Special Appointment of Collateral Agent for German Security. (a) (i) Each
Lender that is or will become party to this Agreement hereby appoints the
Collateral Agent as trustee (Treuhaender) and administrator for the purpose of
holding on trust (Treuhand), administering, enforcing and releasing the German
Security (as defined below) for the Secured Creditors, (ii) the Collateral Agent
accepts its appointment as a trustee and administrator of the German Security on
the terms and subject to the conditions set out in this Agreement and (iii) the
Lenders, the Collateral Agent and all other parties to this Agreement agree
that, in relation to the German Security, no Lender shall exercise any
independent power to enforce any German Security or take any other action in
relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto.

(b) The Collateral Agent shall hold and administer any German Security which is
security assigned, transferred or pledged under German law to it as a trustee
for the benefit of the Secured Creditors, where “German Security” means the
assets which are the subject of a security document which is governed by German
law.

(c) Each Lender hereby instructs the Collateral Agent (with the right of
sub-delegation) to enter into any documents evidencing German Security and to
make and accept all declarations and take all actions as it considers necessary
or useful in connection with any German Security on behalf of the Secured
Creditors. The Collateral Agent shall further be entitled to rescind, release,
amend and/or execute new and different documents securing the German Security.

(d) The Lenders and the Collateral Agent agree that all rights and claims
constituted by the abstract acknowledgment of indebtedness pursuant to
Section 11.25 of this Agreement and all proceeds held by the Collateral Agent
pursuant to or in connection with such abstract acknowledgment of indebtedness
are held by the Collateral Agent with effect from the date of such abstract
acknowledgment of indebtedness in trust for the Secured Creditors and will

 

-151-



--------------------------------------------------------------------------------

be administered in accordance with this Agreement and the Credit Documents. The
Secured Creditors and the Collateral Agent agree further that the respective
Credit Party’s obligations under such abstract acknowledgment of indebtedness
shall not increase the total amount of the Secured Obligations (as defined in
the applicable agreement governing German Security) and shall not result in any
additional liability of any of the Credit Parties or otherwise prejudice the
rights of any of the Credit Parties. Accordingly, payment of the obligations
under such abstract acknowledgment of indebtedness shall, to the same extent,
discharge the corresponding Secured Obligations and vice versa.

11.26 Absence of Back-to-Back Financing. (a) For the purposes of providing
evidence to the German tax authorities of the absence of any detrimental
recourse situation in connection with the tax guidelines issued by the German
Federal Ministry of Finance (Bundesfinanzministerium) on 15 July 2004 (IV A2 –
S2742a – 20/04) and on 22 July 2005 (IV B7 – S2742a – 31/05) (together, the
“Decree”) in relation to section 8a of the German Corporation Tax Act
(Körperschaftssteuergesetz), the Collateral Agent agrees subject to compliance
by the Borrowers with the provisions of clauses (b) and (e) below, to deliver on
behalf of each Lender to Aleris acting in this respect as recipient on behalf of
each German Borrowing Party no later than 40 Business Days after (i) the
Restatement Effective Date, (ii) each accession of a German Borrowing Party to
this Agreement as a Borrower and (iii) no later than 40 Business Days after any
amendment to this Agreement or any Security Document which may impact adversely
on the tax position of Aleris and its Subsidiaries pursuant to section 8a as
referred to above, a completed bank certificates substantially in the form of
Exhibit N (the “Bank Certificate”) in the form set out in the sample
confirmation attached to the letter (Bescheinigung im Sinner der Rdnr. 5 des
BMF-Schreibens vom 22. Juli 2005 (BStBI I 2005 S. 829) issued by the German
Federal Ministry of Finance (Bundesministerium der Finanzen) on 20 October 2005
(the “Sample”). For purposes of enabling the Collateral Agent to issue the Bank
Certificate on behalf of each Lender, Aleris will provide the Collateral Agent
with a list of guarantees, Security Documents and restrictions as required in
the Sample on (x) the Restatement Effective Date, (y) the date of accession of a
German Borrowing Party and (z) the date of any amendment to this Agreement or
any Security Document as set out in clause (iii) above.

(b) Each Borrower undertakes to inform the Collateral Agent without undue delay
if it becomes aware of any incorrectness or incompleteness of a Bank Certificate
given or to be given from time to time by the Collateral Agent pursuant to
paragraph a) above.

(c) The delivery of a Bank Certificate shall not prejudice the rights of the
Collateral Agent or the Lenders under this Agreement or any other Credit
Document. In the event of any inconsistencies between the terms of a Bank
Certificate and the terms of an individual Security Document, the terms of the
relevant Security Document shall prevail. A Bank Certificate shall under no
circumstances constitute a waiver or release of any Security Document.

(d) Each Borrower confirms to the Collateral Agent and each Lender that:

(i) each Bank Certificate is given by the Collateral Agent for the purpose of
delivery to the competent tax authorities of the German Borrowing Parties to
assist the

 

-152-



--------------------------------------------------------------------------------

German Borrowing Parties in the administration of their tax affairs and not for
any other purpose,

(ii) the Collateral Agent and the Lenders are not responsible for examining the
Credit Parties’ tax position and that the Bank Certificates do not guarantee the
achievement of a specific result or conclusion for tax purposes,

(iii) each Bank Certificate is addressed to and is solely for the benefit of the
German Borrowing Parties in relation to this Agreement, and

(iv) no Bank Certificate creates third party rights of any kind.

(e) It is the common understanding of the parties that no party is providing any
legal and/or tax advice to any other party with respect to this Agreement, in
particular with respect to the application of section 8a of the German
Corporation Tax Act (Körperschaftssteuergesetz) and the interpretation of the
Decree, and that it is the responsibility of each party, in particular each
Borrower, to consult its own legal and tax advisers.

(f) Any costs and expenses incurred by the Collateral Agent or any Lender in
connection with the provision of a Bank Certificate will be borne by the
Borrowers. Neither the Collateral Agent nor any Lender shall be liable as a
result of the delivery of a Bank Certificate. Each Borrower agrees to indemnify
the Collateral Agent and each Lender with respect to any potential claims that
might be made against the Collateral Agent or any Lender with respect to any
Bank Certificate by any third party, the Borrowers being in this case jointly
and severally liable to the Collateral Agent and each Lender for such
indemnification. No Borrower will raise any claims against the Collateral Agent
or any Lender based on, or in connection with, a (correct/complete or
incorrect/incomplete) Bank Certificate.

(g) For the avoidance of doubt:

(i) None of the Collateral Agent nor any Lender shall be obliged to disclose to
any other person any confidential information regarding its business or any
other information relating to its tax affairs or tax computations (including,
without limitation, its tax returns or its calculations) as a result of the
operation of this Section 11.27.

(ii) None of the Collateral Agent nor any Lender shall be obliged to deliver any
information or make any statements pursuant to this Section 11.27 if by doing so
it would contravene the terms of any applicable law or any notice, direction or
requirement of any governmental or regulatory authority (whether or not having
the force of law).

(iii) Each German Borrowing Party may disclose the existence and contents of a
Bank Certificate to its professional advisers, its Affiliates, as required by
applicable law or regulation and to any tax, regulatory or other governmental
authority asserting jurisdiction over it.

(h) If at any time after the delivery of a Bank Certificate, a German Borrowing
Party receives a request by the tax authorities to have the Bank Certificate
updated or issued by all the Lenders:

 

-153-



--------------------------------------------------------------------------------

(i) the Collateral Agent agrees to deliver to Aleris such updated Bank
Certificate; or

(ii) the Lenders agree to issue such Bank Certificate.

Each Borrower releases the Collateral Agent from its general obligation to
maintain confidentiality in connection with the requirements of this Section 11.

11.27 Conflicting Provisions in Security Documents. In the event that any
provisions of this Agreement conflict with any Security Document, the provisions
of this Agreement shall govern.

11.28 Continuing Effect. This Agreement shall amend and restate in its entirety
the Existing Term Loan Agreement, and all obligations of the Borrower thereunder
and under the Credit Documents as in effect immediately prior to the Restatement
Effective Date (the “Existing Credit Documents”) shall be deemed replaced and
extended as obligations under this Agreement and the Credit Documents and be
governed hereby and thereby without novation.

SECTION 12. U.S. Borrower Guaranty.

12.01 Guaranty. In order to induce the Administrative Agent, the Collateral
Agent, and the Lenders to enter into this Agreement and to extend credit
hereunder, and to induce the other Guaranteed Creditors to enter into Interest
Rate Protection Agreements and Other Hedging Agreements and in recognition of
the direct benefits to be received by the U.S. Borrower from the proceeds of the
German Loans and the entering into of such Interest Rate Protection Agreements
and Other Hedging Agreements, the U.S. Borrower hereby agrees with the
Guaranteed Creditors as follows: the U.S. Borrower hereby unconditionally and
irrevocably guarantees the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Relevant Term Loan
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Term Loan Guaranteed Obligations to the Guaranteed Creditors becomes
due and payable hereunder, the U.S. Borrower, unconditionally and irrevocably,
promises to pay such indebtedness to the Administrative Agent and/or the other
Guaranteed Creditors, or order, on demand, together with any and all expenses
which may be incurred by the Administrative Agent and the other Guaranteed
Creditors in collecting any of the Relevant Term Loan Guaranteed Obligations.

12.02 Reinstatement. If a claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Relevant Term Loan Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including any Guaranteed Party),
then and in such event the U.S. Borrower agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon the U.S. Borrower,
notwithstanding any revocation of this U.S. Borrower Guaranty or other
instrument evidencing any liability of any Guaranteed Party, and the U.S.
Borrower shall be and remain liable to the

 

-154-



--------------------------------------------------------------------------------

aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

12.03 Bankruptcy. Additionally, the U.S. Borrower unconditionally and
irrevocably guarantees the payment of any and all of the Relevant Term Loan
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by the German Borrower upon the occurrence of any of the events specified in
Section 9.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

12.04 Nature of Liability. The liability of the U.S. Borrower hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Relevant Term Loan Guaranteed Obligations, whether
executed by any other guarantor or by any other party, and the liability of the
U.S. Borrower hereunder shall not be affected or impaired by (a) any direction
as to application of payment by any Guaranteed Party or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Relevant Term Loan Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by any Guaranteed Party, or (e) any payment made to any Guaranteed
Creditor on the Relevant Term Loan Guaranteed Obligations which any such
Guaranteed Creditor repays to any Guaranteed Party pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the U.S. Borrower waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction by the Guaranteed Creditors as contemplated in
Section 12.06, or (g) any invalidity, irregularity or enforceability of all or
any part of the Relevant Term Loan Guaranteed Obligations or of any security
therefor.

12.05 Independent Obligation. The obligations of the U.S. Borrower hereunder are
independent of the obligations of any other guarantor, any other party or any
Guaranteed Party, and a separate action or actions may be brought and prosecuted
against the U.S. Borrower whether or not action is brought against any other
guarantor, any other party or any Guaranteed Party and whether or not any other
guarantor, any other party or any Guaranteed Party be joined in any such action
or actions. The U.S. Borrower waives, to the fullest extent permitted by law,
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement thereof. Any payment by any Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to any
Guaranteed Party shall operate to toll the statute of limitations as to the U.S.
Borrower.

12.06 Authorization. The U.S. Borrower authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Term Loan Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability

 

-155-



--------------------------------------------------------------------------------

incurred directly or indirectly in respect thereof, and this U.S. Borrower
Guaranty shall apply to the Relevant Term Loan Guaranteed Obligations as so
changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Term Loan Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Term Loan Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

(c) exercise or refrain from exercising any rights against any Guaranteed Party
or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Guaranteed
Party or other obligors;

(e) settle or compromise any of the Relevant Term Loan Guaranteed Obligations,
any security therefor or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Guaranteed Party to its creditors other
than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Guaranteed Party to the Guaranteed Creditors regardless of
what liability or liabilities of any Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document, or any of such other
instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the U.S. Borrower
from its liabilities under this U.S. Borrower Guaranty.

12.07 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of the U.S. Borrower or any of its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Relevant Term Loan Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

12.08 Waiver. (a) The U.S. Borrower waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against any Guaranteed Party, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. The U.S. Borrower
waives any defense based on or arising out of any defense of any Guaranteed
Party,

 

-156-



--------------------------------------------------------------------------------

any other guarantor or any other party, other than payment of the Relevant Term
Loan Guaranteed Obligations to the extent of such payment, based on or arising
out of the disability of any Guaranteed Party, the U.S. Borrower, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Relevant Term Loan Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Guaranteed Party
other than payment of the Relevant Term Loan Guaranteed Obligations to the
extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Guaranteed Party or any
other party, or any security, without affecting or impairing in any way the
liability of the U.S. Borrower hereunder except to the extent the Relevant Term
Loan Guaranteed Obligations have been paid. The U.S. Borrower waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the U.S. Borrower against any Guaranteed
Party or any other party or any security.

(b) The U.S. Borrower waives all presentments, demands for performance, protests
and notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this U.S. Borrower
Guaranty, and notices of the existence, creation or incurring of new or
additional Relevant Term Loan Guaranteed Obligations. The U.S. Borrower assumes
all responsibility for being and keeping itself informed of any Guaranteed
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Relevant Term Loan Guaranteed Obligations and
the nature, scope and extent of the risks which the U.S. Borrower assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any of
the other Guaranteed Creditors shall have any duty to advise the U.S. Borrower
of information known to them regarding such circumstances or risks.

(c) The U.S. Borrower hereby acknowledges and affirms that it understands that
to the extent any Relevant Term Loan Guaranteed Obligations are secured by Real
Property located in the State of California, the Guaranteeing Party shall be
liable for the full amount of the liability hereunder notwithstanding
foreclosure on such Real Property by trustee sale or any other reason impairing
the German Borrower’s or any Guaranteed Creditor’s right to proceed against the
U.S. Borrower or any other guarantor of the Relevant Term Loan Guaranteed
Obligations.

(d) The U.S. Borrower hereby waives, to the fullest extent permitted by
applicable law, all rights and benefits under Sections 580a, 580b, 580d and 726
of the California Code of Civil Procedure. The U.S. Borrower hereby further
waives, to the fullest extent permitted by applicable law, without limiting the
generality of the foregoing or any other provision hereof, all rights and
benefits which might otherwise be available to the U.S. Borrower under Sections
2809, 2810, 2815, 2819, 2821, 2839, 2845, 2846, 2847, 2848, 2849, 2850, 2899 and
3433 of the California Civil Code.

(e) Until all Relevant Term Loan Guaranteed Obligations have been paid in full
in cash, the U.S. Borrower waives its rights of subrogation and reimbursement
and any other

 

-157-



--------------------------------------------------------------------------------

rights and defenses available to the U.S. Borrower by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses the U.S. Borrower may have to this U.S. Borrower Guaranty by
reason of an election of remedies by the Guaranteed Creditors and (2) any rights
or defenses the U.S. Borrower may have by reason of protection afforded to the
German Borrower pursuant to the antideficiency or other laws of California
limiting or discharging the German Borrower’s indebtedness, including, without
limitation, Sections 580a, 580b, 580d and 726 of the California Code of Civil
Procedure. In furtherance of such provisions, the U.S. Borrower hereby waives
all rights and defenses arising out of an election of remedies of the Guaranteed
Creditors, even though that election of remedies, such as a nonjudicial
foreclosure destroys the U.S. Borrower’s rights of subrogation and reimbursement
against the German Borrower by the operation of Section 580d of the California
Code of Civil Procedure or otherwise.

(f) The U.S. Borrower warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law or
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

12.09 Maximum Liability. It is the desire and intent of the U.S. Borrower and
the Guaranteed Creditors that this U.S. Borrower Guaranty shall be enforced
against the U.S. Borrower to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of the U.S. Borrower under this
U.S. Borrower Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers), then the amount of
the U.S. Borrower’s obligations under this U.S. Borrower Guaranty shall be
deemed to be reduced and the U.S. Borrower shall pay the maximum amount of the
Relevant Term Loan Guaranteed Obligations which would be permissible under
applicable law.

SECTION 13. Limitation on German Borrower Obligations. Notwithstanding anything
to the contrary herein or in any other Credit Document (including provisions
that may override any other provision), in no event shall the German Borrower,
the European Parent Guarantors or any other Foreign Subsidiary of Aleris or any
Domestic Subsidiary of a Foreign Subsidiary of Aleris guarantee or be deemed to
have guaranteed or become liable or obligated on a joint and several basis or
otherwise for, or to have pledged any of its assets to secure, any Term
Obligation of any U.S. Credit Party under this Agreement or any of the other
Credit Documents. All provisions contained in any Credit Document shall be
interpreted consistently with this Section 13 to the extent possible, and where
such other provisions conflict with the provisions of this Section 13, the
provisions of this Section 13 shall govern.

*     *     *

 

-158-



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

ALERIS INTERNATIONAL, INC. By:   /s/ Michael D. Friday   Name:   Michael D.
Friday   Title:   Executive Vice President and Chief Financial Officer AURORA
ACQUISITION MERGER SUB, INC. By:   /s/ Clive Bode   Name:   Clive Bode   Title:
  Vice President ALERIS DEUTSCHLAND HOLDING GMBH By:   /s/ Michael D. Friday  
Name:   Michael D. Friday   Title:   Geschaeftsfueres

Amended and Restated Term Loan Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

 

DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent By:   /s/ Paul O’Leary   Name:   Paul
O’Leary   Title:   Vice President By:   /s/ Marguerite Sutton   Name:  
Marguerite Sutton   Title:   Director

Amended and Restated Term Loan Agreement